 III theMatter OfRE_ILINGTONRAND,INC.andRE11IINGTONRAND,JOINT PROTECTIVEBOARDOFTIIEDISTRICT COUNCILOFFICE EQUIP-111ENTWORKERSCase No. C-145.-Decided March. 13, 1937Office and Business Equipment 31an.ufucturinp Industry-Lockout-Strike:provoked by employer's refusal to meet and bargain with representatives-EmployeeStatus: duringstrike-Interference, Restraint or Coercion:threatsto close plant ; shut-down of plant ; interference with right to strike ; holdingelection among employees on question of calling strike, misrepresentation ofresults thereof ; discrediting and vilifying union.; during strike : "MohawkValley Formula"; employment of strike-breaking agencies ; propaganda andpublicity compaign against union and strike, misrepresentation of issues in-volved in strike ; initiating and fostering anti-union and anti-strike sentimentamong strikers, townspeople, and public officials ; discrediting and vilifyingunion and union leaders ; "staging" mass meetings and other. public demonstra-tions for purpose of creating and fostering "back-to-work psychology ; moldingand inciting public opinion against strike and strikers; influencing publicofficials, press, and public against strikers ; interference by' public officials, citizenand vigilante committees; instigating and fostering repressive measures ai lust:union and union activities ; initiating and fostering "back-to-work" -movementamong employees ; soliciting and inducing individual strikers to return to work ;"whispering" campaign and "missionary" work and propaganda among strikers;,circulating anti-union literature and petitions among strikers and strikers'wives ; espionage among strikers ; bribing union leaders and strikers to returntowork; initiating and fostering employer-dominated organizations of em-ployees for purpose of inducing "back-to-work" movement and psychology ;employment of strike-breakers ; intimidating strikers, employment of armedguards; terroristic activities against strikers; precipitating and inciting dis-order, rioting, and violence for purpose of creating adverse publicity againststrikers ; intervention and interference by police and deputies ; interferencewith picketing ; instigating arrest of strikers and strike leaders ; injunctionagainst strikers based upon evidence of rioting and violence precipitated byemployer; refusal to negotiate with representatives of strikers for purposesof negotiating asettlement-CompanyDorninatcd Union:initiation and sponsor-ship ; domination and interference with organization and administration ; finan-cial and other support ; formation and use of as strike-breaking device ; dis-established as agency for collective bargaining-Un:itAppropriate for CollectiveBargaining:production and maintenance employees; established labor organ-izations in plants ; history of collective bargaining relations with employer ; eli-gibility for membership in complainingunion-Representatives:proof of choice:membership in union ; strikevote-Collective Bargaining:meeting with repre-sentatives but with nobona fideintent to reach an agreement ; dilatory tactics ;failure or refusal to make counter proposals; distraction of representativesby misleading information ; employer's duty' as affected by majority rule, bystrike; refusal to meet and negotiate with representatives during strike-626 DECISIONS AND ORDERS627Discrimination:discharge; refusal to reinstate strikers; notice to strikers oftermination ofemployment-Reinstatement Ordered, Strikers:strike provokedby employer's violation of law ; on basis of seniority ; preference list ordered,including ; displacement of employees hired during strike ; at new location ofoperations; transportation expenses to new location of operations orderedpaid-Reinstatement Ordered, Non-Strikers:employees discharged prior to orduring strike-Back Pay: awarded.Mr., Daniel B. Shortal, Mr. Emmett P. Delaney,andMr. Fred. G.Kriwonosfor the Board.Bond, Schoenecle ct King, by Mr. George H. Bond, Mr. Hubert C.Stratton,andMr. Tracy H. Ferguson,of Syracuse, N. Y., andMr.J. A. W. Simson,of Buffalo, N. Y., for respondent.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEIn June, 1936, the Remington Rand Joint Protective Board of theDistrict Council Office Equipment Workers, hereinafter referred toas the Joint Board, filed a charge with the Regional Director forthe Third Region (Buffalo, N. Y.) against Remington Rand, Inc.,Buffalo and New York City, N. Y., charging that Company withviolation of Section 8, subdivisions (1), (2), (3), and (5) of theNational Labor Relations Act, 49 Stat. 449, hereinafter referredto as the Act.On July 11, 1936, the Board, by the Acting RegionalDirector for the Third Region, issued a complaint against Reming-ton Rand, Inc.,' hereinafter referred to as the respondent, allegingthat the respondent had committed unfair labor practices affectingcommerce within the meaning of Section 8, subdivisions (1), (2),(3), and (5), and Section 2, 'subdivisions (6) and (7) of the Act.In respect to the unfair labor practices the complaint alleged insubstance :1.That on or about April 24 and 25, 1936, May 10, 23 and 25,1936, and thereafter, the Joint Board, which represented a majorityof the employees' in the production, maintenance, and machinistsdepartments of the respondent's plants at Syracuse, Ilion, NorthTonawanda, and Tonawanda, New York; Middletown, Connecticut;and Norwood and Marietta, Ohio, said departments in all of "saidplants together constituting a unit appropriate for the purposes ofcollective bargaining, requested the respondent to bargain collectivelywith it as the exclusive representative of the employees in said unitbut that the respondent did refuse and continues to refuse so tobargain.1 The complaint erroneously spells the name "Remington-Rand, Inc "5727-37-vol. n-41 628NATIONALLABOR RELATIONS BOARD2.That on May 21 and 22, 1936, the respondent discharged 17named employees in its Syracuse plant; on May 21 and 28, and June13, 1936, discharged 14 named employees in its Tonawanda plant;on June 15, 1936, discharged one named employee in its Ilion plant fand on July 3, 1936, discharged 800 or more employees in its Nor-wood plant, and refuses to reinstate all of these employees, saiddischarges and refusals being made for the reason that these em-ployees had joined and assisted the Joint Board and engaged in con-certed activities with other employees for the purpose of collectivebargaining and other mutual aid and protection.3.That the respondent on May 26, 1936, and thereafter, sponsored,,dominated and interfered with the formation and administration oflabor organizations of its employees known as the "Ilion TypewriterEmployees Protective Association", "Employees Independent Asso-ciation Remington Rand Syracuse Plant", and "Reiinrand Employ-ees' Back to Work Association", and contributed financial and othersupport thereto.4.That the respondent by enumerated acts an'd threats, inter-fered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 8, subdivision (1) of the Act.On July 18, 1936, the respondent filed its answer to the complaintin which it denied the allegations of unfair labor practices andstated that the relations with the employees in question relatedsolely to its local and intrastate manufacturing operations, uponwhich ground it asked that the complaint be dismissed.Thereafter,.on July 17, 1936, the respondent filed a bill of complaint in theDistrict Court of the United States for the Western District of NewYork seeking to enjoin the Board, through its agents, from takingany action, including the holding of a hearing, against the respond-ent on the ground that the Board had no jurisdiction over therespondent and, further, that the Act was unconstitutional.Arestraining order was granted by the District Court enjoining theagents of the Board from proceeding against the respondent pendinga hearing on the respondent's bill of complaint.On September 11,1936, the District Court rendered a decision in which it denied theapplication for an injunction, set aside the restraining order, anddismissed the respondent's bill of complaint.The respondent ap-pealed this decision to the Circuit Court of Appeals for the SecondCircuit, requesting a stay of the Board's proceedings pending theappeal.The request for a stay was denied by both the DistrictCourt and the Circuit Court.The appeal has not been prosecutedfurther.Pursuant to notice thereof, Charles A. Wood, duly designated bythe Board as Trial Examiner, commenced hearings on October _14,,1936.Hearings were held from October 14 to October 27 in Buffalo,, DECISIONS AND ORDERS0629N. Y.; from October 28 to November 6 in Syracuse, 'N. Y.; fromNovember 9 to November 18 in Utica, N. Y.; on: November 24 andNovember 25 in New York, N. Y.; from November 30 to December8 in Hartford, Conn., and on December 10 and December 11 in Cin-cinnati, Ohio.Previous to, the hearings the respondent, appearingconstitutional and jurisdictional grounds and, without prejudice tothe motion to dismiss, a motion for a bill of particulars.At theopening of the hearings the respondent, stating ' it was appearingspecially, argued these motions orally.The Trial Examiner denied 2the motion for a bill of particulars and so much of the motion todismiss as related to the constitutionality of the Act, reserving deci-sion as to the applicability of the Act to the respondent.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing upon the issues,was afforded toall parties.The respondent did not offer any oral testimony butcross-examined the witnesses for the Board and offered documentaryevidence on its own behalf.During the hearings the complaint wasamended to include the discharges of two named employees at theTonawanda plant'and to conform to the proof adduced.At theclose of the Board's case the respondent moved to dismiss, and thismotion, together with its previous motion, was denied by the TrialExaminer.The Board finds no prejudicial error in any of therulings of the Trial Examiner, and they are hereby affirmed.On December 9, 1936, the Board, acting pursuant to Article IT, Sec-tion 37 of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the proceeding to be transferred andcontinued before it, and re-designated Charles A. Wood as the TrialExaminer.Upon the entire record in the case, including the pleadings, thestenographic transcript of the hearing and the documentary andother evidence received at the hearing, the Board makes thefollowing :FINDINGS OF FACT1.THE RESPONDENTRemington Rand, Inc., is a Delaware corporation having its prin-cipal executive offices at Buffalo andNew York City,New York(Bd. Ex. 47).As of July 31, 1935, its consolidated assets were statedto be $49,179,156.20.3It is essentially an operatingcompany, owningand operating its physical properties and "manufacturing and sellingdirectly to consumers,except in minor instances, and abroad whereThe motion was denied with certain exceptions that are unnecessary to state.Good will, valued at $10,000,000 at that time, has since been written off. 6300NATIONAL LABOR RELATIONS BOARDapproximately three-quarters of its sales are made through subsidiarycompanies, and the balance through dealers".4Plants owned andused by the respondent for manufacturing purposes, covering 102acres of land area and comprising approximately 2,422,000 squarefeet of floor space, are located at Tonawanda, N. Y.; North Tona-wanda, N. Y.; Ilion, N. Y.; Syracuse, N. Y.; Middletown, Conn. ;Bridgeport, Conn. ; Benton Harbor, Mich. ; Marietta, Ohio ; Norwood,Ohio; Niagara Falls, Ontario, Canada; 5 and Calcutta, India.Ad-ditional plants, comprising approximately 385,000 square feet of floorspace, have been leased from other concerns in order to meet the re-spondent's manufacturing requirements.These are located at Cam-:bridge,Mass. ;Brooklyn,N.Y.;Bridgeport,Conn.";Atlanta,Georgia; San Francisco, California; Hamilton, Ontario, Canada;Saarbruecken,Germany;Berlin,Germany; London, England.?^(Bd. Ex. 54.)The products of the respondent include typewriters, adding andcomputing machines, record and filing equipment, and, in general,business and office equipment.Through the development of newproducts, such as portable adding machines, duplicator supplies, andphotographic record equipment, and the improvement of old prod-ucts, the respondent has met changing conditions in world markets.The principal products of the plants with which we are here par-ticularly concerned are : Syracuse-typewriters ; Ilion-typewritersand accounting machines; Tonawanda and North Tonawanda-filing4 Among its active subsidiaries are the following corporations,inallofwhichrespondent owns securities representing 100 per cent of the voting power : Accountingand Tabulating Machine Corporation,Delaware,LibraryBureau Limited,England ;Remington Rand International Limited, Canada;Remington Typewriter Company, NewYork ; Remington Schreibinaschinen G. m. b. H,Austria;Remington Typewriter Com-pany S. A.,Belgium ; Remington Rand Limited,Canada;Remington Schreibmasehinenand Rechenmaschinen G in b. H., Czecho-Slovakia;Remington Typewriter CompanyLimited,England ; Remington Typewriter Company,SA, France;Remington Schrij f-machine Maatschappij Naamloose Venootschap,Holland, Remington Rand InternacionalSA, Mexico ; Remington Typewriter Company A S , Norway ; Remington TypewriterCompany Aktiebolag, Sweden ; Smith Premier Typewiiter Company, New York, SmithPremier Typewriter Company Limited,England;United Business Equipment Company,Inc..Delaware;United Typewriter and Supplies Company,West Virginia;UniversalOffice Equipment Company, Inc,New York ; VictorSafe and Equipment Company, Inc,New York, New York; and Remington Rand, Inc,Louisiana(Bd. Ex 49) In additionto the active subsidiaries here set out, respondent owns securities representing 100,per cent of the voting power of six other companies,and, in addition,of 20 companiesat presentinactive5 This plant is owned and operated by a subsidiary.6 These first three plants are leased and operated by subsidiaries7 The plants located in Canada and abroad are leased and operated by subsidiariesPlants owned by the respondent but not used for manufacturing purposes are con-structed on 11.18 acres of ground,and comprise approximately 495,000 square feet offloorspaceThey are located at Benton Harbor, Mich. , Holyoke, Mass. , Newark, N. J ;Norwood, Ohio ; Kalamazoo, Mich. ; Kansas City, Mo. Eighty-five per cent of theseplants are rented to other companies or personsPlants ale also owned which arevacant at present.These plants are constructed on 76 14 acres of ground,compriseapproximately 1,122,769 square feet of floor space and are located at North Tonawanda,N. Y ; BentonHarbor,Mich ; and Cambridge, Mass. DECISIONS AND ORDERS631cabinets and accessory equipment; Middletown-typewriters; Mari-etta-safe cabinets ; and Norwood-adding machines and tabulatingequipment.8,The respondent's products are internationally known ; sales abroadare an important and profitable part of its business.Distributionof the respondent's products is of ected through 235 branch salesoffices located in practically every principal city of the world andthrough approximately 8,500 independent dealers.About 3,200 sales-men are engaged in the respondent's domestic business.The culti-vation of nation-wide and foreign markets makes it inevitable thatpractically all of its manufactured products be shipped in inter-state and foreign commerce. In the case of the plants with whichwe are particularly concerned, enumerated above, the incoming andoutgoing shipments are almost completely interstate in character..Thus, at the Middletown plant, the outgoing and incoming rail ship-ments, in sample months, were 99 to 100 per cent interstate in char-acter; n at the Syracuse plant the outgoing interstate rail shipmentslikewise approached 100 per centof all railshipments, while of theincoming shipments about 80 per cent were interstate; 10 at the mainIlion plant about 95 per cent of the outgoing and 80-85 per centof the incoming rail shipments were interstate in character; 11atTonawanda and North Tonawanda about 94 per cent of theoutgoing and 90 per cent of the incoming rail shipments wereinterstate in character 12 -The incoming shipments for these plants8Since the strike hereinafter referred to the Norwood plant has been closed andoffered for sale and its equipment transferred to other plants.8 June,1935,March, April,and June,1936,were the months chosen(Bd.Exs.241a,b).95 to 98 per cent of all shipments to and,from the Middletown plant, whichfigure includes shipments by American Railway Express and truck,are interstate incharacter.For rail shipments the respondent at Middletown uses the New York, NewHaven and Hartford Railroad.10Outgoing shipments:June,July, 1935-100 per cent;May, 1936-100 per cent ;June,1936-71 per cent ; July,1936-100 per cent ; incoming shipments : June, 1935-79 per cent ; July, 1935-90 per cent ;.May, 1936-77 per cent;June, 1936-75 percent;July, 1936-871/ per cent(Bd Exs 169,plant are carried by the Delaware,Lackawannaand WesternRailroad11Outgoing shipmentsMay, 1935-97 per cent;June,1935-98 3 per cent, July,1935-93 per cent ; May, 1936-95 per cent;June,1936-83 per cent ; July,1936-94per cent,incoming shipmentsMay, 1935-85 per cent;June. 1935-82 per cent, July,1935-78 7 per cent;May, 1936-84 per cent ; June,1926-83 per cent;July, 1936-79 5 per centThe earl shipments are carried by the New York Central Railroad12 Outgoing shipmentsJune,1935-93 per cent, March,1936-93 per cent,April,1936-96% per cent; June,1936-84 per cent(Bd Exs 120-123) ;inconung shipments.June,1935-86 per cent ; -larch,1936-961/ per cent;April,1936-80 per cent ; June,1936-94 per cent (Bd. Exs. 141, 143-145). The respondent in general receives incom-ing materials at the North Tonawanda plant and ships its product's from the Tonawandaplant, about a mile from the first plantDelivery between the two plants is madeby trucksRail shipments are carried on the New York Central RailroadAbout 90 per cent of the respondent'sshipments from the Norwood 'plant via theAmerican Railway Express were interstate in character for the sample months of June,1935, March, April,May, and June,1936(Bd Ex 278(The number of this exhibitwas erroneously recorded in the original of the Boaid'sDecision as 281.This error wascorrected by an Amendment of Decision issued March 16, 1937.) ) 632NATIONALLABOR RELATIONS BOARDcover a wide variety of materials drawn from the entire country,for example : steel wire, castings, lacquer, chemicals, and cans fromNew Jersey; strip steel and varnish from West Virginia; glue fromIllinois ; brass screws, bearings, and typewriter ribbons from Con-necticut; bolts, castings, and bar -steel from Ohio; steel and truckfrom New Hampshire; corrugated fibre from Indiana; steel, steelcabinets, and lubricating oil, from Pennsylvania ; steel, steel and ironwire from Massachusetts; steel cabinets fromWisconsin; printingpaper and handles from Maine; cardboard and paper boxes fromRhode Island; steel cabinets from California; wire brushes andgrinders from Maryland; file drawers from Florida; bookkeepingmachinery from Georgia and Tennessee; paper from Minnesota; ac-counting machinery from Toronto, Canada, and so on.We conclude that the operations of the respondent at its Ilion,N. Y.; Syracuse, N. Y.; Tonawanda, N. Y.; North Tonawanda, N. Y.;Middletown, Conn. ; Norwood, Ohio ; and Marietta, Ohio plants con-stitute a continuous flow of trade, traffic and commerce among theseveral States and with foreign countries.H. THE EVENTS PRECEDING THE STIIIKE ON MAY 26, 1936Organization b f the Remington Rand Joint ProtectiveBoard and the refusal of the respondent to bar-gain collectively with the Joint BoardA few unions, for the most part locals of the International Asso-ciation ofMachinists, affiliated with the American Federation ofLabor, existed in the respondent's plants in 1933.But in that yearthe passage of the National Industrial Recovery Act, and especiallySection 7a of that Act, prompted the respondent's employees to joinand form additional labor organizations with considerable rapidity.Federeal Labor Unions 13 were chartered by the American Federationof Labor in many of the plants, together with new Machinistslocals.Thismovement progressed so 'rapidly that a conferenceof officials representing labor organizations in the Syracuse, Ilion,Middletown, and Norwood plants was held on August 12, 1933, forthe purpose of providing a mechanism whereby the unions repre-sented could act in unity.As a direct result of this conference, acharterwas granted in March, 1934, by the Metal Trades De-partment of the American Federation of Labor to the District Coun-1s Federal Labor Unions are local unions chartered directly by the American Federationof Labor.They are not affiliated with any International Union.Their membership isusually confined to the employees in a single plant and craft lines among the employeesare not necessarily observed.United States Department of Labor(1936),Handbook ofAmerican Trade-Unions,pp. 8-9. DECISIONS AND ,ORDERS633cilOffice Equipment Workers, to be composed of local unions, eitherchartered by the American Federation of Labor, or affiliated withthe International Unions forming the Metal Trades Department,having members employed in the office equipment industry (Bd. Ex.b).In addition to unions in the ,above four plants of the respondent,there were also unions in plants of other concerns in the office equip-ment industry represented in the District Council.In the meantime a meeting had, been held on February 3, 1934,between representatives of the Remington Rand unions, active inthe labor organization of the District Council, i. e., those unionsthen existing at the Syracuse, Ilion, Middletown, and Norwoodplants, and officials of the respondent, including the factory managersof those four plants.The meeting was held to consider a compre-hensive working agreement submitted to the respondent by theseunions concerning hours, rates of pay, and working conditions. Itwas not fruitful in achieving an accord on' these matters, for therespondent evaded the main issues and refused to enter into an agree-ment.The union representatives indicated to the respondent thata strike might' be the result of such continued refusal. ' The matterwas then taken to the Regional' Labor Board for the Western Dis-trict of New York of the National Labor Board, and a hearing washeld by that Board on March 1, 1934, in an endeavor to settle thedifferences between the two parties.After the hearing, at whichboth the unions and the respondent were represented, the RegionalLabor Board recommended on March 15, 1934, that the duly author-ized representatives of both parties "proceed at once to negotiatean agreement and that any agreement which may be reached be re-duced to writing".These recommendations were ignored by the re-spondent and the matter was taken to' the National Labor Board,which held further hearings and conferences on April 30, 1934,tives, apparently, acting upon the advice of its president, James H.Rand, Jr., refused to enter into a formal agreement with the unionrepresentatives, their willingness to negotiate extending only to a"I.Memorandum of Understanding" signed by the respondent aloneand carefully avoiding' recognition of the unions as bargainingagencies (Bd. Ex. 164).As a consequence, negotiations between thetwo parties collapsed and the unions called a strike in the fourplants on May 9, 1934.The strike effectively curtailed operations in these plants and forcedfurther negotiations between the two groups.On June 18, 1934, anagreement was concluded between the respondent and the unionrepresentatives which settled the strike.This agreement was signedby R. E. Benner, vice-president of the respondent, and various union 634NATIONAL LABOR RELATIONS BOARDofficials, including members of the District Council, who signed assuch.(Bd. Ex. 4.)The agreement, fairly detailed, covered hours,rates of pay, working conditions, and relations between the respond-ent and all of its employees; the respondent agreed to deal with theunions as representative of their members and in general to "dealwith any individual employee or his or her chosen representative, orrepresentatives of its employees".The agreement at that time ex-tended to employees in the Syracuse, Ilion, Middletown, and Nor-wood plants.At the same time a supplementary understanding wasentered into between the two parties providing as follows :"It is understood and agreed that any discrimination or intimi-dation on the part of any employee toward any other employeeshall be just cause for discharge." (Bd. Ex. 17.)The respondent had presented this understanding for signatureand Rand himself requested that it be kept entirely confidential, evento the extent that the union representatives were not to disclose it totheir members.The latter acquiesced, believing that it in reality wentno further than Section 12 of the main agreement, which pledgedboth parties to the maintenance of peace and harmony upon resump-tion of work and which was designed to eliminate trouble betweenreturning strikers and non-strikiing employees."But events twoyears later were to show that the union representatives had beenmistaken as to the respondent's motive for procuring this confidentialagreement.On the whole the remainder of 1934 and most of 1935 was a quietand harmonious period.The District Council extended its represen-tation to employees in the Tonawanda and North Tonawandaplants 11 of the respondent in September, 1934, when Federal LaborUnion No. 19401, to which such employees were eligible to member-ship, became affiliated with it.In February, 1935, Benner recognizedthat the June 18, 1934, agreement should extend to the Tonawandaplant and at a conference held on April 27, 1935, formally acknowl-14 Section 12 read as follows : "Upon resumption of work, all those employees nowinvolved shall return to their former positions.The chosen representatives of the em-ployees and the executives of the company both agree to exert their best efforts at alltimes for the maintenance of peace and harmony within the Remington Rand plant, bothas between individual employees and as between employees and the management."In a series of "Interpretations" sent to the membership in 1935, the interpretationplaced on that Section by the union representatives was as follows :"Deals Niith promise of both parties to ignore any bitterness aroused during thestiike period,as far as possible.We were not to bother or harm the few scabs andthey were to keep their skirts clean to the extent that Mr. Benner ruled that ifanyone caused us an unusual amount of trouble,that they would be eliminated.This promise has been pretty faithfully kept ; some scabs have become reinstated andother have been eliminated during various lay-offs so that hardly any remain and theycause no trouble."(Bd. Ex 59.)25Hereafter generally referred to as the Tonawanda plant. DECISIONSAND ORDERS635edged that the agreement so applied.16 (Bd. Ex. 19.)From timeto time, additional union locals, organized in the four plantsoriginally represented, became affiliated with the District Council.Throughout these months numerous conferences were held betweenrepresentatives of the local unions and the factory manager of theplant involved, at which routine problems relating to working con-ditions were satisfactorily adjusted.The fall of 1935 brought trouble.Rumors reached the DistrictCouncil and the affiliated Remington Rand unions that the respond-ent had acquired a plant at Elmira, N. Y.As these reports spreadand acquired credence they occasioned further rumors that unitsfrom existing Remington Rand plants would be moved to Elmira,that some plants, particularly the one at Ilion, would be closed downand so on. The union leaders were disturbed by these reports, es-pecially since they indicated that the Elmira plant had been pur-chased by a group of citizens in Elmira interested in improving busi-ness conditions in that town and turned over to the respondent onthe condition that Elmira residents would be. given preference inemployment.But the unions were not the only groups upset by suchrumors.The business men, the mayors, the newspaper editors ofthe towns in ivhich the respondent's plants were then located andupon whose continued operation the towns in large measure weredependent, recognized the possibilities inherent in the respondent'sacquisition of the Elmira plant.All these groups thus focusedupon the respondent, seeking information and a definite pronounce-ment.All were unsuccessful-the respondent's officials were eitherevasive or silent.Throughout 1934 and 1935 the respondent had been developing atits Ilion plant a new typewriter model, known as the "Madam X".It was understood at Ilion that upon the completion of the plans,production of the model would begin at that plant.However, in thebeginning of 1936, coincident with the rumors in regard to the El-mira plant, tools and other materials pertaining to the "Madam X"were transferred to that plant in the name of the Elmira Pre-cision Tool Company.The person in charge of the development,Mr. Bauer, also left Ilion for Elmira.Moreover, Benner, at a meet-ing with union representatives, stated that the respondent was inter-ested in the Elmira plant.The union representatives then wroteMr. Rand a letter in which they stated that the rumor concerningthe Elmira plant was causing a good deal of uncertainty and unrestamong the employees and that it would be to the interest of all that16 By such action the June 18, 1934,agreement thereby superseded arrangements pre-viously agreed upon between the factory manager at Tonawanda and Federal Labor UnionNo. 19401.(Ed Exs. 74, 75)The factory manager had refused to enter into a writtenagreement but had published in a posted statement the points upon which an understand-ing had been reached. 636NATIONALLABOR RELATIONS BOARDa conference be held between them and officials of the respondenthaving knowledge of the Elmira situation. (Bd. Ex. 7.)Rand'ssecretary replied, stating that the letter had been referred to Mr.Ross, factory manager at Ilion, in Mr. Rand's absence, and adding"I am confident that the rumors which you mention are untrue."(Bd. Ex. 8.)As a consequence, the union representatives met withRoss, questioned him concerning the Elmira plant and obtained fromhim the following cryptic statement, previously prepared in writing,that "Remington Rand has no intention of manufacturing inElmira".Disturbed by these developments, representatives of 'the RemingtonRand unions met on February 14 and 15, 1936. They decided that.their relations with the respondent were of such a nature as to requiretreatment separate from the matters involving the unions inother companies included in the District Council.Consequently, therepresentatives of the Remington Rand unions on the District Coun-cil formed a separate committee, known as the Remington RandJoint Protective Board of the District Council, to handle exclusivelyRemington Rand problems. Pursuant to the recommendation ofthis Joint, Board, the various unions in each of the respondent'splants represented on the 'Joint Board formed Local ProtectiveBoards 17 which acted to coordinate their local activities.The Chair-men of the Local Boards acted as the representatives of those unions.on the Joint Board. These unions, all affiliated with the DistrictCouncil and represented on the Joint Board at its formation, andalso thereafter, were as follows : Is -Syracuse Plant : Federal Labor Union No. 18344; Machinists Local'Unions 10 Nos. 849 (limited to aligners) and 381.Ilion Plant : Federal Labor Union No. 18486 (excludes employeeseligible to the other unions listed) ; Machinists Local Unions Nos.635 (machinists, aligners, and toolmakers) and 706 (assemblers andadjusters) ;PolishersLocalUnion No. 46,20 and Molders LocalNo. 57.21Tonawanda (and North Tonawanda) Plants:, Federal LaborUnion No. 19401.Middletown Plant : Machinists Local Unions Nos. 616, 782, and 851(together covered all production and maintenance employees), and17A Local ProtectiveBoard wasnot formed at Mariettaand Tonawanda.isAll of theunionsherein enumerated,aswell astheDistrict Council, are labororganizationswithin themeaning ofSection 2,subdivision(5) of the Act, in view of theirmembership and purpose.The JointBoard was thus a committee within a labororganization19 This designationisused to describe local unions affiliatedwiththe InternationalAssociation of Machinists20 This designationis used todescribelocal unions affiliatedwiththeMetal Polishers,Buffers, Platersand Helpers International Union.21 This designationisused to describe local unions affiliated with the InternationalMolders' Unionof North America. DECISIONS AND ORDERS637Polishers Local Union No. 60 (not represented on Local ProtectiveBoard) .22Norwood Plant : Machinists Local Unions Nos. 162 (machinists),729 (tool and die makers, and special parts makers), and 789 (gen-eral production and maintenance employees) ; Draftsmen's LocalUnion No. 50,23 and Polishers Local Union No. 68.Marietta Plant : Sheet Metal Workers' Local Union No. 75.24As the Federal Labor Unions admitted to membership all produc-tion and maintenance employees'25 and as the Machinists Locals inthe plants where no Federal Labor Union existed together had asimilar scope, all production and maintenance employees in theseplants were eligible to join some one of these unions.28The JointBoard as constituted in February, 1936, was thus the representativefor collective bargaining of all unions in the Syracuse, Ilion, Tona-wanda, Middletown, Norwood, and Maiietta plants of the respond-ent,membership in which was open to all production and mainte-nance employees in those plants.27Clerical and supervisory em-ployees were not eligible to membership in these unions.28The Joint Board proceeded to have the above unions vote on aseries of "interpretations" of .the June 18, 1934, agreement to be pre-sented to the respondent for its approval. In the meantime, Giles,the secretary-treasurer of the Joint Board, and also the secretary-treasurer of the District Council, wrote Rand on February 20, ask-ing that he meet with them in view of the "unsatisfactory reply"received from Ross (Bd. Ex. 9), and again on March 30, adding thatthey also desired to discuss the interpretation of the June 18, 1934,agreement and changes in the rates of pa,y. (Bd. Ex. 10.)This lastletterwas likewise answered, not by, Rand, but his secretary, whostated :"The matters referred to, ... will have to be taken up withVice-President R. E. Benner, who is away at present on anextended absence.22This union was represented on the Local Board in November,1936,and thereafter28 This union was affiliated with the International Federation of Technical Engineers',Architects',and Draftsmen'sUnions.24This union was affiliated with the Sheet Metal Workers' International Association25The Federal Labor Union at Ilion excluded employees eligible'in the other unionsexisting in the plant.28Employees in the shipping departments of the various plants were eligible to member-ship in the Federal Labor Unions or the comprehensive Machinists Locals and are includedin the designation,"production and maintenance employees".2'Whether such employees in these six plants,considered together,constitute a unitappropriate for the purposes of collective bargaining and, if so,whether the Joint Boardrepresented a majority of the employees in such unit and was therefore the exclusiverepresentative of all such employees,will be considered at a later stage of this decision.28While clerical employees could theoretically join the Federal Labor Unions,they wouldnot be permitted to vote or exercise other privileges of full members.In the plants inquestion,the clerical employees had not joined the unions. ,638NATIONAL LABOR RELATIONS BOARD"However, I can tell you . . . that neither Remington RandInc. nor any subsidiary is engaged in manufacturing in the cityof Elmira." (Bd. Ex. 11.)A conference was finally arranged with Benner to be held on April24.Giles informed Benner, in answer to his request, that the JointBoard desired to discuss at that conference the June 18, 1934, agree-ment and increases in the present rates of pay.On April 24, 1936, not Benner, but H. T. Anderson, factory man-ager at the Norwood plant, represented the respondent.Andersonread to the Joint Board and the other union representatives presentthe following telegram :THIS IS TO AUTHORIZE YOU TO REPRESENT REMINGTON RAND ATTHE MEETING OF SHOP COMMITTEE TO BE HELD AT THE ONANDAGAHOTEL STOP YOU HAVE FULL POWER TO ACT FOR THE COMPANY"SIGNED JAMES H RAND JR AND R E BENNER"The following interchange then took place :"Pres. Crofoot (of the Joint Board) : I thought if we could get-together with Mr. Benner and the different plant managers wewould get more done.The questions of the interpretations ofthe agreement, Wage increases, and the Elmira situation were to.be discussed."Mgr. Anderson : I will do my best to answer any questionsand discuss any policies or ideas." (Bd. Ex. 15, p. 1.)After the interpretations were discussed with some degree of success,the Joint Board members adverted to the Elmira situation.Theyrepeated the rumors regarding the Elmira plant, the denials andevasionsof the respondent's officials and pointed out that such de-nialswerein sharp contrast to the movement of equipment fromIlion to Elmira (on the previous day, April 23, 28 tons of dies forthe new "Madam X" had been shipped from Ilion to Elmira). TheJune 18, 1934, agreement was then referred to and the claim madethat if the Elmira plant was being operated by Remington Rand,such operations should be subject to that agreement,as inthe caseof the Tonawanda plant, and that if it was not a Remington Randplant the sending of work there to be performed for the respondentwas in violation of Section 15 of the agreement .29Finally, it wasstated that while the operations in Elmira were apparently beingconducted under the name of the "Elmira Precision Tool Company",29 Section 15 reads as follows* "No work which can be performedwiththemen andthe plant equipment on hand isto be sentoutside ofthe company plants except for thepurpose of maintaining an equal working force andto prevent periodic occurrence ofpreventable hiring and laying off of temporary employees." DECISIONS AND ORDERS639in view of the agreement the real question was the respondent's con-nection with that company.Anderson's replies follow :"Mgr. Anderson : I doubt that I will be able to give you asatisfactory answer.In the first place, it is evident that every-one believes the operation is a Rem-Rand operation.I am notfamiliarwith the set-up in Elmira but I know the Elmira Pre-cisionTool Company is not a Remington Rand organizationnow.As to who may be in back of it. I do not know."Mr. Crofoot : Is there any good reason why the officials ofRemington Rand can not give us a definite answer regardingmoving the plant from Ilion?"Mgr. Anderson:I do not know."Mgr. Anderson:As far as I know,it is an entirely differentcompany."Mr. Crofoot : If Mr. Rand or Mr. Benner is interested in the,relationsbetween the employees of these six plants, he could at,least come down here to see us. I think the situation has gone-about as far as it should. I suggest that you get in touch with-Mr. Rand or Mr. Benner and they can arrange to be here tomor-row. by night at least. If he does not want to meet us, it is his:responsibility ; that's all.This is the second time that a direct.answer has been avoided by putting a plant manager on thespot."Three times and out is enough. If we can not meet him,it is time we found out."Mgr. Anderson : I do not think they will be here."The conference resumed next morning and the following colloquyoccurred :°"Mgr. Anderson: . . . I am of the opinion that the ElmiraPrecision Tool Company is a separate institution.How it mayor may not be interlocked with Remington Rand,I do not know.In view of that, I can not see why you want the present agree-ment of Remington Rand to apply to the Elmira plant."Mr. Bellows (Joint Board member from Syracuse) : Thereason the people say the plant is owned by Remington Randis because Mr. Benner himself said so."Mgr. Anderson : The plantmaybelong to Remington Rand."Mr. Beer (Joint Board member from Ilion) : It violates Sec-tion 15. If it isn't a company plant it is a violation, and if it is acompany plant, we want the agreement applied.90Such tactics were a direct violation of Section 11 of the June 18,1934,agreementwhich provided that grievances,ifnot settled satisfactouly,might be taken up directly-with the works Manager or higher executive of the company. 640NATIONAL LABOR RELATIONS BOARD"Mgr. Anderson : The Remington Rand Companymayownthe plant, but the company that operates itmay or may notbeRem-Rand."Mr. Fenton (a union representative) : It looks as if thePrecision Tool is a promoter's name for the Remington Rand.It seems to me it demands a frank statement from the Com-pany because it is vitally important to the people working inthe Remington Rand.We are thoroughly convinced that Rem-ington Rand is the undisclosed principal.At least they shouldtell us if they are interested."Mgr. Anderson: As I said yesterdayI do not feel that I cananswer the question satisfactorily or completely."31 (Bd. Ex. 15.)It will be recalled that Anderson was presented to the Joint Boardas having "full power to act for the company".The evasion andlack of candor on the part of the respondent which his statementsundeniably disclose are heightened when contrasted with representa-tions being made elsewhere by the respondent during the sameperiod.A prospectus issued by the respondent on February 19, 1936,stated : "Manufacturing facilities have been increased . . . by thepurchase of a plant at Elmira, N. Y. . . ." (Bd. Ex. 54, pp. 5, 6.)This was repeated in a registration statement filed with the Secur-ities and Exchange Commission in the same month. (Bd. Ex. 49.)Later events leave no doubt that the respondent intended to operatein Elmira, for such operations actually, commenced in the summerof 1936.Machinery and equipment were moved from Syracuse,Middletown, and Ilion to Elmira in the summer and fall of 1936,the consignee being the Elmira Precision Tool Company.On Sep-tember 21, 1936, the respondent reported to the Securities and Ex-change Commission the following :"The plant at Norwood, Ohio, has recently been closed, theequipment moved to, and the manufacturing operations con-centrated in, the plants at Ilion and Elmira, N. Y. In addi-tion, approximately45%of the operations formerly carried on,at the Syracuse, N. Y., plant, together with the required equip-ment, have been transferred to the plant at Elmira, N. Y."(Bd. Ex. 51.)The fears of the Joint Board had a sound foundation.But on the issue of a wage increase, Manager Anderson's handswere not tied for the respondent felt itself able to take an unequiv-ocal position.The Joint Board representatives stated that therequest for an increase was the result of the assurance given twoyears previous that increases would be made when the respondentwas in a better financial condition.Beer, Joint Board Member for81 Italics ours. DECISIONS AND ORDERS641Ilion, stated, "Mr. Benner, Mr. Rand and practically all of themhave freely admitted that the wages were not as they should be andgave us the assurance that they would pay more money when theywere in better financial condition.They have never come throughwith any of it."The reply to this request was as follows:"Mgr. Anderson : I can tell you right now that there can beno general increase in wages. I am in a position to tell youdefinitely that the company is not in a position to grant a gen-eral wage increase."Mr. Crofoot: Have you a counter proposal?"Mgr. Anderson : No."Mr. Crofoot: I 'do not see-how you can go farther if youhave no counter proposal." (Bd. Ex. 15.)There could be but one reaction on the part of the union repre-sentatives to the respondent's attitude.On April 28 the JointBoard requested the various unions affiliated with it to take astrike vote in view of the unsatisfactory nature of the Andersonconference, the letter reading in part as follows :"After the conference, the Joint Protective Board unani-mously agreed that it would be absolutely necessary that a votebe taken to authorize the Board to call a strike, but only afterevery other means possible has been taken to bring about asatisfactory adjustment and a conference arranged with Mr.James H. Rand, Jr._"This move may seem drastic to you, but, if we succeed ingetting nearly 100% affirmative vote, giving the Board theauthority mentioned above, it would have the effect of makingthat move unnecessary. It would show the company that wehave the cooperation of all the organized workers in RemingtonRand, Inc." (Bd. Ex. 61.)The strike ballot, stating the . issues succinctly, read as follows :"Because of the unsatisfactory result of the conference withH. T. Anderson, representing Mr. James H. Rand, Jr., President,and Mr. R. E. Benner, Vice-President of Remington RandIncorporated, April 24 and 25, 1936, and because of Mr. Ander-son's refusal to grant a general increase in wages; and hisrefusal to give a satisfactory reply to the Remington Randactivities in Elmira; and his refusal to apply the present work-ing agreement to that plant; and the continued refusal of Mr.James H. Rand, Jr., to meet the duly authorized representativesof the employees, this authorizes the Remington Rand JointProtective Board to call a strike, when, and if, in their opinion,allothermeans, have failed to bring about a satisfactoryconclusion."(Bd. Ex. 24.) 642NATIONALLABOR RELATIONS BOARDThe 'strike vote was taken in accordance with the instructions ofthe' Joint Board.A total of 3768 votes was cast, of which 3200were affirmative votes authorizing a strike under such conditions,and 568 were negative votes. (Bd. Ex. 62 plus Bd. Ex. 40.)Withthismandate, 'the, Joint Board wrote to Rand on May 10, 1936,stating that, a strike vote had been taken "to ascertain the numberof workers who are willing to leave their work if necessary in orderto come to some kind of an understanding or at least to have aconference arranged with the Remington Rand Joint Protective Boardand the representatives of the Company who are vested with suffi-cient power to decide the important questions at issue" and thatsuch vote had resulted in"90%of the organized employees votingin the affirmative."It closed with the statement that the Joint Boardfelt "such a move will be unnecessary if it is possible to arrange tomeet around a conference table and discuss the questions Mr. Ander-son hadn't the authority to decide". (Bd. Ex. 23.)At the sametime the Joint Board notified Federal Labor Conciliators that astrikemight eventuate if conferences could not be arranged andrequested that they aid in securing such conferences.Turning for a moment to those conditions established by the Actin regard to the employer's duty to bargain collectively, relating to,the appropriateness of the unit and the designation by a majorityof the employees, we find that the Joint Board was purporting tospeak for the employees engaged in production and maintenancework in six of the respondent's plants-Syracuse, Ilion, Tonawanda,Middletown, Norwood, and Marietta.There can be no questionthat production and maintenance employees here constitute an ap-propriate unit in so far as character of work is concerned; 32 thejustification for considering such employees separate from supervi-sory employees and non-production or clerical employees is stated inprior decisions of the Board.33There remains only the question whether the production andmaintenance employees must treat with the respondent separatelyplant by plant or whether they may properly request the respondentto treat with their representatives on a group basis, such employeesin the six plants being' represented by the one bargaining agency,the Joint Board.Under the facts in this case, we find that a unitbased upon such a grouping is appropriate.The bargaining thattook place in 1934 was on the basis of a grouping of the plants inwhich there were unions representing the production and mainte-83 The complaint refers to the production,maintenance,and machinists departments.The machinists are covered by the designation"production employees"and consequentlyneed not be referred to specifically33Matter of United States Stamping Coni pany and PorcelainEnamelWorkers'Union No.18630,1 NL R B 123;Matter of R C A Manufacturing Company,Inc and United Elec-trical d Radio Workers of America,Case No.R-49, decided August 3, 1936(supra,p159). DECISIONS AND ORDERS643nance employees.The respondent made no objection to such a prin-ciple.In 1935 the extension of the agreement to the Tonawandaplant and the subsequent dealing with the District Council for thefive plants indicated that the respondent recognized the appropriate-ness of a system of bargaining which considered its organized plantsas a unit.Marietta was added to the group in 1936 and' was there-after represented by the Joint Board on the same basis, a fact wl.iclithe respondent recognized in April, 1936, when Benner in a menr-oranclum explaining the June 18, 1934, agreement indicated thatit extended to Marietta as well. (Bd. Ex. 22.)Neither the JointBoard nor the respondent ever has stated that other plants of therespondent were involved in the negotiations.Consequently we findthat the production and maintenance employees, exclusive of super-visory employees, in the Syracuse, Ilion, Tonawanda, Middletown,Norwood, and Marietta plants of the respondent constituted a unitappropriate for the purposes of collective bargaining.34The number of employees in this unit was between 6,000 and 6,500in the spring of 1936.The Joint Board claimed to have out of thatnumber about 4,500 persons as paid up members of the various unionsrepresented by it.The strike vote indicates that at the very least ithad 3.768 members, and since generally such a vote does not reflectthe total membership, its claims to membership in the four thousandsare supported by the record.35 It is-significant that the respondent34CfMatter of Atlantic Refining Co. and Locals Nos 310 and 318, InternationalAsso-ciationof OilField, Gas Well, and Refinery Workers of Ames ice, 1 NL R. B 359;MatterofMotor Transport Company and General Chauffeurs, Teamsters & helpers, Local UnianNo 200,Case No R-113. decided December 22, 1936(supra, p492)35 In the strike instructions issued on May 23, 1930, the Joint Board stated that therewei e about 6,000 production and maintenance employees at that time and that the paid upmembership in the unions affiliated with it was 4,490(Bd. Ex 64 ) The testimony ofofficials of these various unions places the membership at a higher figure, since the testi-mony «as not limited to paid up membership and included all members. On the basis ofthat testimony the membership in March, 1936, is given in the following table, along withthe number of production and maintenance employees in the various plants, as gatheredther exhibits :dhttimony anofrom tesePRODUCTION ANDPLANTMAINTENANCE EMPLOYEESSyracuse--------------------------------------------1500Ilion-----------------------------------------------1800Tonawanda-----------------------------------------515Middletown-----------------------------------------1200Norwood--------------------------------------------1500Marietta--------------------------------------------125Totals----------------------------------------6640UNIONMEMBERSHIP14021478475110508524953061 The oral testimony of-the various officials showed 1,144 members at MiddletownThe Middletown Unions on May 26, 1936, issued a statement in which they claimed—050 members, 993 of which were paid up (Bd Ex 23Gb ) The record indicates thatfrom Maich to May, 1936, there was little, if any, appreciable change in the employmentor union membership figuiesThus in the text we have taken the most conservativefiguiesThe evidence shows that there were over 7.500 employees of all types in thesesix plants in the period March-flay, 1936.The total number of all of respondent'semployees engaged in manufacturing including the plants not involved in the proceeding,is about 11,000Its total employees throughout the world number approximately 19,000.5727-37-vol 11-42 644NATIONAL LABOR RELATIONS BOARDneither in the 1934 conference nor at the April, 1936, conference ques-tioned the District Council or the Joint Board on the number theyrepresented or raised the question that such a number did not con-stitute a majority of the employees involved.As far back as Feb-ruary, 1934, a vice-president of the respondent recognized that someof the plants were "organized95°Jo,possiblygreater".(Bd.Ex. 2, p. 67.)We accordi,igly find that on April 1, 1936, and there-after the Joint Board represented a majority of the employees in theunit described above and was therefore the exclusive representativeof all employees in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.In sending the letter of May 10 the Joint Board was thus speakingfor at least 6,000 employees, constituting all of the respondent's pro-duction and maintenance employees in the six plants here involved.But the respondent made no direct reply to the request. Instead, onMay 21, without any previous warning, employees in the six plantsinvolved were informed that a vote would be taken that morningby the respondent on whether they favored a strike.The notice ofthe balloting stated that each employee may vote free from the in-fluence of"anyemployee" and drew special attention to the "specialconfidential understanding" reached in June, 1934, which was thenquoted in full. (Resp. Ex. 2.)The union representatives in thevarious plants immediately protested to the factory managers againstthe taking of such a vote.They were told in reply that the factorymanagers had instructions to "disassociate" from the payroll anyonewho interfered with the balloting.The ballot used in this vote is worthy of study-it is an intima-tion of the publicity to flow in the future from the respondent'soffices.It began : "Remington Rand has been notified in writing bya union official that'90%of the organized employees' have votedto strike unless the company meets demands of the Union.No de-mands are stated."Yet the Joint Board had clearly outlined itsdemands in letters to Rand and Benner, and orally to Anderson onApril 24.And, in a real sense, the paramount demand was simplya conference with Rand or Benner, as stated in the letter of May10, a demanc which Rand's deliberate efforts to avoid such a con-ference indicate was thoroughly understood by him.The ballotcontinued : "The `organized group' is not a majority of RemingtonRand employees.For example out of 1700 employees in the Cin-cinnati (Norwood plant) only 54 voted to strike.That means only3% are trying to dictate to the other97%in the Cincinnati Plant."These figures are not only false, but they also leave the implication,equally false, that the votes in the other plants represented a smallminority of the employees.While the members in the Norwood DECISIONS AND ORDERS645unions did vote against the strike, though by a fairly close vote,",the ballot fails to mention that in every other plant the vote wasoverwhelmingly in favor of a strike, and that the Joint Board wasspeaking for all six plants as a group, not separately.The ballot then turned from false statements to threats : "If amajority of the employees in Syracuse Want to continue work underpresent conditions, Remington Rand will keep the plant openat anycostand will take steps necessary to protect everybody in his or herright to work. DO YOU WISH TO WORK OR DO YOU WISH TOSTRIKE? . . .The results of this ballot will determine the continuedoperation of the Syracuse plant." J7And then the clause : "1. Areyou dissatisfiedwithpresentworking conditions?YesNo2.Are you in favor of a strike?Yes ____ Nowhich is far different from asking whether an employee will strikeif such action becomes necessary as a last resort. (Bd. Ex. 25;Resp. Ex. 3.)Foremen and other supervisory officials of the respondent con-ducted the balloting and counted the votes.Clerical help werepermitted to vote.The deception evident in the wording of theballot was present likewise in the statement of the results.Totalsof the "Yes" and "No" votes were not given but only percentagefigures announced.Moreover, in computing the percentages, blankvotes were disregarded.Consequently, an announcement in Ilionthat 98 per cent of the employees were not in favor of the strikeconcealed an actual vote of 911 against a strike, 70 in favor, and637 blanks out of about 2,000 employees. (Resp. Ex.,*; Bd. Ex.171.)In Tonawanda the vote was announced as 91 percent againsta strike, 9 per cent in favor of a strike, yet blank votes greatlyexceeded the number of votes against the strike; the factory managerstated that "the company is entitled to those 316 blank ballots" andcounted them as votes against the strike. In several of the plantsthe large number of blanks were the direct result of instructions bythe union leaders to the members to vote in that fashion. In otherplants many ballots were not cast at all due to instruction of unionleaders.It is obvious, in addition, that many of the employees,fearing reprisals, must have voted to please the respondent and notaccording to their real beliefs.The voting at Syracuse took a different return from the ballotingconducted at the other plants. In the latter a vote was actuallyaccomplished, its completeness varying somewhat according to thetemper of the employees in the particular plant.But in SyracuseseThe vote was 256 to 310. (Bd.Exs. 40, 62(Bd. Ex No. 62 was erroneously recordedas number 61 in the original of the Board'sDecision.This error was corrected by anAmendment of Decision Issued March 16, 193787 Italics ours. 646NATIONAL LABOR RELATIONS BOARDthe union leaders requested the members to cease work until the plantofficials agreed to call off the balloting.The plant was thus idle forabout two hours while Straub, the Factory Manager, conferred withhigher executives of the respondent.As a result of these conferences,Straub posted that morning a hurriedly prepared notice reading asfollows :"Starting at 9: 30 A. M. on Thursday, May 21, 1936, thisplant will be closed clown for the usual two weeks summer vaca-tion, to renovate and re-arrange this plant." (Bd. Ex. 26.)In the past the Syracuse employees had received from two to sixweeks' notice of such temporary closing; even Straub appeared sur-prised at the order for a vacation.Moreover, heretofore such vaca-tions had occurred in July or August. The employees left the plantpursuant to the notice and operations ceased.There can be noquestion that the respondent's solution of the dispute at Syracusewas to lock out all of its employees. In all of the other plants vaca-tion notices of a different tenor were posted at this time, appar-ently in an attempt to influence the employees against a strikethrough the inducement of a vacation policy.The policy announcedin the notices-that of a vacation with pay, the amount depending onyears of service-was to take effect immediately, but actual vacationswere not to commence until plans were perfected. It was the firsttime vacations with pay had been granted. (Bd. Ex. 71.)The sudden closing of the Syracuse plant, which employed about1,800 people, brought an immediate response from city officials.Mayor Marvin of Syracuse telephoned Rand in an attempt to mediatethe matter but was promptly informed by Rand that he would notmeet with the leaders of the Syracuse unions but would telephoneback and state under what conditions he would reopen the plant.Rand telephoned later, and gave the Mayor the names of 16 em-ployees, leaders in the Syracuse unions, who were to be dischargedbefore the plant would reopen and asked him to give the list toStraub.The Mayor did so and then placed before these unionsRand's proposal that he would reopen the plant on condition thatthe union members return and acquiesce in the discharge of theirleaders.The proposal was rejected unanimously.That evening,and the next day, letters over Straub's signature were sent to theemployees on the list, now increased to 17, notifying them that theirservices were no longer required at the plant.Among those thusdischarged was Crofoot, president of the Joint Board, and Bellows,Joint Board member from Syracuse. The respondent, striking atthe leaders and heads of the unions, thus hoped to demoralize theirmembers and cripple their activities.The next day the Mayor calledRand, and, after the latter once more refused to meet with the union DECISIONS AND ORDERS647representatives at Syracuse, arranged for another vote to be taken,Rand to reopen the plant if a majority were willing to return towork.The ballot was prepared and mailed by the respondent, tobe returned in a prepared envelope to the Mayor's office.The ballotwas very similar to the one used on May 21, containing a statementthat "if a majority of the employees in Syracuse want to continuework under present conditions, Remington Rand will keep the plantopen at any cost and the authorities of the City of Syracuse willtake steps necessary to protect everybody in his or her right to work".(Bd. Ex. 28.)At the same time the Mayor sent a letter to the Syra-cuse unions advising them of the plan.The salutation is interest-ing-"To the Employes of Remington-Rand, Inc."-for Rand in histelephone conversations with the Mayor had asked him not to usethe term "union representatives".The Mayor stated that Rand haddeclared the plant would remain in Syracuse permanently, perhaps atincreased capacity, if the vote were in the affirmative-a statementclearly intended as bait for a favorable vote. (Bd. Ex. 31.)Thescheme fell through for the union members would have none of it.Most of them did not vote and no union representative appeared atthe tally of the votes.Two significant events occurred on the same day, May 22, to revealthat Rand had definitely turned his back on any solution that in-volved a conference with the Joint Board.He first told the FederalConciliators who were trying to arrange a conference between himand the Joint Board that he refused to meet with the latter.Next,when Doyle, Supervising Mediator in the New York State Depart-ment of Labor, telephoned him that he had heard of the shut-downof the Syracuse plant and desired to ascertain whether a labor dis-pute was involved, Rand informed him that the plant was merelyclosed because of the usual two weeks' vacation and that no labortrouble existed, but added: "Of course, I am getting sick and tiredof these men dictating to me as to how, when and where they willwork."On May 23, proceeding with its previous plans, the Joint Boardissued instructions calling for a strike on Tuesday morning, May 26.The strike was to be preceded by a meeting of the employees at eachplant on May 25 to familiarize them with the recent developmentsand proposed plans.The instructions reviewed briefly the efforts toobtain a conference with Rand and pointed out that "A strike wouldbe unnecessary if the representatives of the company who hadauthority to act had seen fit to sit down and discuss our problemswith us". (Bd. Ex. 64.) In line with that belief the Joint Boardwas still attempting to obtain a conference.Working through Hart,FactoryManager at Tonawanda, the union leaders there had at-tempted to secure a meeting with Rand but had been told they 648NATIONAL LABOR RELATIONS BOARDinstead should see Anderson, the respondent's representative at theApril 24 conference.Crofoot, onMay 25, called Benner, therespondent's vice-president, and was informed that he was out oftown.Crofoot then called Anderson and was informed that it wouldnot do any good for him to hold another conference.While theJoint Board was thus using every possible approach to it conferencewith Rand, the latter was telling Mayor Marvin in person in NewYork City that he would not talk to the Joint Board and that theunion leaders discharged at Syracuse would remain discharged.38That evening, as a last resort, the Joint Board sent a final telegramto Rand :"IS IT NOT POSSIBLE YOU ARE LETTING ANGER INSTEAD OF REASONRULE IN YOUR PRESENT ATTITUDE REGARDING PRESENT MISUNDER-STANDING WITH EMPLOYEES AT SEVERAL PLANTS STOP A MEETINGMAY STILL BE ARRANGED WHICH MAY AVOID SERIOUS DIFFICULTIES,BUT IMMEDIATE REPLY URGENT" (Bd. Ex. 65.)There was no reply. On the morning of May 26 the strike becameeffective.III.THE EVENTS SUCCEEDING MAY 26, 1936-DEVICES ADOPTED BY THERESPONDENT TO DEFEAT THE STRIKEThe response to the strike left no doubt that the employees of therespondent were united in their efforts to achieve genuine collectivebargaining.With but a handful of exceptions, every employee en-gaged in production and maintenance refused to enter the plants onMay 26. All of the plants came to a standstill and productionceased.But at the same time forces were already being set in mo-tion which were to prove powerful enough not only to defeat thestrike but also to crush some of the unions.Even before the strike commenced Rand was preparing to meet it.It is clear that the decision lay with Rand whether the respondentwould attempt to settle the issues between it and the Joint Boardby means of conferences, or would, by refusing to confer, compel thelatter to call 'a strike.The events transpiring in the New Yorkoffices of the respondent in the week preceding the strike point tothe respondent's grim determination not to bargain collectively withits employees but to settle the issues by force.Rand in that weekgathered about him a group whose past activities eloquently testifyto that resolveThere was Pearl L. Bergof, who, in his testimony,described his business as simply that of "strikebreaking" and who38The bfayor,in a letter to the Syracuse unions repotting on the conference and urgingthem to return,did not believe it politic to include that refusal in his report(BdEx.32.) DECISIONS AND ORDERS649said he had been engaged in that business for "over 30 years".Others have styled him "The King of Strikebreakers".39There wasCaptain Robert J. Foster, head of Fosters Industrial & DetectiveBureau, which has been operating for 25 years.A third member ofthis group was Raymond J. Burns, president of the William J.Burns Detective Agency.Later there was added Captain NathanielS. Shaw, whose calling card bore the words "Confidential IndustrialMissions", and who described himself as a "Radical Investigator"who had been engaged in that work for 27 years.40 These men areexperts in their trade-they brought to Rand all of the many tech-niques they had developed through years of experience.They knowhow to operate "propaganda factories" designed to spread demoraliz-ing rumors among striking employees, how to use "missionaries" tovisit the homes of these employees and, posing as members of thecompany's personnel department, persuade them to return to work,how to organize "back to work movements" that would cause an everwidening breach in the ranks of strikers.They appreciate how thedevices of the law can be used to advantage and so they know thetechnique of securing a labor injunction by framed "acts of violence".They understand the aid which state and local police protection canoffer in opening a plant so they know how "to get to the Sheriffor the Chief of Police, maybe to the Mayor", or how to bring about"violence" that can be used to support a demand for such protection.When small towns are involved, they are aware of the opportunityoffered to divide the community by bringing pressure on the businessgroups through threats to move the plant elsewhere.Finally, theyhave at their command the forces necessary for all these purposes-"guards", whose police records are not without significance, under-cover men, missionaries, ordinary strikebreakers.All these resourceswere placed at Rand's disposal.To them he added the invaluabledevice of a skillful publicity campaign to mould public opinion as yetunacquainted with the issues involved or the forces at play, againstthe striking employees.With these men and the techniques and re-sources they offered, Rand, supported by his publicity expert, EarlHarding'41 and his attorney, J. A. W. Simson, proceeded to evolve thestrategy of the respondent in fighting the strike.While the cam-39Levinson(1935),1 Break Strikes,Passim.40The following amounts were paid by the respondent for the services of these men andtheir agencies:Foster-$30,000; Bergoff,who in all supplied 200 men-$25,850,Burns-$25,000,"a good substantial job", according to his testimonyShaw was promised $50 aday and expenses but aside from $300 in expenses did not receive any more due to adispute loth RandfiMayor Marvin had this to say of Harding"To my mind, Mr Harding was a domi-neering dictatorial type of person that was never willing to listen except to one side, andone side was always right and the other side was always wrong,and to my mind, Mr.Harding impressed me as being nothing more or less than a professional strikebreaker . . .Mr. I3arding,I think,was more in the role of a publicity expert.That was his particularforte " 650NATIONAL LABOR RELATIONS BOARDpaign proceeded simultaneously oil all of the six fronts, the use ofdifferentmethods at different points makes it advisable to concen-trate our attention for the time on one of these fronts-the Ilionplant.A. IlionIlion, New York,is a village having a population of about 10,000.The plants of two industrial concerns,the respondent and the Rem-ington Arms Company, are its support.Nearly all of the workersin Ilion are employed in these plants.Similarly, the surroundingvillages of Herkimer,Mohawk, and Frankfort42are in large partdependent for their existence upon the payrolls of these plants.Under such conditions,the effect of the rumors which arose early in1936 regarding the removal of the respondent'splant to Elmiracan hardly be exaggerated.Yet therespondent did nothing to allaythe uneasiness and fear that affected the merchants and workersalike-both groups, despite their Efforts,were unable to obtain adefinite statement from the respondent.Barney Allen,a retail dealer in electrical appliances,had been theleader of a group of Ilion business men who were attempting toascertain the respondent's plans for its Ilion plant,especially in viewof the Elmira rumors.After trying unsuccessfully to contact Randformany months,on or about May 18 they were suddenly in-formed by Ross, the Ilion factory manager,that Randwould liketo meet with them.Allen's group of business men met with Rand inNew York City on May 19. The group consisted of Frank Schmidt,an attorney,who had represented the respondent,two bankers, andAllen.Rand's first statementwas, "Well,I suppose you fellowswould like to know what is wrong in Ilion"-and then he proceededto tell them what was wrong.It seemed that Ilion had been a "verygood manufacturing place"for the respondent until Mr. Bowen(International vice-president of the Machinists'Association) "cameinto the picture".From that time on, according to Rand, therespondent'smanufacturing problems had been very unsatisfactoryand it had not been able to operate its factory efficiently.Randstated that he had met with union representatives on various occa-sions, and"that on each and every occasion after the meeting hisremarks and statements,and agreements with the Union had beenmisrepresented to the public".And then he added, "As far as Ilionis concerned,we lately have felt that it is not the best place in theworld to manufacture with the sentiment of the citizens of Ilion as awhole . . .Your own local paper, apparently,has been very an-tagonistic to our firm, and it looks as though,that practically every-42The population of the four villages is about 35.000. DECISIONS AND ORDERS651body in Ilion is not interested in Remington Rand and they areworking entirely against us."Schmidt then protested that Randheld the wrong opinion of the people in Ilion and hoped he wouldalter that opinion.Rand replied that he was very glad to obtain a"different angle on the situation".At that point another groupentered the discussion.This groupwas headed by Reginald Boote!and consisted of several employees in the Ilion plant.Rand hadarranged that the two groups would be together with him at thesame time so that Boote's group was there when Allen and hisassociates entered the office.Boot-3 assured Rand that the majorityof the employees were satisfied with conditions at Ilion, that whilesome of them were members of the Ilion unions they were opposed tothe tactics being used by the American Federation of Labor andwished that such "outsiders" would keep away from Ilion.Someoneproposed a secret ballot to determine how many would be against astrike if one were called, and mentioned that the employees and thebusinessmen had not recovered from the 1934 strike, so that allwere anxious that there should not be another strike.Rand in-formed both groups that he would not again personally meet withrepresentatives of the American Federation of Labor.As a result;Allen left the meeting with two impressions : that the future of Iliondepended on what the employees did, and that if a strike did occuritwould be a "long drawn-out affair" because of Rand's refusal tomeet with the unions.The strike came on May 26. About 1800 employees were on strike-all of the production and maintenance employees.Picketing wascommenced in orderly fashion and there was no trouble.But despitethe absence of disorder,more than 50 guards appeared in the plantthat morning.Most of these men, employed by the Foster Industrial& Detective Bureau, had been sent to Middletown at Rand's orderson May 22 and 23. At midnight,May 25, they were told by Bennerto leave for Ilion.They arrived there and, armed with clubs andwearing badges, patrolled the plant.Their numberincreased toabout 100 in a few days.At the same time the seeds sown by Rand on May 19 began to bearfruit.Allen'sgroup of business men met with Boote's group ofemployees.The latter said that they represented a majority ofthe employees,all of whom desired to return to work but neededproper protection.Allen's group, realizing that the strike might bea "long drawn-out affair",decided to organize into a"Citizens Com-mittee"and to call a mass meeting of citizens to acquaint themwith the "facts",which seemed to be two in number : that a longstrike would mean a serious loss, and that the main thing was for theemployees to resume work. 652NATIONAL LABOR RELATIONS BOARDThe first signs of trouble came the next day.A group of about50 men arrived at the plant, changed into uniforms of the BurnsDetective Agency, and then proceeded to patrol the streets aroundthe plant armed with clubs and guns.Their presence and theirreputation immediately created tension-the employees were in-censed that such men should be imported to police a strike whichwas entirely peaceful.The Sheriff was of the same opinion-"hedidn't want anything to do with that Burns crew" and wanted toremove them since they were a source of trouble.Yet Simson, therespondent's attorney, was at the office of Mayor Whitney demand-ing that these men, not identified by him as Burns men to theMayor, be sworn in as deputies.The Mayor refused, since thelaw did not permit him to deputize non-residents, and the Burnsmen left that same evening about midnight. But Simson had madeit clear that the respondent thought the protection afforded by thelocal police was far from adequate and would insist on increasedpolice protection.Moreover, at a conference that day on the sub-ject,Simson had suddenly announced that he had just receiveda phone call from Rand and that the respondent was going to movethe plant immediately.A large "For Sale" sign that appeared at theplant and the moving of machinery corroborated this statement..,The village authorities began to feel the pressure that was beingexerted upon them.On the one side was the respondent with itsinsistent demands for more police protection; on the other werethe business groups, fearful of a long strike and its losses, and ofthe possibility that the plant would be moved elsewhere.The neigh-boring villages offered their aid to Mayor Whitney, and a meetingwas held on May 29 of the Joint Valley Board, consisting of theauthorities of the villages of Ilion, Frankfort, Herkimer, and Mohawk.Boote, who was looked upon as the spokesman for the employeessaid, to be opposed, to the strike, although no one bothered to investi-gate his authority or the number of such employees, was called tothe meeting.He joined in the demand for police protection andalso described the conference with Rand on May 19. Beer, the JointBoard Member for Ilion, was also called to explain the unions' view.The authorities stated to him that Rand had threatened removal ofthe plant if greater police protection were not provided.Accord-ing to Beer "all the police force which they painted a picture asrequired by Mr. Rand would be something in the nature of an armythat could drive the strikers in".The Joint Valley Board thenspoke to Ross and Simson and were informed that it had been de-cided the plant would be moved, the matter was "out of theirhands" and that "some one higher up would have to be contacted".Simson's hint had its effect.When the Joint Valley Board metagain on June 1, all were impressed with the seriousness of the DECISIONS AND ORDERS•53responsibility they faced in view of the threat to move the plant.They decided to see Rand in New York. But in the meantimeAllen's group of business leaders' had been moving faster, goaded bythe fear of losing the plant.Their economic life depended upon thepurchasing power of the plant's payroll-their stores, their banks,their loan associations, their medical and legal practices, stemmedfrom that source.After some discussion, Allen telephoned Rand,told him that they were working in cooperation with Boote's groupin attempting to bring the employees back to work and asked himfor a week's grace to work it out.Rand made an appointment withhim for June 1. Boote's group was now operating under the name,Ilion Typewriter Employes Protective Association.The later eventsat Ilion involving this Association and the nearly identical Associa-tions that were to spring up at other plants clearly stamp themall as creatures of the respondent,.The efforts of the Ilion Asso-ciation were directed toward a mass return of the employees and areopening of the plant, and Boote so informed Allen.He empha-sized to Allen that the main problem was one of police protectionfor the undertaking.The two groups worked in close cooperationthroughout this period, meeting every day.Allen saw Rand on June 1. Rand said that he would reopen theplant if a majority returned to work, and when Allen spoke of policeprotection, added "I fully agree with you, that that is very essential,and that is a big problem for you people to work out who are inter-ested in having Remington Rand manufacture in Ilion". Randagain made it clear he would not meet with the unions. The nextday, pursuant to an appointment, Rand, with Harding and otherofficials of the respondent, met for five hours with Mayor Whitneyand a group of 20 from the Joint Valley Board at the Union LeagueClub in New York City, and repeated these statements-if Randobtained police protection for opening the plant, he would keep theplant in Ilion and might even move other plants to Ilion.Through-out the strike this demand for police protection was to be madeagain and again by the respondent, for the presence of large forcesof police at its plants was one of the major factors in its campaignto defeat the strike.The presence of such forces both intimidatedthe employees on strike and aided in swinging public opinion againstthe strikers.Flattering their vanity, Rand told them that theywere one of the most representative groups he had ever conferredwith.In turn he was assured that they would do everything theycould to have him keep the plant in Ilion.Mayor Whitney did notmention, in connection with Rand's request for police protection, thatno disorder of any consequence had yet occurred in Ilion.The Joint Valley Board returned to face the problem of policeprotection.The Ilion police force numbered only about six, and 654NATIONAL LABOR RELATIONS BOARDthough about eight special policemen had been added, it obviouslyfell far short of Rand's requirements.So the Joint Valley Boardarranged a conference with Governor Lehman and asked for StatePolice.These were refused by the Governor, who stated that itwas a problem for the Sheriff and local authorities to handle andthere was no indication that they could not cope with the situation.The Joint Valley Board returned and continued to meet, but took noaction.But inactivity was the very thing which the business groupscould not' permit to continue. Informed of Governor Lehman's re-fusal, they went to the Sheriff and demanded police protection, statingthat Boote's group wanted ample protection and it was up to thepointment of 300 special deputies to be drawn from the four villages.Many of these were appointed on the night of June 7.The Sheriff alsostated he would order tear gas and ammunition.On June 8 the business men had a show-down with the authorities.They held another mass meeting and Allen, as Chairman, addressedit.Echoing Rand, he spoke of the vote on May 21 against the strikeand of "outside agitators".He declared that the employees desiredto return to work and demanded police protection. "Police protec-tion" was to include the clearing of all people off the streets and theordering of union representatives out of Ilion.The Chief of Policereplied that people had a right to use the streets.Allen then calledupon the Mayor and the Chief of Police either to resign or to cooper-ate in the measures that were being taken.A representative of theIlion Typewriter Employes Protective Association joined in the de-mand.The Mayor agreed to cooperate with them and more deputieswere sworn in.43Allen and his group now took control.The evening of that same day Mayor Whitney met with two ofthe leaders of the Ilion unions.He explained to them, tearfully,"that he was being compelled to do things that he didn't want to do,because these particular interests had and could wield an influencewhich would ruin him".The Mayor was one of the largest propertyowners in Ilion "and was afraid of this committee, members of which,included bankers, . . . he could easily be a ruined man and havenothing left but his hat, coat and pants if these people were to clampdown on him as they were able to do and in a manner which he feltfearful they would do".Similarly, other merchants informed theunion members that they feared retaliation by the Citizens Commit-tee unless they went along with that group.The Joint Valley Board evidenced its acquiescence by a resolutionpassed that day, a copy of which was sent to Commissioner Andrews^ He did refuse to accede to pressure brought to have the fire bell rung to summon allof the volunteer firemen who could then be deputized. DECISIONS AND ORDERS655of the State Department of Labor.The document is worth study.It opens as follows: "Realizing the grave danger of losing a valuableindustry to our community, we assembled on the 29th day of Maylast" to determine the issues and to settle them.But, after brieflylisting the meetings it held to determine those issues, it goes on tostate the conclusions reached without any mention of what it foundthe issues to be :"First . . .we are constrained to say that agreement as be-tween the strike leaders and the company management is in ouropinion impossible."Second:That Remington Rand, Inc., has definitely deter-mined to reduce its spread of operation and is to be influenced inits policy in this connection, by the attitude of the respectivecommunities in which its plants are located, toward the enforce-ment of law and the protection of workers from intimidation,coercion and violence.It will not long remain in a communitywhich, by lack of law enforcement, encourages such unlawfulpractices."Third:That we, as public officials, owe a duty to the indus-tries in our community and the workmen therein to suppresssuch practices by the arrest and prosecution of violations of law,wherever and by whomever committed.We are glad to say thatthe law enforcement organizations of the respective villages andcounty are now coordinated and strengthened so that this dutywhich rests upon us and the county enforcement authorities isgoing to be met.The Sheriff, with our cooperation, will haveavailable for any emergency, approximately three hundreddeputies, fully equipped.The district attorney and his assistant,together with the respective village attorneys, are prepared topromptly prosecute violations of law wherever arrests are made.The present grand jury will remain in session to continue tohear any evidence of violation of law which may properly comebefore it.The law must and will be enforced."Fourth:Finally, if plants at Ilion are not to be lost toour community for the benefit of some other, prompt decisionand action toward settlement must be taken, without furtherdelay, by all workmen and their leaders. It is the responsibilityof no one individual or group of individuals. It is the indi-vidual responsibility of each, and the common responsibilityof all."(Bd. Ex. 173. (The number of this exhibit was er-roneously recorded in the original of the Board's Decision as123.This error was corrected by an Amendment of DecisionissuedMarch 16, 1937.) )A document as amazing for its omissions as for its affirmative state-ments-no mention of the fact that the law was being enforced and 656NATIONAL LABOR RELATIONS BOARDthat no violence had occurred to justify the measures announced,or that no violence had occurred in the 1934 strike, no mention ofthe fact that the reason agreement was impossible was the refusalof the respondent to meet with the union representatives,no invoca-tion to the respondent to take prompt action to settle the strike,but only to the employees to end it by returning to work, therebyabandoning the objectives for whose attainment they had gone onstrike.But the document did show that the respondent's strategywas having its effect-apart from the'strikers,all groups Were join-ing together to effect a mass return to work.On June 8 there had appeared an advertisement in the IlionSentinel by the Ilion Typewriter Employes Protective Association.It stated that when enough applications to return to work had beensecured, the Association would petition Rand to reopen the plant.But this warning followed immediately : "We must move rapidlyso that it may be possible to save some part of the plant for yourfuture employment before the machinery which is being dismantledand shipped daily from Ilion, is entirely removed and the RemingtonRand industry irrevocably lost to us."Those who could not per-sonally apply at the Association office were told to telephone it andtwo telephone numbers were listed.The advertisement ended withthese words: "Make Your Application Now." (Bd. Ex. 180.)OnJune 9, Boote, Allen's group, and Ross and Simson conferred aboutthe reopening of the plant.Arrangements were made for a meetingin the plant next day of those employees that desired to return.Pursuant to these plans,the Association,which hadopened an office,sent a mimeographed letter signed by Boote to the employees of theIlion plant inviting them to attend a private meeting in the plantyard on the afternoon of June 10. They were told to meet on therespondent's property opposite the plant and march across into theplant yard.The streets were to be roped off and"all approachesand entrance will be properly guarded ...THERE WILL BE AMPLEPOLICE PROTECTION.YOU WILL NOT BE MOLESTED".Finally,"We havereceived the necessary applications to warrant asking RemingtonRand to reopen the plant if you so vote at this meeting.This letteris being sent to some people who have not already made application,but we believe your name will be acceptable to the Company"-which,translated, means that by this device we are able to keep the actualnumber of applications a secret and thereby create sufficient doubtand fear to induce many more to apply who would otherwise refuse.A pass was enclosed in each letter bearing the employee's name andthat of the Association.These plans were announced by Boote tothe press.Everythingwas in readiness on June 10.All of the streets sur-rounding the plant were roped off.Deputies and police were every- DECISIONS AND ORDERS657where.Such measures naturally led to disturbances, which in turnwere treated with a severity completely beyond necessity, therebyheightening the intimidation worked by the display of force.Forexample, after a crowd drawn by a brief altercation had returnedbehind the ropes, it was nevertheless dispersed with tear gas, onebomb coining froin a factory window.Tear gas guns were mountedin several of the plant windows.A little over 500 employees enteredthe plant grounds that day.These numbers were swelled by a groupof employees from one of the small units of the plant which had notjoined the strike, and which marched to the main plant groundsin a body. They listened to speeches by Boote, Simson, Ross, andothers.Finally, at the proper moment the "For Sale" sign camedown and a flag rose melodramatically on the staff.Rand himselfappeared and in a speech congratulated the employees.The first step was thus over-and the plant was to open inearnest the next day.On the night of June 10 the final preparationswere taken.These preparations were aided by a rumor-declaredlater by a reporter covering Ilion for a Utica paper to be untrue-that 500 strikers were marching from Syracuse that night.Allenhad first requested State police from Acting Governor Bray andhis request had been refused.The Board of Trustees of Ilion thenmet and passed the following resolution :"Motion made by Trustee Maury and seconded by TrusteePaddock, that the Mayor be authorized to declare a state ofemergency in the Village of Ilion and that all roads andentrances be blocked and nobody allowed to enter the villageunless they have lawful business in the village."The Mayor declared the emegency to be effective as of midnight,June 10.With that declaration "law and order" broke, loose andIlion became an armed camp, separated from the outside world.The number of special deputies was increased to 300, many businessmen serving in that capacity.The main road leading into thevillage was barricaded with a large chain.Squads of special depu-ties and the local police armed with shotguns-consisting of fourto six deputies and one policeman in a squad-stood guard at theentrances to the village and patrolled the streets.Only persons withpasses of the Association, those working at the Remington Armsplant, and others satisfactory to the guards were permitted to enterthe village.Arms had been secured that night at the RemingtonArms plant and were carried by many of the special deputies andpolice.Others carried clubs.Private cars were used to serve aspolice cars.The headquarters of the Ilion unions, where the picketsgathered, and which were across the street from the plant, werepadlocked by the Village Board on the basis of one complaint by 658NATIONAL LABOR RELATIONS BOARDan adjoining landowner.44The Chief of Police, in answer to pro-tests of union leaders, stated that "Lieutenant Governor Bray de-clared martial law on the request of Mayor Whitney of Ilion"-which was denied by Bray and was obviously false.When aninvestigator attached to New York State Department of Labor, whohad been sent to Ilion to investigate the situation upon complaintof the unions, questioned the necessity for such measures, he wasinformed by the spokesman for the Joint Valley Board that "as Mr.Rand had threatened to move the plant from Ilion, and it would bethe ruination of all four villages, . . . it was absolutely necessarythat the strikers were shown that they were in the wrong and havethem return to work".With the village thus turned into a fort, the foremen on June 11visited the homes of the employees to persuade them to return. Theystated that the deadline for jobs was that evening.All they wantedthem to do was to enter the plant-they were not required to workin the plant.For that they would receive $5 in cash and $10 later.There was an exception-those who had been too "active" in theunions would not be permitted to return at that time.These measures could have had but one effect.The union rankswere broken and the employees began to enter the plant in largenumbers.On June 12 about 1200 employees entered the plant.45The barricades were withdrawn and the deputies decreased, but theemergency resolution remained in force .16The union headquarterswere still padlocked, the authorities stating in answer to the conten-tion that these actions were unlawful, "Legal or not, we done it." 47A celebration was also held at the plant on Saturday, June 13.Allen, village officials, and others made speeches, all in a jubilanttone.An employee who had been working on Friday and who didnot attend, the celebration and have his picture taken was dischargedfor that failure.There remained only the work of "mopping up".For the next few weeks foremen and other supervisory officials visitedthe homes of employees to persuade them to return to work. Theystated that "The Federation is a thing of the past in Ilion", andinformed the employees that their jobs would be held open for onlya few days.Many succumbed to this pressure. In the course of the"The unions had leased the building.45By the middle of November,1100 to 1200 union members had returnedPicketing,with about 100 to 150 people participating,still continued.About 500 union memberswere still on strike at that time"About 10 special policemen were kept at least until September 1.The total expenseto the Village for special policemen in the period from May 26 to September 1, was about$3000The normal monthly expenses of the village for all purposes is only $10,000Theother villages,of course,experienced similar expenses.47The headquarters remained padlocked under order of the Village Board until July,when a court order required the removal of the padlockBut the same day Schmidt, oneof the Citizens Committee,acting for a client, had the premises padlocked and consequentlythe unions were unable to use them. DECISIONSAND ORDERS659attempts to persuade the polishers to return, the superintendent in-vited a committee to meet him at the, plant ostensibly for a confer-ence..However, they were met, with motion picture cameras andrefused to enter the plant, -realizing that it was a scheme to obtainpictureswhich could be- headed, "Polishers returning_ to work."Later, the superintendent informed - the polishers all could returnwith the exception of Harold Beer, President of the Polisher'sUnionand Joint Board member for Ilion. It was understood that thismeant Beer was discharged 48The reopening, was celebrated at a meeting on June 12 of -the Cit-izens Committee and the Joint Valley Board, at, which they werehonored with a speech by Rand. He was effusive in, his praise : Ilionwas to be congratulated for the type of people it had and what theyhad done. "Two million business men have 'been looking for aformula like this and business has hoped for, dreamed of and prayedfor such an example as. you have set"- an example that "wouldgo down into history as--the Mohawk Valley Formula". Such per-petuation of. their example was no idle boast-the next day 'repre-sentatives of the National Association of Manufacturers came toIlion and interviewed those prominent in the execution of the "Mo-hawk Valley Formula".On July 20, 1936, an article entitled, "ACommunity Organizes !" appeared in the Labor Relations Bulletinof that -organization.In it Barney Allen told the story 'of howIlion's "aroused citizens, determined that no group- should placeitself above law and order by restricting the rights of others, organ-ized to safeguard the `right to work"'.After the story was related,the article continued : "The N. A. M. appreciates the opportunity,through these columns, of bringing to the attention of industrialAmerica the constructive manner in which this controversy washandled by, these villages. 'Regardless of the final settlement of thedispute, here or at other Remington-Rand plants, Ilion has made areal contribution to civic dignity." (Bd.' Ex. 178.)Rand thus handed industry the "Mohawk Valley Formula". Butthe representatives of the N. A. M. had'wisely omitted to interviewa person who could have illurlinated the picture from a differentangle.Pearl Bergoff, expert in the technique'of strikebreaking andhead of a large strikebreaking agency employed by the respondent,had this to say about Ilion:"A. Rand was very anxious to get.his help back.He wasaway ahead of the rest of his lieutenants.He wanted to getthem back in four or five days. Take Utica (Ilion), for in-48Beer'sweekly pay prior to the strike was $32, but much of his time in 1936 was spenton union matters for which he was not compensated by the respondent.5727-37-vol. It-43 660NATIONAL LABOR RELATIONS BOARDstance.If he had his way, he was away ahead of Simson andthe rest of them that were there.He wanted-.to do everythingin a hurry, but he was advised against it -by Simson and Ross,and myself, as far as that is concerned."Q.What was the technique Rand suggested to you?"A. He thought we ought to have a big mass meeting, getthem all together, and a lot of- speeches and ballyhoo, andmarch them all to the plant."Q.Was that discussed pro and con with Rand?"A. I believe things along that line was discussed with him,mostly over the long distance telephone."Q.Had you never had occasion to use that device in yourbusiness before?"A. Yes, I had. Sometimes it was successful and sometimesit failed.Did you vote against it, so to speak?"A. I voted against anything that Rand wanted done, in ahurry.He was too much in a hurry on this job. In fact, Ithink that Mr. Simson, over there, had more to do with get-ting the men back at Utica (Ilion) than anyone."Q. Did you cooperate with Mr. Simson?"A. I did to the best of my ability."Q. Just exactly what form did that cooperation take?"A. I was in conference with him sometimes at the HotelUtica, I think it was, in the evening, and plant superintendentRoss was there, and he would get on the telephone and spendabout three hours talking to Rand."Q.What was the plan evolved out of all that?"A. Rand had two or three days that he was going to--get themen back to work and I know that I advised against it and sodid Mr. Simson."Q. Just what did Rand want to do that you thought wasbad business judgment from your own point of view?"A. I didn't think that the conditions were quite right to-warrant the help being brought back. I thought they needed alittlemore patience and waited."Q. And is there a kind of build-up that is used as a matterof . . .'"A. They had quite a number of their own employees going(about) doing missionary work in Utica (Ilion). I imaginethere were about forty or fifty loyal employees going around.Rand wanted my men to go around with these people. I was.against it.Simson was against it and thought it wouldn't lookvery well for outsiders to go around with loyal employees. In DECISIONS AND ORDERSN661fact, they were doing better work than my men could do, butRand-he thought otherwise."Q.When you speak of Utica, you mean Ilion?"A. Yes, sir."Q. Did.-Rand's view finally prevail or your view finally pre-vail about your men going out with employees on missionarywork?"A. No, I stuck to my guns."Q. And you did not let them go out together?"A. No, I did not... ."Q. ,What did you have your men doing?"A. My men were scattered around Ilion, the, different littletowns and, Lord, I forget, I had about sixty or seventy scat-tered around there."Q.What was the peak at Ilion?"A. I guess. 'about seventy, somewhere around there ... Ihad about 150 between Syracuse and Ilion, at one time, I shouldimagine."Q. At what,period was that?"A. I should say about the sixth, seventh or eighth of June,around that time."Q. Now what were these men doing that you had instructednot to go around with the old employees?"A. They were simplymixingaround with the help and listen-ing, just hanging around, making themselves useful.God knowswhat they were doing. I could not keep track of them myself."Q. We have heard a lot aboutrumorsin thiscase,Mr.Bergoff.Are rumors part of the technique, startingrumors?"A. You mean whispering, is that the idea?"Q. Yes."A. That would have a lot to do with it's"Q. What of all the whispering silbjects, do you considermost persuasive in your business so far as accomplishing thepurpose?"A.Well, you talk along the line that `you are out of work,you are not drawing any wages'.You know the man wantsto go back to work; maybe his rent is due. 'Why don't youfellows go on back to work, or you girls', whatever they are, and"Whittemore,the reporter for the Utica,Daily Press, who covered Ilion during thestrike, testified :"Q.What otherrumors came to your attention that you did run down?"A. There were,there were about 50 every day."Q. Did youfind out what the source was?"A. No."Q Had youever beenlin a town where there were so many rumors?"A. No, Inever had." 662NATIONAL LABOR RELATIONS ^ BOARD`If you have any grievances, when you get back, go on back towork, and if you have any grievances, take them up with, him.This fellow must be. human and, is not a tin god'. If 'you havetwo or three ... who have been in the plant twenty years, takeJohn Jones or Sarah Anderson, maybe they have been in the-,plant all their life, and take your superintendent, and get themback to work, and ... you will get about fifty per cent of them11,going back instead of staying out on strike.'"Q. Isn't that what you have described a missionary job?"A. Yes, sir ..."Q.Who do you rely on for instructions to your meTy so faras it relates to the whispering campaign.?'U. Oh, they use their own judgment.t"Q. In other words, you do not feel it is necessary to instructyour lieutenants?"A. No, a man that cannot go out and, do his :work withoutmy instructing him. every, time is no good.These fellows getgood wages.For Heaven's sake, if they can't go.' out and dotheir work right, after being at it fifteen 'or twenty years, theywould have to have a nurse or something." ' 'Captain Shaw, the "radical investigator", 1 ad this to say con-cerning his conversations with Rand :'"Q. Did you get' the" impression that he ,was following someplan which he had worked out?"A. I did, yes sir.,"Q.What was that plan of Rand's"A. The first idea was to-to go to most of ,their homes, talkto their wives and families.The second was to have a lot ofpeople go in en masse into the plant and to come out en masse,and there were so many numerous propositions, I just don't re-member off hand ..."Q.Was this mass, entry into the plant to be associated withthe so-called opening'of the plant?"A. Yes, sir."In the light of such testimony Allen, Mayor Whitney, and theirfellow citizens, appear as mere puppets dangled on an economic life-line held by the respondent.With Bergoff's testimony as a guide,the events at Ilion may be thus summarized and interpreted : Ilionis dependent upon the respondent's plant for its economic existence.Since the beginning of 1936, that village had faced disquieting rumorsof a transfer of the plant to' Elmira and the respondent had height-ened the effect by its evasion of a definite reply.When Rand realizeda strike was inevitable because of his refusal to' confer with the JointBoard, he invited Allen and the financial leaders of Ilion to a con- DECISIONS AND ORDERS663ference in New York. Three things were accomplished at this con-ference-the business men were threatened with removal of the plantbecause of alleged interferences of the unions; they were made torealize that a strike would be a long and costly affair because of theimpossibility of settlement, inasmuch as Rand was determined nottomeet with the unions; they were introduced to, Boote and hisgroup as purporting to represent a majority of the employees andinformed by Boote that the employees did not desire a strike. Inthis fashion the leaders of the community were led to believe thatthe strike lacked the support, even' of the employees.As a result,when the strike actually came, Allen and the Citizens Committeejoined with Boote in an attempt to reopen the plant rather than withthe unions in an attempt to 'end the strike through collective bar-gaining conferences.60Rand's first move had been successful-thecommunity had been divided with the business groups opposed tothe, unions.This much accomplished, the next objective was a show of forceto intimidate the striking employees and compel their return to work.The Burns crew was imported for that purpose, but the move failedas the community had not yet been prepared for the use of thugs.The plan was then adapted to a slower and subtler approach. Pres-sure was brought on the village authorities and on the Citizens Com-mittee through threats to move the plant, and these threats were sub-stantiated. by overt acts, such as the "For Sale" sign and the move-ment of machinery.At the same time they were informed throughRand at the New York conference and by Simson in Ilion that theby the village for a "back to work" movement. The movement wasbeing fostered through the combined efforts of Bergoff's missionariesand the respondent's direction of the work of Boote's group.Butthe village authorities were slow to act and when Governor Lehmanrefused State Police they were at a loss for the next step.But atthis point the heavy economic pressure directed at the business groupsin the community had its effect and they, in turn using economicpressure, forced the Mayor to yield control to them.With the in-timidating show of force now provided by the village itself, throughits police and deputies, Rand was ready for the next move.A trialmass meeting accompanied by' speeches, dramatic scenes, and Ber-goff's "ballyhoo?' showed that the "back to work" propaganda hadbeen effective and the plant was ready for reopening.Naturally,at this time the cumulative force of the-various events began to'tellon the people in the village.A few well chosen rumors, such as thatregarding the Syracuse invasion, provided the final impetus.With50 Allen did not at any time contact the unions. 664NATIONAL LABOR RELATIONS BOARDthese, a waveof masshysteria swept the village and Ilion becamean armed town ruled by citizens turned vigilantes and raised to afrenzied pitch by the delusions evoked by armed force and the swiftseizureof power.The union ranks, subjected to that hysteria andbeing at thesame timeundermined by the respondent's threats ofreplacementand bonusoffers-eight hundred $5 bills were dis-tributed on June 10-could not hold together and the strike wasbroken.There remained only the final touch-Rand's christening thistechnique the "Mohawk Valley Formula" and proudly offering it tohis fellow members in the National. Association of Manufacturersas an example of modern strike breaking. The Labor RelationsBulletin of that organization, which contained the description ofthe events at Ilion, while avoiding interpretation, was careful ineffect to outline the steps so that the "Formula" can bemore easilyfollowed.We repeat this technique of strike breaking, interpolatingour interpretations:First:When a strike is threatened, label the unionleaders as"agitators" to discredit them with the public and their own follow-ers.foremen in anattempt to ascertain the strength of the union and tomake possible misrepresentation of the strikersas a smallminorityimposing their will upon the majority.At thesametime,dissemi-natepropaganda, by meansof press releases,advertisements, andthe activitiesof "missionaries", such propaganda falsely stating theissuesinvolved in the strike so that the strikers appear to be makingarbitrary demands, and thereal issues, suchas the employer's refusalto bargain collectively, are obscured.Concurrently with these moves,by exerting economic pressure through threats to move the plant,align the influential members of the community into a cohesivegroup opposed to the strike. Include in this group, usually desig-nated a "Citizens Committee",representativesof the bankers, realestateowners, andbusinessmen, i. e., thosemostsensitive to anythreat of removal of the plantbecause of. its effect upon propertyvalues and purchasing power flowing from payrolls.Second:When the strike is calledraisehigh the banner of "lawand order", thereby causing the communityto masslegal and policeweapons against a wholly'imagined violence and to forget that thoseof its members who are employees have equal rights with the othermembersof the community.Third:Calla. "massmeeting" of the citizens to coordinate publicsentiment against the strike and to strengthen the power of theCitizens Committee, which organization, thus supported, will bothaid the employer in exerting pressure upon the local authoritiesand itselfsponsorvigilante activities.' DECISIONS AND ORDERS665Fourth:Bring about the formation of a large armed police forceto intimidate the strikers and to exert a psychological effect uponthe citizens. ` This force is built up by utilizing local police, StatePolice if the Governor cooperates, vigilantes, and special deputies,the deputies being chosen if possible from other neighborhoods, sothat there will be no personal relationships to induce sympathy forthe strikers.Coach the deputies and vigilantes on the law of un-lawful assembly, inciting to riot, disorderly conduct, etc., so that,unhampered by any thought that the strikers may also possess somerights, they will be ready and anxious to use their newly acquiredauthority to the limit.Fifth:And perhaps most important, heighten the demoralizingeffect of the above measures-all designed to convince the strikersthat their cause is hopeless-by a "back to work" movement, oper-ated by a puppet association of so-called "loyal employees" secretlyorganized by the employer.Have this association wage a publicitycampaign in its own name and coordinate such campaign with thework of the "Missionaries"circulating among the strikers and visit-ing their homes.This "back to work" movement has these results :It causes the public to believe that the strikers are in the minorityand that most of the employees desire to return to work, therebywinning sympathy for the employer and an endorsement of his activ-ities to such an extent that the public is willing to pay the hugecosts, direct and indirect, resulting from the heavy forces of police.This "back to work" movement also enables the employer, when theplant is later opened, to operate it with strikebreakers if necessary andto continue to refuse to' bargain collectively with the strikers. Inaddition, the "back to work" movement permits the employer to keepa constant check on the strength of the union through the number ofapplications received from employees ready to break ranks and re-turn to work, such number being ' kept' secret from the public andthe other employees, so that the doubts and fears created by suchsecrecy will,in turn induce still others to make applications.Sixth:a date for an opening of the plant through the device of havingsuch opening requested by the "back to work" association.Togetherwith the Citizens Committee, prepare for such opening by makingprovision for a peak army. of police by roping off the areas sur-rounding the plant, by' securing arms and ammunition, : etc'. - Thepurpose of the "opening" of the plant is threefold : To see if enoughemployees are ready to return to work; to induce still others to re-turn as a result of the demoralizing effect produced by the opening ofthe plant and the return of some of their number; and lastly, evenif the manoeuvre fails to induce a sufficient number of persons to 666NATIONALLABOR RELATIONS BOARDreturn, to persuade the public through pictures and news releasesthat the opening was nevertheless successful.Seventh,:Stage the "opening", theatrically throwing open the gatesat the propitious moment and having the employees march into theplant grounds in a massed group protected by squads of armed police,so as to give to the opening a dramatic and exaggerated quality andthus heighten its demoralizing effect.Along with the "opening"provide a spectacle-speeches, flag raising, and praises for the em-ployees, citizens, and local authorities, so that, their vanity touched,they will,feel responsible for the continued success of the schemeand will increase their efforts to induce additional employees toreturn to work.Eighth,:Capitalize on the demoralization of the strikers by contin-uing the show of police force and the pressure of the Citizens Com-mittee, both to, insure that those employees who have returned willcontinue at work and to force the remaining strikers to capitulate.If necessary, turn the locality into a warlike camp through the dec-larationof a state of emergency tantamount to martial law andbarricade it from the outside world so that nothing may interferewith the successful conclusion of the "Formula", thereby drivinghome to the union leaders the futility of further efforts to holdtheir ranks intact.Ninth:Close the publicity barrage, which day by day during theentire period has increased the demoralization worked by all ofthesemeasures,on the theme that the plant is in full operation andthat the strikers were merely, a minority attempting to interferewith the "right to work", thus inducing the publicto place a moralstampof approval. upon- the abovemeasures.With this, the cam-paign is over-the employer has broken the strike.61B.TonawandaTonawanda and North Tonawanda are adjoining villages of about31,000 total population, situated four miles from Buffalo, New York.They constitute one community and will be referred to ' as Ton-awanda.As in Ilion all the production and maintenance employeesresponded to the strike call, and on May 26 the plant was com-pletely closed.Peaceful picketing was commenced by the union.The, respondent's first move at Tonawanda was to attempt de-moralization of the union through the discharge 'of its leaders.51The article in the Labor Relations Bulletin of the National Association of Manufac-turers presents the steps taken at Ilion in narrative fashion.We have above added certainsteps not stressed in the Bulletin,and amplified others in accordance with the events thatactually occurred at Ilion, so that the reader may possess the complete picture intended tobe conveyed by the Bulletin,inasmuch as the Bulletin obviously omits certain aspects thatmight be too embarrassing to the respondent if they were known fully. The method ofparagraphing used above does not appear in the account in the Bulletin in view of itsnarrative style. DECISIONS AND ORDERS667David Lozo, the -recording secretary and former president, alsoJoint Board member for Tonawanda, Walter G. Gaul, the vice-president,Walter J. J. Todd, a , member of the shop committee,Floyd J. Young, chairman of the shop committee, FelixMonnier, amember of the shop committee, and William Townsend, also on theshop committee and former vice-president, received letters on May28, 1936, worded as follows :"Due to the fact that you have tried to prevent some of theemployees of the Tonawanda Plants from expressingand exer-cisingtheir own opinion bycoercionand intimidation, ,I findit necessary to dismissyou from our payroll."You will, therefore, find your final check, which ispayment infull,enclosed."(Bd. Ex. 88.)It was this group of union leaders who, Cooper, had constitutedthe shop committee that met with Hart to discuss grievances andother matters.The respondent was thus resorting to the June 18,1934, confidential agreement in an effort to disguise discharges forunion activity.Previously, on May 21, Charles Cooper, presidentof the Federal Labor Union, had been discharged by Hart, thefactorymanager.Cooper had stated' that the posted notice con-taining the results of the voting on May 21 was false and when hebegan to support his contention, Hart stated, "I am not going totake any more from you. I have taken enough off you.Here areboth your checks, get off the premises of Remington Rand Companyand don't comenearit no more."His dischargeoccasioned a spon-taneous sit-down strike, which was ended only whenHart agreedto meet with Cooper to considerhis reinstatement.Cooper had notbeen reinstated by May 26, the day of the strike,nor washe rein-stated at any later date.On the day after the discharges of the union leaders, May 29, therespondent announced that its plant was open and ready to resumeoperations.No one entered. But two days later.a bus load of strike-breakers entered the plant under heavy police guard.The entireTonawanda police force, led by'its chief' and armed with' shotguns,and a large number of deputies convoyed.the bus into, the plantyard.The situation may be visualized, perhaps, from the followingtestimony :"Q. How many men were in this bus?"A. About thirty, sir."Q. How weretheydressed?"A.Well,Mr. Examiner,that bus went in so fast in that gate;it was just a blur".Their presence immedately created resentment among the strikingemployees and the situation grew so tense that the Mayor called 668NATIONAL LABOR RELATIONS BOARDCooper and Hart together in an effort to ease the tension.Harturged Cooper that the Tonawanda union should split off from theother unions affiliated with the Joint Board and make a separatesettlement.The Mayor joined in this request but Cooper explainedthat it was clearly impossible.Hart then said that "he had ordersto ship and he must ship at all costs". The Mayor finally arrangedfor a one day truce, stating that in the meantime he would contactRand.He did and at a meeting of the union be reported Rand'sanswer :"You run the City and I will run my business." Thenext day 'the respondent again attempted shipping operations.TheUnited Press report of the result follows :"Violence broke out again, at one of the Tonawanda- plantstoday when strike breakers appeared on the 'loading platform.Strikers began throwing rocks, breaking about a half dozenwindows in the plant.Deputy sheriffs, police and railroaddetectives 'succeeded in dispersing the strikers.None was in-jured."The mayors of Tonawanda. and North Tonawanda askedcompany officials to suspend shipping operations from the localplants. 'The company answered the orders had to be filled andthat it was the job of local law enforcement authorities to pre-vent strikers from interfering." (Bd. Ex. 236i.)Cooper halted the stone-throwing by the strikers.All was then quiet on the surface until June 8. In the interveningdays the union could notice only -an increasing tension, as if a stormwere brewing; and police' and deputy sheriffs increased in number.On June- 8 the entire Tonawanda police force gathered, reinforcedby about 80 deputies armed with, night. sticks.They were spreadthroughout the entire area around the plant.Early in the samemorning a group of 50 men appeared across a field adjoining theplant and commenced to -march toward the plant. They were fol-lowed in turn by another group of 50.The union pickets and sym-pathizers, 'recognizing them as strikebreakers, blocked their way andmarched into the plant.A half hour later Hart asked Cooper togive the strikebreakers a safe escort out of town and Cooper agreed.The strikebreakers left the same morning.The United Press report of the occurrence uses such terms as these :"strikers who earlier in the morning had rioted. Several personswere injured and six were arrested during the disorder . . . Theriot was-ended by police who charged into the melee swinging nightsticks . . .Earlier in the day union leaders claimed the companybrought in 100 strike-breakers in two groups.Pickets met the firstgroup of 25 at the plant gates and forced the strike-breakers away. DECISIONS AND ORDERS669The second group of 75 was met by 200 strikers who threw stonesand engaged in hand to hand combat with clubs. Police used nightsticks before the rioting was brought under control." (Bd. Ex. 236j.)Any person familiar with the labor scene knows what is likely tobe the consequences of such reports.Riots mean "violence" and "vio-lence" swings public opinion against the strikers.There is an imme-diate cry for "law and order", state police, the National Guard, sothat the issues that gave rise to the strike are swept away by bulletsand tear gas.Moreover, in a case such as this where plants in vari-ous portions of the country are involved, news of the "violence" isdisseminated at once to all areas affected by the strike.The citizensofMiddletown, Ilion, Syracuse, and Norwood read in their localpapers of the "violence" at Tonawanda and at once are prey to therespondent's suggestions that measures be taken to prevent its occur-rence in their communities, not stopping to reflect that no disordershave yet occurred in their localities.In this regard the testimony ofMayor Whitney of Ilion is revealing :"Q. Now, early in the strike, being the first week of the strike,and the last week in May, what was it that caused you to makethe statement `Ilion should have protection', and what did youmean by that?"A. I meant that the Village of Ilion should preserve law andorder .. ."Q.What made you apprehensive as to the need forprotection?"A.We wanted to prevent occurrences that were occurring inother towns where Remington Rand was located ..."Q. Normally, however, it is quite peaceful?"A. Very peaceful."Q.What disorders had come to your attention prior to yourconference with Rand in New York on June 2nd?"A.Why only minor ... If there were, they wereminor..."The importance of seeking the causes for the disorder at Tona-wanda is thus evident.We turn again to the testimony of Bergoff :"I took 75 or 85 men to Tonawanda on the 7th or 8th of June,.I forget which. It was on Monday, the 8th . . . Therewas about 75 or 80 men that were taken to Buffalo with the ideaof going to the plant 62 . . .We had a terrible time to getvehicles to transport them, so we had to get taxicabs.Abouthalf past four in the morning these men were all sent up incabs to Tonawanda, which is possibly eight or ten or twelvem These men were taken from Bergoff's groups of operatives in Syracuse and Ilion. 670NATIONAL LABOR RELATIONS BOARDmiles away,I guess, andtheywere to'be dropped of at acertain point and-"Q. How near the plant?"A. I guess about half a mile,I don't know...So as Iunderstand,they started for. the plant in two bodies about acouple of blocks or three or four blocks apart . . ."Q. And their instructions were to get into the plant?"A. To try, yes,to peacefully go in, go into the plant as thoughthey were looking for work, just to go in there . . ."Q.What did he tell you was the object of those peoplegoing back there, what was the reason for having this groupwalk in?'"A. He (Rand) - said he had a, great many loyal employeesthat wanted to return to work,and he would like to have thewpeople go there as though they, were-seeking'work . . .These men did not even have a pen knife,talk about armingmen,53 and they were showered with bricks and concrete,mortar,anything that was handy, and several of my boys were-severelyhurt.There was a lot of scalp wounds, and brujses, a generalbattle.About sixty of them got into the plant, or,fifty-nine, tobe exact.The rest of them faded,but showed up later on to betransported.You understand,you could not,see their coattails,some of them were so fast . . ."I do not know,Rand kind of put it over on me-between youand I,I did not know there were quite so many bricks in Tona-wanda.He even wanted me to send some of the women and Iam glad I didn't, afterwards,and so was he.Our relations werevery friendly,but we certainly had a reception committee.They called it the Tonawanda rock pile . . ."I met Rand in the plant about an hour or two -afterwards.He had been taking pictures,moving pictures and I really believeitwas a very good stunt on Rand's part because he took somenice pictures and showed hove my men were showered withbricks.I believe he published some in the papers afterwardsshowing how the peaceful pickets molested those who wantedto go to work.In fact, he identified some of these employeesof his, that were on strike,throwing bricks and.showering rockson these peaceful chaps I had, wanting to go to work . . . Ibelieve he told me that he had had photographs taken and Ithink, not only moving pictures,but still photographs, to be150nthis point, however, Cooper testified that the strikebreakers were armed withrocks, sticks,iron bolts, etc.He described them as follows : "They were about thetoughest bunchofmenthat I ever laid eyes on, half of them had scars from ear to earon their faces.They were real big, husky, plug-uglies." DECISIONS AND ORDERS671used in the newspapers, showing the strikers throwing stonesat the men that were trying to enter the plant .. ."Rand talked about the pictures.He said he had photographsabout the assault and my people had done wonderful work andstarted to congratulate me . . . he congratulated me on the bril-liant work I had done, and I said I didn't see anything brilliantabout it, the men had gotten into the plant the- best way theycould while they were under a shower of bricks, and he wastaking' pictures of it.Naturally he had them published show---ing peaceful pickets, America, a free land, all that stuff.Nat-iirally, it wasn't bad stuff,, because those peaceful pickets werecertainly raising the, devil"I didn't know anything about it until it was over with andthen Rand and I had a battle . . . I was sore as the devil atRand. In fact, I had a hell of an argument with him . . . andsaid `If you were going to pull a stunt off like this, why didn'tyou let me know. Some of my men might have got killed upthere . . . It is a good, thing we didn't bring the women along'.He laughed."Trial Examiner Wood: Were you accusing Rand of stagingthis thing?-"The Witness : I did, to tell you the honest truth, but I guesseverything is all right.Rand is all right. I am not makingany complaint. . . . I think this was an injunction or something,I don't know ...- he was going- to use it to apply for a tem-porary injunction restraining intimidating those who wanted to'go back to work . . . I know I must have mentioned to him,`If you wanted to have an injunction taken out, if you wantedthis stuff, why didn't you tell me?' . . . That was good stuff forgetting an injunction, if anything could get an injunction, thatwould." 54Williams, one of the Bergoff men that "made the plant", testifiedas' follows :"Q. Did you have anything to do with obtaining injunctions?"A.Well, unless you would consider 'that trip to Tonawandaand Middletown."Q.Well tell us how they worked in with injunctions?"A.Well, no doubt but that trip there was proof of violence:"Q. That Middletown trip?"A. Yes, and Tonawanda."Q. And Tonawanda?"A. Yes."54The sequence of Bergoff's testimony has been rearranged so as to present a con-nected story and some of the questions are omitted. 672NATIONAL LABOR RELATIONS BOARDThis testimony requires no "reading between the lines".Randdeliberately had, these men, posing as people applying for work,stage a march into the plant knowing that their presence would in-furiate the strikers to the point of combat.As Bergoff said : "Iwasn't informed, but I knew darned well that taking seventy-fivemen into a plant, whether it is Tonawanda, Syracuse or Ilion, thatthere would be no picnic while they were going in there-not atthat stage of the game." The violence thus manufactured couldbe put to many uses-propaganda to mould public opinion againstthe unions, evidence to be used in injunction suits as Bergoff explained,the basis of a request for local police protection or the NationalGuard.There is food for thought here for courts overhasty to grantinjunctions in labor disputes when "violence" appears, and forGovernors prone to call out the troops to maintain "law and order"at such times-back of the evidence presented to them by employersmay be the operations of the Bergoffs, Fosterset at.Shortly after Bergoff's men entered the plant that morning, Randhimself came out to address the strikers.He said, "We don't haveto be on strike here.We can iron out our difficulties right here."The crowd cried, "Talk to Cooper, Cooper is here."Rand answered,"I only talk to people on the payroll." Cooper then stated that ifRand were sincere in his desire to settle the strike,. he would havethe Joint Board.members meet at once.Rand replied, "You willnever get me to talk to the Joint Protective Board and especiallyCrofoot and the rest of them. I will never. sit down and talk tothem. . . . I never want to have anything to do with any organizedunions."When Cooper suggested that if Crofoot's presence was theonly stumbling block he would; withdraw, Rand answered, 'I won'tsit down and talk to any of them. I won't talk to no representativeof the American Federation of Labor or-any-other representatives."Photographers then appeared and Rand said to Cooper, "Let's havea picture together," but Cooper refused.Pictures were taken ofRand addressing the strikers and urging them to "go back to workand forget the other plants."Later, when Hart told Cooper thatRand would see him or' some of his local committee, Cooper repliedthat while Hart knew Cooper could not speak for the Joint Boardhe would nevertheless see Rand if Walsh, an A. F. of L. organizevrepresenting Federal Labor Unions, who was then present, wereallowed to accompany him.Hart said, "I am sorry, Cooper, but Ican't letWalsh come in there because I don't believe Mr. Rand wouldstand for it, you know how Mr. Rand would feel about it, and Ican't take that upon my shoulders." DECISIONS AND ORDERS673That evening Rand made known the following document :"Points decided on at the meeting held at the Main Streetoffice, Plant #1, June 8, 1936 at 5:30 P. M. between Mr.' J. H.Rand, President and five union and five non-union workers ofRemington Rand Inc., Tonawanda, N. Y."I.We have the unanimous agreement from both these groupsthat they believe that the Company is justified in not takingback these seventeen (17) men who were guilty of intimidationat Syracuse."2.We have the unanimous agreement that the relations be-tween the employees and the Company in Tonawanda should behandled without reference to anything that might take placeor any persons who might be employed in outside cities.Thatthe Tonowanda 'affairs be handled by Tonawanda and for theTonawanda people."3.We have had request from the workers as to what couldbe done in relation to group life insurance plan and a profitsharing plan and the management has agreed to take this intoconsideration."4:We have discussed the future operations of this plant andthe management has stated- that unless enough workers returnto work within a few days to fill the orders on the books of thecorporation that supply the commissions to the sales force, whoare entirely dependent upon them for their livelihood, it is theduty of this Company to move the manufacturing operationsfrom here to Marietta as rapidly as can be done with the excep-tion of the printing and book'binding and a few miscellaneousspecial departments, and, if that is done the Main Street Plantof the Company will be devoted to warehousing." (Bd. Ex. 86.)Thus the "agreement"; now the facts : The printers in the plant,15 to 20 in number, were members of the Buffalo Printing Pressmen& Assistants' Union No. 27.That organization was not affiliated withthe Joint Board and the printers did not join in the strike, remainingat work in the plant.About, 4: 30 o'clock in the afternoon of June$, the superintendent asked them to send five men to the main office.These were the "five union workers."There were also gathered inthat office in the same fashion two time clerks, a stock chaser for oneof the superintendents, a foreman and an assistant foreman-thesewere the "non-union workers."With these ten men present, whohad neither gone 'on strike nor were in any sense representatives ofthe employees, Rand dictated the document quoted above and askedthem to sign it.The next day, a representative of the InternationalPrinting Pressmen & Assistants' Union of North America repudiatedthe action of the five printers. 674NATIONAL LABOR RELATIONS BOARDA farcical procedure perhaps, but one, whose consequences clearlyrevealRand's motive.In Connecticut, the Middletown Press ofJune 8 carried this story on the events at Tonawanda :"RAND WILL TALK WITH N. Y. HELPTonight"The first break in the staunch lines maintained by companyand, employes in the two weeks old strike of Remington-RandCompany union employees occurred today when President JamesH, Rand, Jr. announced he would meet both union and non-unionemploye group representatives at Tonawanda, N. Y. tonight.Engaged in personally viewing reopening of the Tonawanda,factories,Mr. Rand talked with union pickets outside the factorygates and agreed to meet all disputing parties this evening... ."Rand told the strikers that he was willing to meet a committeefrom the striking workers and arbitrate the matter. 'His an-nouncement, the first overture of the company toward arbitra-tion, was followed by a truce under which the company agreed tosend all strike breakers away"'You have said that I refused to meet the employes', Randsaid. `Well I am here and will meet with any of you'."'Will you meet with our union representatives?' Cooperasked.," `I have never refused to meet union representatives,' Randreplied. `I have always believed in collective bargaining' .. ."'I will meet this afternoon or tonight with the chosen repre-sentatives of both groups.Let the union send its own committee-and the non-union members their own committee and I will talkwith both."' (Bd. Ex. 236j.)Next day the paper contained the following :D"In a statement issued at the Tonawanda offices of the com-pany and allegedly agreed to by leaders of non-strikers, Rand isheld justified in his threat to move the plant to Marietta .. ."The company statement was issued after a three-hour con-ference reportedly attended by strikers and representatives ofthose not on strike .. ."Approximately 400 non-union workers took the position thatthe strike should be settled as a local matter.They also agreedthat the company was justified in refusing to take back 17 work-ers dismissed from the Syracuse plant."This, marked the first break between the non-union and unionstrikers.The non-union employes put forth demands of their DECISIONSAND ORDERS675own-that the company take some action in relation to grouplife insurance and a profit sharing plan." - (Bd. Ex. 236m.)Thus, while aides such as Borgoff were assisting Rand in therougher phases of the campaign to break the strike, other aides wereseeking the same end through the medium of manufactured propa-ganda handed to the public in the form of news articles. Suchnews articles certainly have two effects : People elsewhere wouldargue : "If Tonawanda is settling, why not Middletown?Why notSyracuse?" and public opinion would bring pressure for local'set-tlements in disregard of the legitimate union demands for unifiedcollective bargaining.Also, the impression is created that therewas a large group of non-union members who are presenting de-mands to the respondent, so that contrary to the actual facts theemployees would be conceived of as divided into two equally stronggroups and sympathy thus won for the spurious "back to work"movements operated covertly by the respondent.The respondent then introduced a new device in its attempt toreopen the Tonawanda plant.As at Ilion, the first step was thecreation of a "back to work" psychology. Threats were made tomove the plant to Marietta. Since the Ilion strike was crumblingat this time, the respondent had two' employees of the Tonawandaplant visit Ilion at its expense on June 11, survey the situation there,and report back to the Tonawanda employees.While the unionalso sent a committee to Ilion when it heard of this move by therespondent, the conflicting report rendered by the respondent's com-mittee served to confuse the employees and make them uneasy.Alarge sign was posted at the Tonawanda plant reading, "Fourteenhundred have returned to work in Ilion.The strike is lost, and it isall over.Why make Tonawanda the goat." Bonuses were, offeredto employees for only entering the plant-$5 in cash the minutethey entered the gates and $15 if they'then walked into the plant.All of the foremen visited the employees' homes, urging them toreturn to work and offering the $5 and $15 bonuses. Deputiesmingled with the employees, grabbing them by the arms and say-ing, "Come on, don't be a big fool; get in the plant and go to work.The strike is over." ' In this fashion the respondent was able toweaken the morale of the strikers.Beset on every side by threatsof permanent loss of his job, bonuses to return to work, reports andrumors that the strike has collapsed elsewhere, urgings of his fore-man, an employee naturally finds it difficult to keep his balance.With large numbers of the employees in such a state it is possibleby a single dramatic incident 'to' create a mass stampede back towork.This incident the respondent proceeded to supply.5727-37-vol II-44 676NATIONAL LABOR RELATIONS BOARDThe toolmakers and machinists employed at the Tonawanda plant,about 25 in number, constituted a skilled group of higher-paid em-ployees.They were thus a key unit in the plant and respected bythe other employees.On June 13 Hart, the factory manager, gath-ered 15 to 20 of these toolmakers in a saloon where the "drinks wereon Hart" and offered them a 10 per cent raise if they returned towork in a group.He succeeded in inducing them to return.Withthis accomplished, the respondent made its final plans.On Mon-day, June 15, with the employees crowding around the plant, thetoolmakers appeared at the plant in a body and stood apart fromthe other workers.The figures on the sign purporting to show thenumber who had returned to work at Ilion had been changed from1400 to 2000.Cooper spoke to the toolmakers and said that theywere betraying their oath, that they themselves had voted for thestrike.The toolmakers were uncertain, ashamed to enter the plant.Then Hart appeared and said to them : "Now, listen here, fellows,you know I have published in all the papers that you boys wouldreturn to work Monday morning.You are not going to make aliar or a fool out of me.Come on, what do you say? Let's go in."Hart then placed himself at their head and marched into the yard.The toolmakers followed him.The crowd wavered, "became pan-icky", then broke and many employees followed the toolmakers intothe plant.As one union member testified : "for some reason or otherthe general run of employees figured the machinists were far abovethe average worker, and figured if they went in, it was time forthem to go in." The respondent was quick to utilize the momentumthus initiated.That same day individual telegrams were sent tothe employees, -reading as follows : 116necessary to replace your services unless you report for work onor before 8 A. M. Tuesday, June 16th, 1936. Our obligation toour customers and our sales organization demand that-we resumeoperations in full without further delay.Regardless of all re-ports to the contrary, our Ilion plants this morning, are operat-ing one-hundred percent with more than two thousand employeesand have over six hundred applicants for jobs.Marietta is alsoworking one-hundred percent and will be glad to have additionalwork from Tonawanda. Don't continue to be misled by falseinformation.We will pay $25,000 to any person or persons whocsCf.an advertisement with a similar purpose published on June 16:"Over seventy-five percent of the former employes are now back at workThe po-sitions of those who have not reported, are being filled rapidly, from the hundreds ofapplications we have had from people who are not interested in a dead issue." (Bd.Ea. 108.) DECISIONS AND ORDERS677can prove that our Ilion and Marietta plants are not in fulloperation.Protect your job and seniority rights by reportingimmediately."F.W.HART,"Manager"(Bd. Ex. 80.)-These measures had the calculated effect and the strike at Tona-wanda was broken-in October there were only 150 employees stillon strike.But the respondent did not stop at getting the employeesback to work. It sought also to cripple the union for the future bydischarging more of its active members.A number of employeeswho applied for work during these days were refused employment anddischarged because of their previous union activity.Among thesewere Alfred L. Kloss, the oldest in seniority in the shipping depart-ment, who, when the ballot was taken on May 21, was the only onein his department who inquired if the union had sanctioned it;Ernest Quenneville, who held the office of guide in the union and wasalso employed in the shipping department; 5' Joseph Dreyer, whohad informed Cooper of the balloting on May 21, Cooper being inHart's office at the time, and who had been said by the superintend-ent on that same day to be "too active in the union" and "on thespot"; 58 Viola Rose Demmin and Blanche Smith, who on June 16,while on picket duty, had asked the plant manager if their jobswere still open, were in reply informed that while he had made"different arrangements" in their department he would call them intwo weeks or so, but who had not heard from him since that day. Thecomplaint will be dismissed,as to Daisy Johnson, Dolores Greene,Freda' Ferris, and; Susan Ferris, all employed at' the Tonawandaplant, no evidence having been presented as to their alleged dis-charges.C. SyracuseThe course of events at Syracuse from May 21 to May 26 hasalready been described.The respondent in this period had likewiseresorted to a mass discharge of union leaders. It is significant thatRand had the list of leaders prepared. in New, York and not inHe was discharged on June 13,the general foreman of the shipping department say-ing : "We will send for you when we need you", when he returned to work with othersin his department.5"The general foreman, Ryan,had said to Quenneville on June,15, "I will call youwhen I need you", when the latter stated that he desired to return to work.A rep-resentative of a finance company, which had loaned money on his house saw Ryan onQuenneville'sbehalf to obtain his job for him.However,after the conference hereported to Quenneville,"You might as well go and look for a different job because youwill never get back to Remington Rand. If you do, you won't last."He had been acting secretary of the union.He had.returned to work on June 13,but later in the day had been discharged.. 678NATIONAL LABOR RELATIONS BOARDSyracuse, for their names were given by Rand to the Mayor andby him transmitted to the factory manager at Syracuse.The seven-teen on the final list (Bd. Ex. 27) were: Clair Bellows, president ofthe Federal Labor.Union and Joint Board Member for Syracuse;Vernon Crofoot, president of Machinists Local No. 381 and presidentof the Joint Board; Earl LaBranche and Kenneth C. Bunnell,members of the shop committee of the Federal Labor Union; Wil-liam Dunn, member. of the grievance committee of Machinists LocalNo. 381; August Lingyak, member of a department grievance com-mittee of the Federal Labor Union ; George Slade and BurtonReyone, formerly members of the shop committee of the FederalLabor Union ; George Bowen, member of a department grievancecommittee of the Federal Labor Union, and formerly a trustee;Eugene Palmeliter, member of the grievance committee of MachinistsLocal No. 849, and on the Local Protective Board; Walter J. Boyle,chairman of the ,finance conunittee of the Federal Labor Unionand a trustee; Albert Galipeau, member of the grievance committeeof the Federal Labor Union and a trustee; Alexander Smith, chair-man of the tool room committee of Machinists Local No. 381 andmember of the Local Protective Board; Stephen Estey, PresidentofMachinists. Local No. 849; PeterWitcher., member of variouscommittees of the Federal Labor Union and vice-chairman of theLocal Protective Board; John Sickler,51 formerly president of Ma-chinists Local No. 381, and Edward J. McCoy, member of MachinistsLocal No. 381.11The Syracuse plant, as a consequence of the events of May 21,was closed when the strike was called on May 26. The unions onthat clay began to picket the plant.As at Ilion, guards appearedin the plant the same day.81At the same time when Mayor Marvinsaw Rand in New York, the latter informed him that the plantwould reopen on May 28 and asked permission to have his guardspatrol the streets.This permission was refused by the Mayor, whostated that the Syracuse police -could handle the situation.How-ever,Rand had about 25 men employed by the Burns DetectiveAgency, all armed with guns, patrolling the gates and grounds about66He was discharged on May 22.The superintendentof tools informed him thatthe Company would nothave a salaried foreman workingas an employee who belongedto a labororganization".00McCoy wasa member of MachinistsLocalNo. 381 and'known as such, but wsis notactive inthe union.While hispresence on the listwas probably due to misinformationpossessedby the respondentas to the extent of his activities,since the respondent dis-charged him,because of his union membership and supposedunion activity and todiscourage membership in the union,the discharge was inviolation of Section8.'sub-division(3).It is significant that whenMcCoylooked elsewhere for employment, hisapplicationwas refusedafterthe companytowhichhe had appliedhad called therespondent for information.Others in this groupwere also refusedemployment else,where whentheir former connectionwiththe respondent became known. -6'Later,some of these guards acted as escorts for employeeswho had returned 'towork. DECISIONSAND ORDERS679the plant.82The plant "opened" on May 28-but ' no one entered.After this preliminary move, designed to test the strength of thesentiment in favor of the strike at.Syracuse, the respondent set towork in earnest.Syracuse, a town of about 209,000 population, obviously presenteda situation different from that. confronting the respondent in themuch smaller localities of Ilion and Tonawanda.Pressure couldbe brought to bear with greater ease on the business elements andmunicipal authorities in the latter places.Likewise public sentimentcould be more readily aroused and guided in areas where the plantwas the focal point of the community's economic life.The respond-ent realized these difficulties and decided to surmount them by supple-menting the measures adopted elsewhere with a =skillful publicitycampaign and more intensive "missionary" work.The publicitycampaign will be described in some detail after a review of some ofthe "behind the scene" measures utilized at Syracuse.As at Tonawanda, the respondent's use of strikebreakers was hav-ing the calculated effect of provoking trouble.A large crowd, num-bering in the thousands, which had gathered on June 9'when Syracusepolicemen escorted a group of strikebreakers from the factory, wasdispersed with tear gas by the police.Bergoff described the incidentas follows, after stating that he knew the Tonawanda job would be"no picnic":"The same thing happened in Syracuse two days afterwards,when Rand wanted, me to send some men in to the Syracuseplant, which I did . . . About the ninth or tenth. I sent twenty-five or thirty men in there when everything was O. K., but LordGod, when they left the plant, we had the Syracuse police depart-ment out and ten thousand people trying to murder them."Rand was merely following a chartered course.The very next dayeither Rand or Harding called the Mayor, who was then attending aconvention at Cleveland, and asked that the militia be called out andfor large quantities of tear gas bombs.But Mayor Marvin was notproving as cooperative as the respondent desired.He refused to acton the respondent's request and we find Rand complaining to B,ergoffthat the Mayor would not provide the large' police protection' thattheir manoeuvres demanded.83Pressure was therefore brought tobear upon the Mayor. Rand invited a group from the SyracuseChamber of Commerce to visit Ilion at the time that village hadbarricaded itself from the outside world.Once there, the group wastold to demand the same measures from Mayor Marvin. They did02This group was later increased to 50.They remained until September 10680n May 26,85 members of the police force had been detailed to strike duty. Thisdetailwas reduced at intervals and by November had fallen to eight. 680NATIONAL LABOR RELATIONS BOARDso at once.At meetings with the Mayor on June 11 and June 12, theirspokesman, the president and the secretary of the Chamber of Com-merce, presented their demands: "A clearing house where an officewould be located, and . . . anybody that called up and said that theywanted to gyo to work, . . . a car manned by policemen would go... and take the people to work, . . . an edict that if anyone wereseen idling around or anywhere in the streets around the plants theywere to be picked up and taken in", the areas around the plant tobe roped off, "if anybody called the other fellow a scab . . . that wasto be grounds for grabbing him and throwing him in jail", refusingto allow the striking employees to congregate on a lot that they hadleased opposite the plant. Summarizing the trip to Ilion, the spokes-men stated that "they had been advised that the strike had beenbroken at Ilion effectively, and that by reason of certain methodshaving been employed, that it made it possible to accomplish it, thatMr. Rand and Mr. Harding had invited a group to come down andsee with their own eyes, and that they had, pursuant to that sugges-tion, gone to Ilion, spent a day or a half day, whatever it might havebeen, looking the whole situation over, and studying it, the variousphases, the way it was handled at Ilion".The Mayor put it morebriefly : "Both Mr. Rand and Mr. Harding had them worked up to apitch that they were very anxious to have them adopt the samemethods that had been employed at Ilion."The Mayor refusedtheir demands.The respondent did not cease its pressure.A week later Hardingagain called and protested that the police protection was insufficient.Then, about July 24, a bomb exploded near the plant.Harding, atabout 1 A. M., telephoned the Syracuse Post Standard and told theeditor to obtain a statement from the Mayor.The editor sent outtwo reporters who returned after ascertaining that the Mayor wasat Cazenovia, N. Y., that night, 20 miles away.Then Harding calledthe- editor again to ask, "Did you get the Mayor?" The editorreplied: "Why, no, he wasn't there (at the bomb scene), hasn't beenthere."Harding said : "That don't make any difference whether hewas there or not.Get him out of bed and make him make a state-ment."Two or three days later, when he was informed of this, theMayor called Harding and told him "not to try to pull any morefunny work" on him. At the hearing the Mayor stated that hebelieved "it was a deliberate attempt on Mr. Harding's part to havea newspaper call me out of a sleep in the dead of the night and ex-plain facts to me' in such a way that in the heat of the moment, Iwould make some very positive statement".Failing in the attemptto obtain a statement from the Mayor, the respondent issued its ownrelease.Although there was no evidence to connect the bomb withthe unions, Rand said : DECISIONS AND ORDERS681"This latest outrage is the climaxof a series of lawless actswhich have been inadequately punished, `or not punished at all.Police and citizens alike will now realize that their lives andtheir propertyare not safeuntil these roving bandsof agitatorsare punished for inciting mobs to violenceand, asin this case, toattempted murder.,,"The series of assaults, riots and bombing has spread with themovement from plant to plant-Middletown, Ilion, Syracuse,Tonawanda, Norwood-of the paid agitators who seek to levytribute on our employees for the right to work.The 10,000 em-ployees in Remington-Rand factories will not be intimidatedby such tactics.Every honest worker will rally to their support,for this fight now involves the rights and liberties of everyAmerican worker and every American citizen." (Bd. Ex. 235k.)On August 22 there occurred at Syracuse another instance. of de-liberate precipitation of violence by the respondent.The number ofpickets had been limited to four under an injunction secured by therespondent.These four pickets were on duty outside the plant.About 200 other persons, mainly union members, were on the streetsin the immediate neighborhood, but were not engaged in picketing.As on other days in the past, at closingtime, agroup of nearly 500persons cameout of the plant and entered automobiles parked 'on- alot opposite the plant, the lot being owned by the respondent andused as a parkinglot.Thesepeoplewere accompanied by about 10Burns men, armedwith revolvers.The entire proceeding appearedto be peaceful and the crowd in the street expected nothing morethan the customary driving away of thecarson the lot.Suddenly,one of the Burnsmen pounded with a stick on the sidewalk.At thatsignal thepeople jumped out of the cars and, armed with guns, clubs,sticks, blackjacks, and otherweapons,rushed to attack the group inthe streets.A general fight then tookplace.The police intervenedand arrested a number of persons-all of them members of the at-tacked group of strikers.They did forceseveralof the attackersback into the plant, but did not arrest them,"' though requested todo so by the strikers.Even after the melee had ended,the assistantmanager pointed out one of the strikers for arrest and the policecomplied with his request.Three days later Rand had occasion to"One of the men was William Gleason,head of the Employes'Independent Associa-tion (seeinfra).Gleason and others had attackedKenneth Smith, a striker, andbeaten him into an unconscious state.But it was Smith who was arrested by thepolice.The Captain asked if he was a striker and when he replied that he was, theCaptain said,"Lock him up",and a second policeman added, "I ought to kill theson-of-a-bitch right here." -Warrants for the arrest of the men who attacked Smithwere obtained later through the persistent efforts of Smith and the unions.They werereleased on bail and their cases never tried. 682NATIONAL LABOR RELATIONS BOARDsay the following in a telegram to the Mayor, which was made thebasis of a news article :"We are further reinforced in this determination by the out-rageous acts of violence repeatedly perpetrated by union menand women in your city and even against your officers of thelaw.We are willing, however, to expand our operations inSyracuse and to further increase employment if the union willput an end to violence." (Resp. Ex. 12.)The Mayor had this to say about the entire telegram :"A. I think that is a little a-la-Mr. Harding, typical as to theway he would frame a message ... ,-"Q. Is it your opinion this telegram was really not sent toyou, but a press release, and you, the medium of distribution?Is that what you mean?"A. Oh, I wouldn't be surprised at that."While the respondent all through this period was thus endeavoringby acts of violence committed or provoked by its agents to force thecity officials to, lend their, aid- to' break the strike by means, of theintimidating presence of excessive'police and other measures, it-wasalso conducting an intensive and personalized propaganda campaign.Syracuse was the scene of widespread "missionary" activity.Bergoffsent 60 missionaries to Syracuse about May 30 to see Straub, thefactory.manager.The group had been, carefully selected-asBergoff testified, "A man should have a little more than ordinaryintelligence and a certain amount of diplomacy to go around andvisit people and in a gentlemanly or' lady-like manner try to inducethem to return to work. . You can't have gorillas or strong-armpeople to' go around doing missionary work." The selection didnot stop at the type of person chosen; there were about 20.womenin the group, since "women can talk to women better than men",and a,number of people- of various nationalities-"take a Germanwho is out on strike, it would be pretty nice to have a man or womanthat could speak German to interview him; wouldn't it?"Bergoff'slieutenant in charge of these people, "a chap named Cohn under thename of Hartley up there", secured a list of all of the employees ofthe Syracuse plant. from Straub.While this list was being ' pre-pared, the missionaries were "getting acquainted with . . . whoeverthey could" and "spreading propaganda, `You ought to go back towork', `It is bad to be on strike."'After, the list of employees wassecured it was divided among the missionaries.Each missionarywas provided with a card which read, "Remington Rand. TypewriterCompany, Personnel Department", and contained'the missionary'sname, or the name he was using.°5 In addition, Straub said to them,65Bergoff stated : "Most of these peoplethat takecharge of jobs, in fact a number DECISIONS AND ORDERS683`-`If anybody doubts your identity, tell them to 'call me up."Straubreceived about 300 telephone calls concerning these men and he re-plied to each inquirer that they werebona fiderepresentatives of therespondent and "every thing is on the up and up".The missionariesthen proceeded to visit the homes of about 2000 of the employees toinduce them to return to work.Williams, one of the Syracusemissionaries, testified as follows :"Q. Did you have to pay more than one visit to some of theirhomes ; was that necessary?`A. Yes, if they wasn't home, we did.'Q. Now, when you did make these calls, will you just tellus what you did say to them,.Mr. Williams?-"A. I just introduced myself and I would say I represented-you understand,. I worked at Syracuse twice.The first' time Iworked for Mr. Bergoff and the next time I worked for Reming-ton Rand direct ..'. Simply state the fact and say `I come aroundto see how you feel about the strike situation.'66 . . . I would relyon my own ingenuity, whatever course the conversation took, Iwould try to follow it up, agreeably. If they were strong unioli,I told them I could understand their point of view, there wasn'tany hard feelings on their part, I just wanted to come aroundand talk to them about it .. ."Q.Whom did you talk to?"A. These men."Q. And their wives?"A. If they seemed at all inquisitive, we did."Q. And did'you talk about going back to work?' ."A.We did play that angle up, naturally they, would ' wanthim to go back to work, and we would play the woman up to''We would say `What has he got to gain?He (Rand) is notgoing to settle with the Union' . . . it is just'the idea of confusingtheir logic, so to speak, that would be about all."Q.What do you mean, confusing their logic?"A.Well, their logic of the whole thing was that the Unionwas keeping them from getting-had kept them from havingtheir pay cut and so on, and we would try to confuse that byshowing them where they were losing all this time, and even ifthey were to go back to work after losing two months work, theywould be still' out a lot of' money, no matter how much of araise they got.Then, we would bring out the fact the heads ofof the . . . strikebreakers-they go under different names.They don't want to havetheir families,neighbors and everybody know what business they are in, and they takedifferent names as they go on jobs`...I,myself, registered under the name ofBrady ..."The missionaries stated that they were from the respondent'sPersonnel Department. 684NATIONAL LABOR RELATIONS BOARDthe Union were in soft, had good jobs; so on, and try to breakdown the general Union morale . . . We explained to them theheads of this Union were simply padding their own-buildingup their own prestige at the expense of these people being out ofwork and the Union hadn't done anything for them, only justthem a lot of work ..."Q.What instructions did you have in regard to whisperingcampaigns ?"A.Well, it wasn't called a whispering campaign., .' , it ispropaganda."Q. Propaganda, you call it?"A. Yes, any kind of humor that you can get started thatwill help the thing a little is all right ... It depends on theIf it looks like a weakling, thatwill go for a line like that, why give it to.him .: ."Q.Was there any of this propaganda in connection with thethreat to move the plant?"A. Yes, sir-.we were just told if they didn't go back towork they were going to move the plant, and tell them that, andthe fact that they had already, moved part of it, tell themthat ...., ."Q.What would you say in regard to your approach afterthey told you they intended to stick along with the Union.Didyou say anything?"A. I would' tell them the futility of it and explain' to themMr. Rand said he was not going to settle with the Union.Quitea number of times I told them about the Wagner Law, and thatI thought they should go back to. -work and try to take it up inCourt, nothing could be gained by,losing time .... they-had no,chance with Rand; the Union wasn't going back in there; if theywanted their job, to get down to that plant and go to work; ifthey didn't they would be without a job."Q. In that part of your- conversation,- what did you tell themabout the" futility of staying out?"A.Well,Mr. Straub told us in a group before that Unionwould come back into that plant again he would resign."Q. Now, was it also necessary for you to go back again tosome of these people?"A. Oh, some of them I was back to a, half a dozen times. IfI thought there was any chance at all I kept going back."Q. How many did you call on_ on an average on a day?"A. I Imagine .15 or, 20. ,"Q. How long did you stay at that type of work?, DECISIONS AND ORDERS685"A. Sometimes we would only be a minute. If I would seethey were not Union,there was nothing to it, I would say `Solong' and go on.Other times I might spend an hour .. ."Q. Now, you stated you were instructed to explain the indus-trial situation to the employees there.What was the indus-trial situation?"A. Now,if I testified I was instructed to explain the indus-trial situation,I was wrong."Q.What was the truth of the matter?"A. I would go into that.If you get an intelligent man thatcould understand it, we wouldgo intothat end of it . . . Iwould say`What are yougaining this way?You know Rand isnot going to give in to you.You willgo broke before he does.Why don't you go back and get yourself a place to eat and sleep.You will have a winter on your hands'."Q. Did you believe what you said?"A. I didn't believe it." 67These missionaries were paid$10 a day; Cohn-Hartley received$30.At one time there were as many as 75 or 80.They .remaineduntil June 11. In the first week of July missionary work was re-sumed at Syracuse.Six missionaries recommended by Bergoff wereplaced on the respondent'spayroll and paid directly by it at therate of$15 a day. Four of these missionaries worked for 10 days,the remaining two for 30 days. The respondent was particularlyinterested in inducing the aligners,a specialized group, to returnto the plant and instructed the six missionariesto "get twoor threefellows to come back and get them assembled to walk in together".Each of the missionaries was given a letter of introduction onstationary of the respondent :"REMINGTON RAND INC.,"114 GiffordStreet,"Syracuse, N. Y., July 7, 1936."To Remington Rand Employees in Syracuse :"This is to advise you that when the bearer, Mr. N. F. Wil-liams, calls on you, he is sent by me to tell you what the situationis, here in respect to your job, and to offer you full protectionif you care to return."You can return with assurance that Remington Rand will notmake any settlement with the union."Yours very truly,"J.E. STRAUB,"General Superintendent."(Bd. Ex. 205.)67The sequence of Williams'testimony has been rearranged.and some of the questionsomitted to present a connected narrative. 686NATIONAL LABOR -RELATIONS BOARDEach evening the missionaries would meet with Harding and Straubin the former's hotel room and discuss their progress.The respondent's foremen also "heard the call" and became mis-sionaries during this period.Theirmodus operandicentered on theemployee's job-if he did not return now his place would be filledby another.For example, foreman Ross told strikers Lanphear andDeMarko that the strike was lost and they might as well go backto work or their job would be taken in two or three days;- strawboss Barr told striker Coughlin, "If you don't come back, your jobwill be filled;" inspector Moore told striker Duby that his namewas not on the list of those that "could not come back" again, butthat if he did not return at once, he "would be out of a job". Straubin the injunction proceedings brought by the respondent testifiedas follows : 88"Q. Did you send out your foremen to contact the employees?"A. Yes."Q. In an effort to settle this dispute and get them back towork?"A.We sent out the foremen to contact the various employees."Q. Did they do it and give a report to you?"A. They did." B9-An effort was also made to persuade many of the strikers to leaveSyracuse and work for the Elmira Precision Tool Qompany atElmira.A "Mr. Edwards" visited the homes of strikers Millis, Find-ley, and Braumgard, stated that "he was hired by Remington Randto come from New York and contact people to go to work" and at-tempted to induce them to move to Elmira.He was authorized tomove them free of charge and to offer them an increase of $6 a week.Another agency joined with the respondent in performing "mis-sionary" work, but its touch was more subtle. In the middle of Julyand again in September the wives of the striking employees receiveda letter from Cathrine Curtis, National Director of Women InvestorsIn America, Inc. Portions of this first letter read as follows:"This is the first time in history that a woman's organizationhas attempted to take` a- poll and obtain the view of strikers'wives or employees' wives, who, we feel, have a greater stakein their husbands' jobs than is generally' realized."Whether we are PROPERTY HOLDERS, JOB HOLDERSOR HUSBAND HOLDERS we are ALL Investors IN Americaand our organization is working for the interests and welfareof the women of the country.88By stipulationa portion of his testimony in the injunction proceedings was readinto the record°BThere, also was anattempt to talk'to, the aligners separately. DECISIONS AND ORDERS687"As women make at least 85% of the family purchases theyare vitally concerned with any activity which interrupts theregular receipts of the weekly payroll.They thereforerealizethat labor problems and resultant strikes, whether legitimate orinstigated by minorities, are becominga seriousmenace to the'welfare of the country and the well-being of the family unit."We are asking you to cooperate with us by answering thequestions listed on the enclosed polling blank and return to ournational headquarters in the envelope provided." (Bd. Ex.113a.)-The second letter was of the "follow-up" variety and enclosed thesame questionnaire.(Bd. Ex. 112a.)Full creditto that question-naire canbe given only through complete quotation; at thevery leastthe care and skill that must havebeen given to its preparation de-serve such recognition :"POLL OF EMPLOYEES WIVES"As one woman to another, we would liketo, know your opin-ion on the following, subects :"1.Do WIVESWANT STRIKES?______________________________"2.Did your husband strike or stop workbecause he wantedto, or because he was forced to by others?____________________-----------------------------------------------------------"3.How long had he worked in this plant? ________-___"4.Were the working conditions and pay asgood as in anysimilarfactory?________________"5.Are strikes instigated by permanent employees ? ---------By outsideagitators?____"6.Do strikes encourage drunkenness?_________ __________"7.'Do strikes endanger family life?_______________________Health ?"8.What effect do strikes have on children?___-,---------------------------- -------------------------------------------"9.Have you or your husband experienced any threat, vio-lence or fear of violence or intimidation?_____________________"10.Did your husband want to join the Union? _-_____-___Or was'he forced to?_____________"11.Do you favor his payment of monthly dues to it? -------"12.What do you suggest would improve the cooperative rela-'tions or understanding between employers' and employees ? _ _ _ _ _--------------------------------------------------"Additional, Remarks:--------------------------------------------------------------------------------"We desire only to haveyou expressyour honest opinion.This is a secret poll and itis not necessaryfor you to give your 688NATIONAL LABOR RELATIONS, BOARDname unlessyou want to. Please answer all questions and returnin the enclosed prepaid envelope."CATHRINECURTIS,National Director,WOMEN INVESTORSIN AMERICA, INC.535 Fifth Ave., New York, N. Y."The respondent, in engaging in these practices, was careful tokeep its participation hidden from the public eye.The ordinarycitizen,not acquainted with the strikebreaking tactics of employers,knew nothing of the sordidmeasuresbeing utilized to defeat thestrike.But the 'respondent was not content with merely maintain-ing a public opinion based on such a negative attitude. It soughtthroughout the strike affirmatively to mould that opinion againstthe unions.On May 25-before the strike-a full page advertise-ment directed "To The Community of Syracuse" appeared in theSyracuse Herald.The advertisement bore the notation, "ExecutiveOffices, New York." It attempted to prove that the respondent hadbeen more than fair to'its employees and that any strike agitationwas unwarranted.Several examples of the respondent's "fairness"may be illuminating :"employees of Remington Rand's other plants have been told byoutside agitators that the company has refused to meet with theirrepresentatives; that Mr. Anderson came to the Syracuse con-ference with , no credentials and no authority to act for thecompany."The facts are that Mr. Anderson presented the followingauthorization :"'This is to authorize you to represent Remington Rand atthe meeting of the shop committee to be held at the OnondagaHotel,and you have full power to act for the company."(Signed)J.H. RAND, Jr."'R. E. BENNER.'"From the foregoing it should be evident that the company hasnot refused to confer with employes' representatives, thxough afully authorized executive officer of the corporation."It is "evident" only if one is not acquainted with Mr. Anderson's de-nials of authority at that conference with respect to the all-importantElmira question.Again :"Such was the situation when Remington Rand received writtennotification from anofficerof the union that `90 percent of theorganizedemployes' of the company had voted to strike, if neces-sary, to force the- company into another conference. DECISIONS AND ORDERS689"Remington Rand management felt that the union repre-sentatives were given fair, straightforward answers to their de-mands at the conference in Syracuse, April 24-25, and that re-discussion of the same questions could :serve no good purpose.The percentage of employes who favor the strike agitation wasso smallthat the union representatives who were demanding arehearing could not fairly represent them, and therefore shouldnot attempt to voice the views of the great majority."The advertisement then speaks of the respondent's ballot andcontinues :"In every case, excepting in Syracuse-wherethe union publiclydeclares that it interfered and prevented the vote being completed,the number voting to support a strike was insignificant. In Iliononly 4 per cent of the total number of employees voted for astrike.In Norwood (Cincinnati) only 3 per cent. In Tona-wanda 1 per cent. In Middletown, Conn., only 10.7 per cent ofthe employees said they would favor a strike."We have already adverted to theuse ofthe percentage device.Andfinally, a blunt threat to the citizens of Syracuse :"The company is interested, vitally interested, in the communi-ties of which it is a part. It will leave a community only ifconditions there make it impossble to operate efficiently and witha reasonable profit."When employees are intimidated and their rights are involved,industry has no choice but to dismiss those whointerfered-whoever they maybe-or pack up and go elsewhere."In this case, the decision rests with the people of Syracuse." 70(Bd. Ex. 97.)A similar threat was made on May 30 in an advertisement, in theSyracuse Post Standard :"The strike ends all hope of keeping a part of the plant atSyracuse-one of the demands of the strikers. It might havebeen done if `The City got rid of sixteen radicals who were mak-ing all this trouble.'The strikers demanded that sixteen em-ployees who were discharged for alleged intimidationbe rein-stated, and walked out when this was not done."The factory, it is definitely decided now, will be consolidatedwith the Ilion, N. Y. plant." (Bd. Ex. 98.)Possibly the respondent had overlooked momentarily the large "ForSale" sign then exhibited on its Ilion, N. Y., plant.70 Emphasis made in the advertisement indicated by italics. 690NATIONAL LABOR RELATIONS BOARDThe respondent had announced a reopening on May,28, but no onehad entered., So, on June 7,; an advertisement in the SyracuseAmerican and 'the -other two Syracuse papers announced. another re-opening in these words :"This plant-will re-open on Monday, June 8, 1936. Since theplaiitwas -closed; machinery has been removed, so that now we- 'have positi¢ns open for only 800 workers instead of the 1800workers formerly employed."Owing to the distress and lack of funds on the part of loyalworkers who have been out of work through no fault of theirown, the Company has decided to pay $15.00 in cash to each andevery worker accepted for re-employment Monday, in addition to.,,next week's regular wages."In Ilion and Tonawanda the $15 was simply called a "bonus" forreturning to work._"The Company will exert every effort to find 'employment forthose employees-Tor whom it cannot provide employment inSyracuse and moving expenses will be paid by the Company forsuch workers as are approved by the Syracuse Plant superin-tendent, so .that no loyal worker need go without employmentbecause of changes in the Syracuse plant." (Bd. Ex. 99.)A, similar note in regard to bonus arrangements is contained in anadvertisement of June 16 in the Syracuse Herald, headed, "Relief forRemington Rand Employees", and stating that :"Owing to, the many distressing` cases of' need created by thisunnecessary strike'. .. and'desiring to fulfill its obligations toloyalworkers pending their transfer to other locations .. .Remington Rand's Syracuse plant office . . . will arrange, bypersonal conference, to extend immediate assistance to formerworkers now in financial straits . . ., EXCEPTING the seventeenwho were discharged ..." (Bd. Ex. 103.)-The hypocritical nature of these advertisements is evident when theyare placed alongside of a news article of August 25, stating : ."Despite the fact that it is now three months since the start of-Tabor trouble at the Remington-Rand plant and that about 1,000employees have been without work since, less than a dozen haveapplied to the city for relief, according to Welfare CommissionerLeon H. Abbott." (Resp. Ex. 12.)On June 17 there appeared,an advertisement in the Syracuse Her-ald which indicated that in Syracuse also the respondent had analterego.In this advertisement the "Employes' Independent Association" DECISIONS AND ORDERS691announced that it had opened headquarters and urged employees toreturn.This advertisement stated that :"The company must build typewriters, and if it cannot get thehelp in Syracuse, it must close the Syracuse plant and build thetypewriter's elsewhere.This the company had definitely decidedto do within the next few daysunless enough. help returns towork to operate the plant .. ."Call any of the numbers listed below (there were three tele-phone numbers listed).Give us your name, address, and clocknumber.Do this at once.Are you with us to save this plantfor Syracuse?"By tomorrow (Thursday) morning we'll have enough namesto convince the management that we mean business.Then wewill call you to a meeting where we can have the protection thelaw guarantees us.-"At that meeting we will complete our plans andgo straightto work in a body."Save our Plant ! Save our jobs! Get on the band-wagonandlet's go!771(Bd. Ex. 101.) -An Association-an appeal to return to work at once to save theplant-the use of telephone numbers to prevent open disclosure ofthe number that desire to return to work-a meeting -police protec-tion-the final marching into the plant in a body-all form a patternidenticalwith that of the Ilion Typewriter Employes ProtectiveAssociation.On July 1, Harding addressed the "Citizens of Syracuse, FellowWorkers of Remington Rand" on the radio and the respondentprinted, his talk in a full page advertisement on July 2. Straubspoke on July 5 and Harding again on July 6, both faiks also beingprinted in advertisements. In these talks the cause of the strike wasstated to -be the discharge of the 17 union members and a falsifiedaccount of their discharge was presented to the public.As in thgpast the Anderson conference was exhibited to prove that "Mr. Randhas never denied" the right of collective bargaining.After it isstated that "definite asstirances" had been given the onions on thesubject of the Elmira' plaiit, we find that issue still being treated inan evasive fashion :"Question.Who is going, to make,the typewriters at Elmira,Remington Rand or Elmira Precision Tool Company? And whywas the building in Elmira labeled-,'Future Home of RemingtonRand' ? .71Emphasis made in the advertising indicated by italics.5727-37-vol. ii-45 692NATIONAL LABOR RELATIONS BOARD"Answer. That label exists in the imagination of strike agi-tators only.Precision Tool Company."The consignment of shipments of machinery and tools from the Ilionand Middletown plants of Remington Rand during this period to theElmira Precision Tool Company was not mentioned.But on onepoint the respondent spoke out boldly and with conviction :."Any statement that any conference has been arranged, or iscontemplated, or will be entered into by Remington Rand tomake any settlement with striking unions is ABSOLUTELY FALSE."The Management of Remington Rand again states emphat-ically that under no circumstances will it make an agreement,either written or oral, with the Union that called the strike, orwith any other Union dominated by the American Federation of.Labor, or by any other outside professional agitators."However, lest the public receive a false impression of Mr. Rand, itwas told in the same talk that "The right to collective bargaininghas not been denied by Remington Rand and will not be denied".72(Bd. Exs. 104, 105.)On July 5, Mrs. Marcia Daz, who said she had been employed forsix years in the plant, made a radio address on "Why I Went BacktoWork."Her talk was reprinted, along with Straub's and Hard-ing's, in an advertisement entitled, "Shall A Mother's Right to EarnA Living For Her Children Be Denied?" (Bd. Ex. 105.)A care-fully worded appeal to return to work, her talk was in much thesame vein as those of the respondent's officials.This same MarciaDaz personally visited the homes of a number of persons to inducethem to return. She was also instrumental in the arrest of two strik-ing employees for "waving rubber rats at her and calling hernames ".73 (Bd. Exs. 140j, 236ccc.)On all the evidence, there canbe little doubt that she was merely a part of the respondent's pub-licity campaign.Harding, in his July 2 speech, announced the following reward :"Remington Rand will pay a reward of $500 to anyone whofurnishes information resulting in arrest and conviction forthreatening and intimidating or committing any act of violenceagainst the person or property 'of any employee of RemingtonRand in Syracuse." (Bd. Ex. 104.)42A copy of this talk was distributed `to the pickets.zsForthis offense,the two employees were each fined $30 or 30 days in jail. DECISIONS AND ORDERS693This reward was also carried on a large sign on the respondent'splant.The respondent's missionaries used this reward as a tai' i!.,,point.Williams testified :"Mr. Rand offered a reward of $500 to any employee botheredby anybody, attacked by any one or intimidated, so we took thisup as a means of protection.We would say, `Here you ate, ifyou are imposed upon by anybody at all, you have $500', andthey had already paid a couple, so that was pretty good pro-tection."All of these devices-missionaries, advertisements, releases, radiotalks, rewards-made up the publicity campaign at Syracuse.MayorMarvin's testimony in regard to this campaign is revealing :"Q. Did you ever have any conversations with the, city deskof the local newspapers as to releases?"A. Yes."Q.Were any of these conversations about releases insertedby the company?"A. Yes."Q.What was said and when? ..."A. Oh, around in August . . . The newspapermen told methat they thought that they had tried to be extremely fair inhandling the news releases, and in view of some of the happen-ings that had occurred on Mr. Harding's part, that they wouldhave to be a little more careful to print the news in a fair un-biased way to all parties concerned."Q.Were they more specific than that?"A. I don't think so, but I got their meaning .. ."Q.Well, what had you observed that made it possible togather their meaning?"A. That the advertisements were so written and the state-ments issued by the company were so prepared so that to thereading public both sides to the argument might not fairly bepresented; that it was a product of a skillful paid publicity man,all of which I concur in and have no objection to Mr. Hardingserving Mr. Rand. That is what he was paid for, but neverthe-less he did such a good job in that respect the public could havebeen influenced."Syracuse was one of the strongest points in the Joint Board organ-ization.Nevertheless, it is still surprising in view of all of thesemeasures that by November less than 200 had returned out of the1450 who' went on strike in, May.The' respondent had to resort tohiring new employees to keep the plant open and by November-there 694NATIONALLABOR RELATIONS BOARDwere about 650 employees at work, including the clerical force.Con-sequently, at the time of the hearings in this case in November, 1936,there were about 1200 union members still on strike in Syracuse.D. MiddletownThe Middletown scene is probably the most interesting of thoseinvolved in this proceeding.While the techniques presented are nodifferent from those we have already described, their manipulationby the respondent is so apparent and well-defined that we obtain adeeper insight into the mechanics of strikebreaking. In addition,the record contains complete newspaper reports for the period in-volved, so that we are able by a comparison of these reports withthe activities of the respondent as revealed by the testimony andexhibits to realize fully how public opinion may be fashioned toserve certain ends.The importance of this aspect of the case can_1hardly be under-emphasized, for under present conditions the rolehayed by public opinion in disputes of this nature is probablyparamount.When a large strike occurs in an important industry-or affects a well known company, it is at once an important newsstory.Where many separate "units are involved, as here, the pressassociations gather the stories from each and present them all to thenewspaper editor in each locality.He in turn groups them togetherfor his reading public, so that the reader finds on one page not onlyarticles concerning the Remington Rand plant in Middletown butall other Remington Rand plants-Ilion, Tonawanda, Syracuse, Nor-wood.The grouping does not stop there-the word "strike" mayserve to tie in stories of other strike-affected plants or industries,for people and events that can be ,related to the strike gather greatersignificance if presented in the light of that relation.To all of thisthe reading public reacts and that reaction in large measure maydetermine the outcome of the'strike. If the community believes itis 'threatened with monetary loss through removal of a strike boundplant, it may, in the name of self defense, sanction a' campaign ofruthlessness, by the employer and public authorities. If the causeo'f the strikers is adequately and fairly presented and the employercannot so readily go 'elsewhere, the community may demand that hedeal with them on a civilized basis and 'that the public authoritiesbe neutral. If violence occurs,. even though it is not traceable tothe strikers, a public opinion that fancies itself outraged may in the11ame 'of "law 1 and order" countenance - activities, that,` in' their' sup-'Oession of personal'and group -rights and freedom, far outweighthe original violence.But it :must- be: remembered that this `public'opinion -is of necessity formed second' hand from n6irspapers.' Andin turn those newspapers must look to the sources of their news DECISIONS AND ORDERS695articles-the employer, the union, and the events themselves.Eitherof the first two, if intelligently guided, will appreciate the impor-tance of a favorable public reaction, and consequently the truth oftheir releases will vary directly with the scruples of their con-sciences.Nor can the events themselves be trusted to convey thecandor of objectivity, for events may be staged and planned toachieve calculated effects.The responsibility of the newspaper edi-tor and his staff to the public is thus evident.To the extent thatthis responsibility is accepted and respected, there will in similarmeasure be a sane consideration of the issues involved in a strike,,The respondent's activities at Middletown fall into three distinctphases: the first, an attempt on the part of the respondent,,toachieve its ends by threatening the community with removal of theplant; the second, a frank abandonment of such threats and an offort to reopen the plant by a respondent-created "back to worl!lmovement; the third, the introduction of violence and the reopeningof the plant by a combination of strikebreakers and state police.Concurrent with all three phases was an unscrupulous publicitycampaign designed to turn public opinion against the strikers.Weturn to the first phase.On May 23, Rand telephoned Mayor Santangelo "that there wasgoing to be a strike in his plant in Middletown and wanting to knowif they would get protection":The Mayor replied: "Of course, wealways protect our factories."On that same day a two page adver-tisement appeared in the Middletown Press addressed to "The Com-munity of Middletown".74 It referred to the cost of the 1934 strike,the $2,000,000 annual payroll of the Middletown plant, dragged outthe Anderson telegram of April 24 to show that the respondent hadbargained with its employees, and mentioned the strike vote of theunions and the respondent.Then came these significant paragraphs :"DOES -MIDDLETOWN WANT THIS INDUSTRY"Industry cannot live in a community where it cannot operateat a profit.If Middletown employees can be protected in theirdesire to work, and if they are willing to work to bring produc-tion up to a maximum, Remington Rand will route orders toMiddletown."If employees will not cooperate,orderswillhave to berouted elsewhere,and in the end,if Remington Rand cannot,getproduction in Middletown,under fairwagesand working con-ditions, and at reasonable cost, it will have to move-but muchagainst its wishes.74Full pageadvertisements were rareoccurrencesin the Middletown Press. 696NATIONAL LABOR RELATIONS BOARD"The Company will, in fulfillment of its moral obligation toloyal employees, take steps necessary to protect everybody withinits plant in their right to work."It is gratifying to know that Middletown, through its mayorand other officials, has signified the determination of the com-munity to see that all who wish to work are protected." REMINGTON-RAND, INC.,"Executive O fce,"New York, May 23, 1936."This advertisement is nearly identical in tone and wording with anadvertisement, already discussed, that appeared two days later inSyracuse.(Bd. Ex. 97.) In addition, under the heading, "REM-INGTON-RAND ANSWERS UNION REQUEST FOR ANOTHER CONFERENCE", theadvertisement contained a reprint of a telegram addressed to theMiddletown Central Labor Union, stating the following in part:"But the percentage of our people who favor the presentagitation for a strike is so small that the Union representativesfor whom you ask another hearing cannot fairly represent andtherefore should not undertake to voice the views of a largemajority of our Middletown people."They might represent the wishes of 90% of those who arepaying union dues but that is only a small minority of the totalnumber on the present large payroll, a large majority of whomdeplore further useless strife to secure an objective which so farhas never been clearly stated ..."I can see no possible good to result therefrom, particularlyafter the failure of the recent two day conference with an officerof our company in Syracuse."(Signed)J. `H. RAND, JR. PRES."(Bd. Ex. 222a, b.)Thus, before the strike, Rand was already attempting to win publicopinion to his side. It must not be forgotten, in a study of thesequotations, that the Middletown unions had over 1,000 members outof 1,200 eligible production and maintenance employees.On May 25, after the strike action was announced, the union lead-ers in Middletown informed the Mayor and the Chief of Police ofthat decision, so that the strike and a large picket line would notcome as a surprise to them.The next day, May 26, all of the plant's1,200 production employees went on strike and picketing commencedwith an entire absence of disorder.Only 125 employees-office helpand foremen-entered the plant.The Middletown Press 75 reportedthat "only the office staff and foremen, and a few workers were at7Newspaper references are to the Middletown Press unless another source is indicated. DECISIONS AND ORDERS697their tasks today, *...There was no disorder". (Bd. Ex. 236b.)Rand was quoted as saying that "only 10 per cent of his operativesfavored the strike and that he expected all plants would resumeoperations within a week." (Bd. Ex. 236b.)The next day waslikewise quiet, but, as elsewhere, it brought the introduction of armedguards inside the plant.These guards, about 15 in number, hadbeen recruited in New York City and consisted in the main of per-sons who made such work their profession. Their pay was $12 aday and they remained for about two months. The respondentarmed some of them with riot guns.76, The only local news in thenext few days was the announcement of an investigation by theConnecticut Board of Mediation ' and Arbitration; the remainingstrike news consisted of reports from Syracuse and Tonawanda.The calm was shattered on May 31 when the respondent orderedthe plant closed.and the machinery made ready for shipment.Tocomplete the picture, the respondent covered the windows with tar-paper and placed the property in the hands of the Mayor for sale.The Mayor immediately responded to this action by inviting therespondent and the union officials to a conference.The newspaperstated editorially :"None is blind to the fact that the removal of the plant wouldwork serious loss upon employes, upon every business house andindirectly upon most of the residents.To that extent the cityand county feel vitally concerned and it was with this thoughtinmind that Mayor Leo B. Santangelo yesterday afternoondetermined to make an attempt to bring together the parties atissue in an effort to find some grounds upon which an agreementmight ultimately be reached." (Bd. Ex. 236h.)The respondent's reply on June 2, which combined both a threatto the community and the utilization of the answer as a medium ofobtaining favorable publicity, speaks for itself.The following tele-gram was sent to the Mayor and published in the paper :"Mayor Leo B. Santangelo"Parties you refer to have met around the table for two daysand the company has learned that organized minority are at-tempting to terrorize unorganized majority into following dic-tation of a few radicals StopWe have always had the latch-string open to discuss matters with our own employees who arein good standing but we will not discuss matters with dischargedemployees nor with rank outsiders presuming to represent ouremployeesStopBecause you have failed to give protection to76 Later, in June or July,five additional guards were supplied by the Burns DetectiveAgency. 698NATIONAL LABOR RELATIONS BOARDhonest workers willing and anxious to go back to work andhave allowed radicals to coerce and intimidate them in violationof law the company has decided that Middletown is not a suit-able community in which to carry on operations and thereforehave issued instructions to close Middletown plant permanently."Earl Harding, Assistant to President Remington Rand, Inc."(Bd. Ex. 236i.)But while the respondent was unwilling to meet with the Mayorand the union leaders, it was endeavoring to continue the chosen lineof attack-pressure on civil authorities-by meeting alone with theMayor and other citizens.On June 3, Carlos Ellis, a local attorney;called on the Mayor and stated that he had sufficient influence toarrange a meeting with Rand if the Mayor desired it. The Mayorwas anxious to meet with Rand and appointed a committee of localleaders, later increased and known as the; Citizens Committee, toaccompany him. The original group included three business leaders--!L--a banker, the president of Wesleyan University, and Ellis.How-land, the Middletown factory manager, arranged the appointmentfor June 4 in New York.When the Committee met Rand on thatday they told Rand that the city resented the tone of his telegramsto the Mayor. Rand's reply is astonishing for its frankness : "Well,don't feel too bad about that, because that is what we have to do inorder to make the merchants and citizens of Middletown realize thekind of factory they have got there, and the payroll we leave, andtherefore we wanted to give you the story. I sent you that telegramso as to get you started in the proper direction."As the Mayorsaid, "he thought we ought to be on the alert and do something."But Rand then made it clear that he still would move' the plant ifhe did not obtain proper police protection.He also reiterated hisrefusal to meet with the union leaders. In. the middle of this con-ference four or five employees of the plant joined the group.Randasked them to "tell the story of conditions in the factory for thepast two years", and each spoke his piece,`all to the effect that con-ditions were intolerable because of the presence of the unions.Theparallel to Ilion is unmistakable.Once more the leaders in the com-munity and a group of employees controlled by Rand are broughttogether so that the leaders will in the future work with such em-ployees and not with the union representatives who are described asmerely a radical minority.The Mayor and the Citizens Committee, now composed of 17members and including the editor of the local paper, met amongthemselves and with the Middletown union leaders to discuss thesituation but accomplished nothing. In the meantime Ellis was ac- DECISIONS AND ORDERS699tive.About June 9 lie met with the Mayor, Anderson, head of theLocal Protective Board, Shea, president of the State Federation ofLabor, and Hubner, business agent of the Middletown Central LaborUnion.At the meeting Ellis advanced the proposal that, as Sheatestified, "theMayor should make some kind of a proposition, thathe, was interested in maintaining the plant in Middletown and soforth and that the plant should be reopened, and that Mr. Anderson'spart of it was that he should announce that he was interested injust the Middletown union and not the others out of state, and he wasurging the people to go back to work. I presume I was to also comein on the same line with Mr. Anderson, and in return Mr. Ellis saidMr. Anderson and myself probably had ambitions political, one thingand another, and we certainly would be helping ourselves to agree-ing to this proposition, and also that the Mayor who would probablybe on the state ticket would also help himself."The Mayor askedEllis "if he was working for Rand." Ellis answered, "no." TheMayor then asked : "How is it you are so sure Mr. Rand will acceptthe proposition?"Ellis replied : "Through some friends in New YorkI am pretty sure I can get him to accept." Anderson's comment onthis meeting was as follows :"Well, it was very evident to us that we were to get our peopleback to work between us, and if we would agree to do that, wewould be taken care of some how or other.We have alwaysmentioned it as practically being a bribe to us, to do something,to bring our people back to work, ..."Ellis' conduct was arousing suspicions.A little later, at a meeting,of the Citizens Committee, he was asked point-blank if lie repre-sented the respondent.He answered that "he did not representRemington Rand, he was not a representative of theirs whatsoever."Despite that denial, later events were to prove the soundness of theirsuspicions.In the meantime all was quiet at the plant. On June 13 the news-paper reported that "strike conditions remain unchanged." (Bd.Ex. 236o.)There had been no disorder in the three weeks' period.Machinery was still being moved from the plant. But it was evidentthat the respondent's threats had not achieved the desired result.On June 16 Simson met with the Citizens Committee. To dateithad not proved to be as pliable as Barney Allen and his )Ilionassociates.Simson stated to the members that he had been sentthere to expedite dismantling of the plant.The Committee toldhim of the unfortunate situation that had arisen as a result of thetelegrams sent by Rand to the Mayor and that these telegrams were 700NATIONALLABOR RELATIONS BOARDkeenly resented by the Committee.Smith, editor of the MiddletownPress, testified as to Simson's reply :"Mr. Simson outlined the fact that with the direction of thecompany removed quite a distance, it was quite evident thatthe temper of Middletown had not been correctly diagnosed andinstead of having the effect of throwinga scareinto the city ithad stiffened the city's back in opposition to Mr. Rand and hedeplored the situation and asked the indulgence of the com-mittee and city, and said he would see Mr. Rand and set hismind at rest as to the attitude of the city wanting thefactory .. ."Mr. Simson was very largely instrumental in indicating tous that that attitude on the part of Mr. Rand was a part of thecampaign . . . They evidently had a formula for breaking thisstrike and that was part of it; they wanted to frighten thecity through the removal of the plant. Instead of frighteningthe city it rather angered the city that he should say those thingsabout it."After that conference the respondent made a complete about-faceand its campaign to break the strike entered the second phase.OnREMRAND WORKERSWOULD ENDSTRIKE-ORGANIZINGTO RESUMEWORK HERE",over anarticle announcing the formation of the "RemrandEmployees Back-to-Work Association". (Bd. Ex. 236q.)An advertisement of thesame date by the Association read in part as follows :"Because of the large number of employees who have signifiedtheir desire to join theassociationand the back-to-work move-ment, the Association has opened an- office at The MiddletownSavings Bank Building, Room 412, entrance 164 CourtStreet,for the convenience of those desiring to join."As the association must act quickly in makingits demandsupon the company before too much equipment has been removedfrom the plant, we are requesting all employees of Remington-Rand, Inc., desiring to join this movement and association to callat said office personally and sign the application for membershipor to call by telephone, numbers 2261 and 2262, giving yourname and address and a member of the association willcall uponsuch person for his signature."The association will keep in confidence the names ofall thosewho are members of the association and has beenassured offull police protection."(Bd. Ex. 209.)Ellis' connection with this Association is significant.The eveningbefore, Frizzell, an office worker at the plant, who was nominallyat the head of the Association, had secured application blanks from DECISIONS AND ORDERS701Ellis.Moreover, Ellis later unsuccessfully asked the Mayor if theAssociation could obtain space in the City Hall but cautioned theMayor "under no circumstances" to use his name.It will be remembered that Ellis was a member of the CitizensCommittee.Previously, Harding had suggested to that Committeethat if it desired to be "helpful" it could support a "back to work"movement.But the Committee, after talking the matter over withAnderson, had appreciated that its participation in such a movementwould amount to a complete abandonment of neutrality and there-fore refused to offer its aid to such a plan.When Ellis, a memberof the Committee, openly identified himself with such a movement,the Committee felt that his action would reflect on it and conse-quently decided to ask Ellis to resign and then to disband itself. ItAid so on June 18, at the same time that it. published a statementannouncing its inability to end the strike.Parts of that statementare worth quotation :"We regret to report that up to the present time all effortsto get the contending parties together have failed.The Unionleaders have been ready to meet representatives of the company,but representatives of the company have been unwilling to meetwith Union leaders, although they have expressed a willingnessto meet with employes in a group or with employes who are notUnion officers . . ."We fear that, if the disputants persist in maintaining theirpresent positions, Remington-Rand, Inc. will, as definitely statedto this committee by an officer of the company, complete dis-mantlement and removal of the machinery and equipment of thelocal factory to other plants now in operation ."This report would not be complete without reference to amovement that has been announced for the purpose of regainingemployment.This committee wishes it to be known definitelythat it has had no part in the inception of this movement." (Bd.Exs. 236r, s.)In regard to the middle paragraph, the editor of the local papertestified that there was no question but that the threats to move theplant had caused a certain amount of fear in the minds of the towns-men and the Committee.The ensuing days saw an intensive publicity campaign conductedby the Association.Large advertisements appeared nearly daily inthe paper.At the same time the respondent apparently shut off itssupply of news, so that the paper was forced to resort to these ad-vertisements for material for its news articles.The citizens ofMiddletown thus received a double dose of this publicity.The ad-vertisements were of a type practically identical with those of the 702NATIONALLABOR RELATIONS BOARD, associations in the other cities.Mention is made of the "manyworkers who called . . . expressing their desire to retrun towork", but no figures are stated.Prompt action is held imperative,"aswe have no assurance of Remington-Rand, Inc. remaining inMiddletown"."On Saturday, June 20, it is stated that to avoid arush of calls on Monday morning the office will be kept open on'Saturday and Sunday-phone numbers remaining as before.On'June 22 the Association offers to "pay the expenses of any employeewho wishes to go to Ilion to learn the truth" about employment there..,On June 23 a time limit is set-the Association "will hold its office,open for 3 more days at which time it expects that a sufficient numberof employees will have signified their intention to return so that theAssociation may approach the executives of Remington Rand, Inc.with a sufficient number of employees to commence operations'?.Additional pressure is then supplied :"Two more carloads of machinery were shipped last night andthe Association feels that those remaining employees who wishto keep the plant in Middletown must hasten to give their namesto the Back-To-Work Association.We are confident that it isthe intention of the executives of Remington-Rand to move theplant from Middletown if their employees do not wish to returnto work."There are those who say that the Remington-Rand executivesare bluffing.Our feeling on this point is that even if they arebluffing, they are doing so with all the aces up their sleeves.With a plant in Elmira handed to them on a silver platter in atown well populated with highly skilled mechanics and with theadditional prospect that a good many of Middletown's skilledmechanics have signified their willingness to move to Elmira,we cannot see how Remington-Rand can lose materially even if.itsMiddletown employees should oblige them to move the plantfrom this community. It certainly is a small loss to the companyin comparison to the great loss to the community of Middletownand to the former employees and the families which have losttheir means of livelihood." (Bd. Ex. 217.)On June 24, "The Time Is Growing Short . . . To Return To YourJob".On June 25 the employees are informed that they have lost$154,000 since May 26th and are losing $7,000 each day they remainout of work.Then, "Do hired agitators have your personal interestat heart?Or are they more interested in their own salaries than inyour wages?" (Bd. Ex. 219.)The employees that day received at74 The respondent, in an advertisement under its name on June 19, continued thisapproachby stating that it would receive applications for employment in other plants,inasmuchas a large part of its equipment had been moved out of Middletown. DECISIONS AND ORDERS703their homes rather interesting literature mailed to them by the re-spondent; a composite picture of Remington-Rand plants, with theJune 25 status of manufacturing, as follows : Ilion, Tonawanda andMarietta-returned to work; Syracuse-60 per cent moved; Nor-wood-10 per cent moved; Middletown-30 per cent moved; photo-static copies of affidavits signed by Ilion employees that they had"voluntarily" returned to work, and a reprint of the two-page adver-tisement of May 23.That same day two significant items appearedin the paper.The news columns of the paper stated that Rand hadaccepted the invitation of the Association to address it at Middletown.As usual, Rand's acceptance was in a form capable of utilization asa publicity medium :"We will be glad to come to Middletown and talk to yourassociation and all employes, regardless of their affiliations..The officers of our company were very reluctant to move the,Middletown plant.That decision was reached only after we-were convinced that unlawful threats and intimidation by a fewwould be allowed to continue so as to frighten the vast major-ity of loyal workers, preventing them from working in theMiddletown plant." (Bd. Ex. 236bb.)The advertising column contained the following:"Male Help"WANTED-25 millwrights to start work immediately dis-mantling and skidding machinery for shipment.RemingtonRand, Inc., Middletown, Conn.R. E. Benner, vice-presid6nt."-(Bd. Ex. 229.)The scene shifts to New York and a meeting between Rand andBergoff on June 25.Rand told Bergoff that he wanted some "mill-*rights" sent up to Middletown the next day. Bergoff, who al-ready had'ten men planted in Middletown, obtained the new men,about 59 in number, and they left in a private railroad car on'June 26.Bergoff's description of them is interesting : "A man, afink, as you call him in the newspapers, he is anything; he may bea carpenter today, a plumber tomorrow, a bricklayer the next day,this particular day they were millwrights."Rand boarded the trainat Stamford and said to Bergoff : "You better have these men get offat Hartford and come over to Middletown the best way you possiblycan, taxicabs, automobiles, buses, trains, . . . I would like to have'about half the men come in the plant at once and "other halfremain out . . .We will have to give these men identificationcards."Cards were then written out stating that each man was amillwright and given to the men.Rand stated : "I will notifytlie 704NATIONALLABOR RELATIONS BOARDpolice at Stamford not to molest any of these men that have amillwright's card."He then spoke to the "millwrights".Williams.one of the "millrights", testified as follows on Rand's talk :"he was going up to Middletown and give a speech; that thepeople up there had petitioned him to reopen that plant, insteadof moving it.He was going to Middletown and make a speechto the employees and try to get them to go back to work. Hesaid they were all starving to death and wanting to go back towork.He wanted us to kind of stooge for him.He wanted usto kind of applaud for him . . .We were to make the plant, yes,to make the plant.We had to get on the company property .. .Mr. Rand wanted us there for his speech, and he was going tomake the speech on company property so we had to make it."And so the "millwrights" came to Middletown. It will be recalledthat on June 23 the Association had advertised that in three daysit expected to approach the executives of the respondent and ask themto reopen the plant.Three days meant the 26th of June-the identi-cal day to which all of Rand's preparations in New York for anopening were directed.On the morning of June 26 there were 60 to 70 policemen on dutyat the plant, in contrast to the usual 10 or 11, the additional policebeing assigned"at the request of the factory officials, who expressed fears ofdisorders arising from the hiring of 25 millwrights, who wereto come to work today and continue dismantling of the plant."(Bd. Ex. 236gg.)Previously, Howland had telephoned the Mayor and asked for policeprotection for the, "millwrights".The "millwrights" arrived andentered the plant, jostling the pickets with their elbows as they wentthrough the picket lines.But the union leaders had urged that orderbe maintained and consequently "the threatened disorder failed tooccur".78During the day Rand conferred with the Mayor. Tele-grams were sent 'to the employees notifying them of a mass meetingin' the afternoon.Foremen were busy contacting employees andurging them to attend.' Announcements of the meeting were broad-cast over the radio. In the afternoon the grand event took place-Rand addressed the employees gathered around the plant and in theplant yard through amplifiers erected around the building.Afterthe speeches the crowd, composed nearly entirely of the respondent'ssalesmen; office employees, and strangers to Middletown, rushed intothe' plant, the "For Sale" sign came tumbling down,.the tar-paper78 The. Chief of -Police ordered the ''millwrights" out of town that same night. DECISIONS AND ORDERS705covering was ripped from the windows, and a celebration staged.Williams, a "millwright", testified as follows :"A. Then Mr. Rand invited everybody into the plant, had asurprise for everybody., I don't know whether it was Mr. Randor the superintendent of the plant; somebody invited us in any-way.Anyway they all got up and walked in."Q.What happened inside?"A. The big surprise ... was they were going to take thesign down off the building. I thought we were going to get adrink of beer or something, but I didn't see any."Newsreel cameramen were present taking pictures of the demonstra-tion:When it was all over Rand came to Bergoff and said : "Nowyou have done wonderful work." Bergoff said : "Almost, as good asTonawanda," and they then "kidded each other." The testimony ofthe editor of the local paper on this event was as follows :"Q.When did the fact that there was a campaign involved,come to your attention for the first time?."A. A campaign involved for breaking the strike?Of coursewe assumed from the very first that was the object of the noticethe factory was going to be moved, but to what extent he meantit,we were uncertain and, of course, somewhat concerned."Q.What else led you to believe that Rand was out to breakthe strike?"A.Well, when he opened the factory, of course, then we wereconvinced he really meant to break the strike rather than removethe factory .. ."Q. Did that appear to you to be a staged manoeuvre?"A. No, I thought it was an honest to goodness effort tooperate the factory in Middletown."Q. You did not identify that with strike-breakingtechnique?"A. Yes, I should say his object was to break the strike."Q.When you say `break the strike', you use the word incontradistinction to the word `settle'?"A. Yes sir."That same day Howland sent the following telegram individuallyto the employees :"AM GLAD TO ADVISE THAT THERESULTS OF TODAY'S CONFERENCE ANDMEETING RESULTED IN REMOVAL OF THE FOR SALE SIGN AND OFFICERSGRANTING THE DEMAND FOR THE REOPENINGOF THE PLANT MONDAYMORNING STOPWILL EXPECT YOU TO.REPORT FOR WORK OR ADVISEYOU WANT YOURJ,OB HELD ,OPEN AWE HAVE POSITIONS FOR ONLY 706NATIONAL LABOR RELATIONS BOARD911 WORKERS AT THE PRESENTTIME VACATIONPRIVILEGES AS HERE-TOFORE ANNOUNCEDWILL BE MAINTAINED AND YOU WILL BEENTITLEDTO THE FIFTEENDOLLAR VACATIONMONEY AT THE ENDOF THE FIRSTWEEK IN ADDITION TO YOUR REGULAR WAGE" (Bd. Ex.268.)Foremen also contacted the employees to persuade them to return.On June 29 the plant was reopened for work but only 23 personsentered.There was no disorder.For the next few days the re-spondent maintained its intensive efforts to induce the employees toreturn.Amplifiers at the plant, which could be heard for three tofour miles, and sound trucks blared forth a confusionof music,exhortations, inducements, bonus offers, and threats.Advertise-ments by the respondent talked of "A Final Message To MiddletownEmployees" (Hartford Daily Courant) and stated, "Welcome BacktoWork, The Stampede Is On".79 Significantly, advertisements by,the Association ceased and that organization disappearedfrom the:Gene.It was evident that the "back to work" movement had not suc-ceeded.On June 30 no more than 45 people entered the plantaccording to a police count; the respondent stated 151 workers werein the factory.Under such conditions a statement issued that day,by Si>;nson possesses unusual significance.The newspaper carried aheadline, "Remington Rand Inc. Is Determined To Operate ItsMiddletown Factory", over the following article :"Announcement that the Remington, Rand, Inc. factory herewas `open to stay' and will definitely remain here was made byJ.A.W. Simson, secretary and general counsel for the companythismorning.Mr. Simson asserted that the company was de-termined to produce typewriters here even if the office workershad to be employed on the job of manufacture. The factory, hestated, will remain open no matter how few former employeestoday.If necessary workers will be imported from other citiesto carry onessentialoperations.Schools for training skilledhelp are to be opened." (Bd. Ex. 236jj.)An advertisement of the same date rounded out the announcement :"Remington Rand Is Building A New Factory Organizationaround a,smallnucleus of foremen and experienced hands. Thisis your opportunity to learn howto assembleand how to aligntypewriters.7°This same advertisement stated : "The management of the company desires' againto state emphatically that under no circumstances will it make, an,^agreement,eitherwritten or verbal,with the union that called this strike,orwith any other uniondominated by the American Federation of L'aboror other outside'professional agitators." DECISIONS AND ORDERS707"Competent instructors will remain in Middletown for thepurpose of assisting in the teaching of assembling and aligningoperations to new employees during the next thirty day period."(Bd. Ex. 223.)The respondent was thus entering on the third phase of its cam-paign-operation of the plant with strikebreakers.This phase wasto be marked by a wave of disorder that was to arise suddenly andto stir the community to fever pitch in its determination to stampdown "violence" and maintain "law and order", but at the sametime to draw attention away from the respondent's wholesale use ofstrikebreakers and to obscure further the issues of the strike.Since May 26 there had been no disorder of any sort. On June26 the newspaper spoke of "the record of absence of disorder con-tinued since the strike started four weeks ago".The police recordsfor the same period stated, "No trouble during this time". The news-paper again on June 30 referred to the order maintained by thepickets and the police records confirm the report. Such maintenanceof order for over a month under strike conditions and with over1,000 persons involved is little short of remarkable. It serves tounderscore the sincerity of the union leaders and the discipline theyexerted upon their members.Yet suddenly, simultaneous with theannouncement of the respondent that the plant will remain open andnew employees will be hired, there comes the first outbreak of dis-order.On June 30 the house of three persons who had reported towork at the plant was stoned-"four concrete blocks weighing about50 pounds each, were thrown at the home". On July 2 complaints onbehalf of the residents of the house for damages were served againstthree of the unions and their leaders, each claiming $9,000 damages.Ellis was the attorney for each of the plaintiffs.80On the same daythe respondent filed a suit for an injunction against the same threeunions and the same leaders to restrain them from committing actsof violence.Ellis was the attorney for Remington Rand, Inc. Ellisin the injunction suit referred to the damage suits filed the sameday and the "violence" that occasioned them.Previously, on June30, a statement issued by the respondent had described at length aninjunction secured by it at Norwood against the unions in that town,so that the community at Middletown would be prepared for theinstitution of an injunction suit in its courts.After argument, abroad injunction was granted against the unions, by stipulation,however, limiting pickets to ten ' in number, preventing the union,members from congregating on a public street, restraining the union60A damage suit was brought in Syracuse by the respondent against the union leaders'at the same time that the respondent there instituted a suit for an injunction.5727=37-vol 11=46 708NATIONAL LABOR RELATIONS BOARDmembers from any unlawful act directed against any employee ofthe plant, and "from striking, beating, ill-treating or following ina mocking, threatening or intimidating manner" any such employee."The respondent immediately sent individual telegrams to the em-ployees on strike informing them of this result :"INJUNCTION ISSUED AGAINST ALL EMPLOYEE MEMBERS OF UNIONSTOP COMPANY POSITIVELY REFUSES ANY CONFERENCE OR SETTLEMENTWITH UNION STOP BOTH SYRACUSE AND NORWOOD HAVE RESUMED WORKSTOP BEWARE FALSE RUMORS"REMINGTON RAND INC JAMES H RAND JR"(Bd. Ex. 257.)Copies of the injunction were also served personally on about 900members of the unions, even though they were not named as indi-vidual defendants in the action, and even on persons who were mem-bers of the union not named in the action-Machinists Local No.851-in an effort to intimidate these employees by playing on theirunfamiliarity with the vagaries of equity jurisdiction.A statementissued by the respondent again referred to the Norwood injunctionand also referred at length to acts of disorder at Syracuse and Ilionby union members.The case against the unions at Middletown wasthus being built up by the respondent.During this period the respondent was steadily hiring new em-ployees.It stated on July 6 that there were 705 employees at workon that day.Of these, 77 were said to be former strikers, while theunions' count showed that only 59 union and non-union employees hadreturned to work.Considering that there were only 151 employeesat work on June 30, the respondent must have hired about 500 strike-breakers in that period.82In the meantime, from July 1 to July 7,there was no disorder.Suddenly, in the early morning of July 7, aseries of stonings of homes occurred in outlying parts of Middletown.The reaction was swift.The newspaper carried a headline, "Mayorand Prosecutor Determined To Preserve Law and Order In City,Violence Here Stirs Officials".Mayor Santangelo issued a statementprominently placed on the front page that he was "shocked" by theviolence and that "law and order" would be preserved by means of allthe forces at his command.And yet in small type was the following :Previous to the injunction there had been several hundred pickets daily. Theunions had leased lots around the plant and strikers were permitted to congregate onthese lots after the injunction.Later, one of these lots which was strategically located,was purchased by the respondent and strikers excluded from it.82An advertisement on October 28, stating that positions were open on a second shiftthen being organized,contained the following:"Experience is not necessary.A. largenumber of the present force started without previous experience and are now proficientoperators ",During the'first week inI July practically all of the tool makers,including Anderson,had their tools sent to them by' the respondent. DECISIONS AND ORDERS709"There is no evidence to show that the stoning was done bystriking employees of the Remington Rand Inc. factory .. .The timing of the acts of violence and the fact that in Middle-field and East Hampton those who threw the stones took flightin a black sedan lead authorities to believe all the incidents werecarefully planned, and they find significance in the fact that inall instances the attacks were directed against those now em-ployed in the factory." (Bd. Ex. 236rr.)On the same day there occurred an event on which the newspapersdid not care to comment. An automobile containing Rand, hisbrother-in-law who was an assistant superintendent, and several fore-men, moved slowly back and forth along the picket line.The carwas traveling at about ten miles an hour.One of the occupantswas taking pictures of the people on the picket line. James H.Rand, Jr., member of the Business Advisory Council of the Depart-ment of Commerce and Chairman of the Committee for the Nation,33was deliberately "thumbing his nose at the group of pickets".The city authorities determined to take stern measures.On July 8the "riot act" was read to a crowd of strikers and they were orderedto disperse.This unnecessary action only served to anger thestrikers and they "booed" the local police to such an extent that thepolice captain reading the "riot act" could not be heard.This occa-sioned a headline, "Strikers Defy Command To Disperse; MayorWill Call Militia If Needed".As a consequence, a total of 66 statepolice arrived to assist the local police, which numbered about 45.Yet the, news article of the same day reported that all was quietwithin an hour after the "riot act" had been read and the rest of"the morning passed without incident".A state police officer re-marked : "These people do not appear to be unruly."The emotionaltension that the respondent was creating in Middletown is evidencedby this contract between the actual situation and harshmeasuresadopted by the authorities.The respondent continued its policy of keeping indignation alive.On_ July 9, Ellis obtained writs against Anderson and other membersof the unions charging them with contempt of the injunction on theground that they had "acquiesced in" and "encouraged" acts in viola-tion of the injunction.Such a move could only result in causing thecommunity to swing further away from the unions and at the sametime demoralize them through action against their leaders.Many ofthese cases were dismissed when brought to a hearing weeks later.At the same time the respondent encouraged the filing of groundlessc6mplaints against striking employees by announcement in a' news81Who's who in America,vol. 19 (1936),p. 2011. 710NATIONALLABOR RELATIONS BOARDrelease that the following telegram had been sent to a citizen ofMiddletown :"I want to notify you that the officials of Remington Rand Inc.have decided to give you the five hundred dollar reward althoughyou did not come under the terms of the offer. I want to com-mend you for your demonstration of good citizenship in assistingin the enforcement of law and order and hope that your actionwill encourage all other good citizens in our community to followyour example.My best personal wishes to you and your eightchildren."(Signed)JAMES H. RAND,JR.,Pres."(Bd. Ex. 234k.)The recipient of the reward, similar in terms to that made in' Syra-cuse, had testified in cases in which conviction for intimidation andbreach of the peace had been secured.These events established the pattern for the next two months. Thenews articles on the strike were nearly entirely devoted to the topicof disorder-accounts of acts of violence, arrests, trials, fines, decla-rations by the city authorities, etc.The news from the other citiesinvolved in the strike that was featured in the Middletown Presscontained nearly exclusively accounts relating to disorders and actsof violence in those cities.Even news articles concerning disordersatMiddletown that were entirely unrelated to the strike weregrouped with the strike news. The editorials in the paper, which hadup to July been neutral in character, now turned against the unionsbecause of the violence that had occurred.On this point the editor,of the paper, who wrote its editorials, testified as follows :"A. Before the strike was called, Mr. Shea came in and wehad quite a long talk on the strike in general, and my belief ledme to a fairly accurate idea of what was going to happen and Itold him this, that if a strike were called, the press would nottake an editorial stand either for or against it.We believed thatwas an argument to be settled between the factory and em-ployees, but if the employees became violent, we would then takeup a stand for law and order irrespective of its consequencesand until the violence broke out, the press made no editorialmention whatever of the strike ..."Q. So as and when violence began, which I assume was earlyin July, the editorial.policy shifted?"A. I wouldn't say so.We don't figure that we shifted.Wedid not condemn the strikers as strikers.We did condemn theuse of violence to achieve their ends and only that ... DECISIONS AND ORDERS711"Q. You know it indicated a definite siding with the factorypoint of view?"A. Unfortunately we knew that would be the attitude ofUnion Labor."Q.Well, did you know why that is the attitude of UnionLabor?"A. Except as I know something of human nature; if youoppose a man you are either with him or agin him; if you areagin him, you are agin him; that is all there is to it."Q.What was the effect of this editorial policy as far as thelocal government was concerned?"A. I think it strengthened them in that."Q. Did it strengthen the police force?"A. I think so. I think they felt they had some backingbehind them, that the Press more or less spoke for the public."Q.Was the police force thereafter augmented?"A. Oh, yes, very considerably."The effect was naturally cumulative and the unions suffered as aconsequence, since responsibility for all acts of violence was laid attheir door without any serious attempt to sift the facts and detectthe wrongdoers.Several things stand out in this period.Afterdays of calm, acts of disorder would suddenly occur at a time whenviolence would be most damaging to the unions. For example, whenthe state police would be withdrawn because of absence of disorder,fresh disorders would occur that would necessitate their recall.Again, one of the local judges had adopted the practice of holdingunion members convicted of violence as hostages, in that the judgewould delay sentence and state that its severity would depend uponthe conduct of the unions in the future. Such an announcementwould be followed by an outbreak of disorder and the hostages wouldthen be dealt with severely.The most serious trouble occurred onSeptember 9 and 10.On the first day the state police, without anyprovocation, drove pickets away from the plant by means of teargas and clubs and refused to permit the strikers to congregate on alot they had leased near the plant.The next day the state policelaunched a tear gas attack on the strikers who were proceeding inorderly fashion to their lots.The State Commissioner of Laborinvestigated the situation the next day and was able to ease thetension existing as a result of these attacks.The respondent kept the tide running against the unions by insert-ing advertisements calculated to incite public opinion, such as onecontaining a news article relating to violence in strikes unconnectedwith the respondent, and the imposition of heavy bail in cases whereunion employees had been arrested, and one headed, "Will You Pa- 712NATIONALLABOR RELATIONS BOARDrade In Defiance of the Injunction", which implied that a unionparade would be a violation of the decree.The latter was insertedjust before a parade was held by the unions with the express per-mission of the city authorities.On July 25, the strikebreakers at theplant sent a petition to the city authorities demanding special depu-ties and charging that the law enforcing agencies of the city lacked"guts".And in September, Frizzell and others visited the Governorand stated that unless they were given more protection they "wouldhave to take the law into their own hands". In October and Novem-ber, the respondent mailed out to a large number of its employees inMiddletown, and also Syracuse, a book entitled, "This Labor UnionRacket", by Edward Dean Sullivan. This book, containing 311 pagesand published in 1936, by emphasis on scattered incidents of un-scrupulous union leadership and by omission of the principles andbenefits of legitimate union organization, presents a distorted viewof the labor movement. It is written in a spectacular style andrumors make up a large part of its material. The respondent hadpurchased 1,500 copies from the publisher.Employees in Middle-town were also mailed by the respondent a marked copy of the NewYork Sun containing an_ article on union racketeers.All the disorder and violence that thus occurred at Middletownreacted adversely to the interests of the unions.They lost the sympa-thy of the public and such loss in turn enabled the city authorities,including the police and the courts, to treat the unions with unusualseverity.It is not without significance that when the Mayors ofMiddletown and Ilion appeared to testify at the hearings in thiscase, the only documents -they brought with them were clippingsrelating to acts of disorder.At the same time the issues which gaverise to the strike and the respondent's refusal to meet with the unionleaders were lost sight of in the welter of violence news.The per-spective of the public thus shifted and it was impossible for it toapproach the underlying issues with a calm and reasoned considera-tion.Behind the cloak thus created, the respondent was able bothto continue its refusal to meet with the union representatives, andto hire strikebreakers and so operate its plant without any protestfrom the public.According to the editor of the local paper, apartfrom slight misgivings concerning the millwrights, "the public atno time had before it any suspicions on the part of the local press"concerning the respondent's strikebreaking activities.Finally, theeffects of the disorder were not confined to Middletown, but, throughthe press associations and the respondent's press releases, radiated outto all of the other areas affected by the strike. In view of the seriousconsequences of the disorder at Middletown it becomes necessaryto determine what portion of the responsibility for the disorder mustbe borne by the respondent. DECISIONS AND ORDERS713From an examination of this phase of the record one fact standsout-much of the violence that occurred was the result of direct actsof provocation by the respondent, or of acts indirectly traceable to therespondent.Speaking editorially, theHartfordDailyCourantstated :"The first acts of violence occurred only after a loud speakerinstalled at the factory sent forth comments on the strike and thepickets that might well have incited to riot." ' (Bd. Ex. 235d.)Union leaders claimed, and with understandable justification, thatRand's exhibition of nose-thumbing "incited the crowd".Anderson'stestimony on the question of provocation is interesting :"Q.Were you on the picket line the day the millwrights came?"A. I was."Q. From where you were, were you able to observe how theycrossed the picket line?"A. They came from various places. I noticed one coming inhere, going across the street on to the picket line, and intermin-gling there with the picket line all the way up towards the en-trances to the factory."Q. How did they walk through the picket line, if you know?"A. They walked right through our crowd, and anybody wasin the way, there would be a little jostling back and forth .. ."Q.Was it necessary to jostle the picket, line to get throughthat day ?"A. There wasn't anybody on the other side, hardly at all.There was plenty of room to go there.We didn't have any pick-ets on Johnson Street at that time.They could have walkeddown that sidewalk and up Johnson."Q. Did you observe anyone else on that occasion apart from(the millwrights) who were jostling among the pickets?A. Mr. Howland, factory manager."Q.What was the action which you described as jostling?"A.Well, of course, the pickets were walking along the street,and they would go through the picket line, one side and thencome back through it again on the other side continually, all theway, the whole length, and George Howland I noticed in par-ticular, they went in there, and he was just worming his waythrough the crowd there."Q. The witness is indicating with the motion of his elbowsextended."A. That is right."Q.What do you think the purpose of it was, as observed thatmovement by Howland and others through the picket line on thatday ? ... 714NATIONALLABOR RELATIONS BOARD"A. It was very definite in my mind that was done with thesame purpose and in the same way that these thugs went throughthe line, to start some kind of disturbance, to get our peopleworked up, so there would be a disturbance, so there would beoccasion to stick in a big force of police.That is (the) way Itook it right away. Some people became perturbed over it, andI had to talk to them quite a bit to calm them down, not to getexcited over it, which they did. It wasn't any trouble there."Q.Were you an observer of other attempts which in youropinion were attempts to provoke the strikers?"A. Yes sir."Q.What were they? .. ."A. That was from the very beginning it started that daywhen Mr. Howland was elbowing his way through the crowd .. .and all those instances, like the parade they had around the fac-tory, carrying flags and so forth, playing the Star SpangledBanner s'-all those things the Mayor testified here it was areign of terror.It wasn't a reign of terror the way we saw it,itwas a reign of hysteria. It was almost an impossible jobwith a large group like that to keep them in control after theway they were being aggravated. I know the day they wereplaying the National Anthem, with people over there with flagsin their hands, some of our people were almost on the vergeof running over and tearing that thing out of the windows.Wehave always been brought up since the time we were childrento respect the National Anthem, and to see it being used forstrike-breaking purpose, I know it made my blood boil, andthere were others-the whole group was very much disturbedover it."Once disorder had entered the picture and brought the state policeto the scene, the unions were beset on every side. Strikers were ar-rested on flimsy evidence, with widespread publicity given to theirarrest, only to be released later for lack of evidence or to be ac-quitted.Excessive bail was required. In cases where the final ver-dict was against the defendant, heavy fines were levied entirely outcf proportion to the offense.85Besides affecting the morale of thestrikers, these activities were a serious drain on their funds, drawnupon to meet the requirements of bail and fines. In addition, whilearrests of strikers were freely made, the unions experienced extremedifficulty in securing warrants against guards or strike breakers84A parade was held of the employees in the factory on July 3The Star SpangledBanner was played on various occasions over the amplifiers at the factory.",At Ilion and Syracuse the unions experienced similar difficulties of arrests onmeagre evidence, excessive bail and heavy fines in cases where the verdict went againstthe defendant. DECISIONS AND ORDERS715charged by them with illegal acts because of the reluctance of theauthorities to take any action directed against the respondent.Theirleaderswere summoned to answer contempt charges. The statepolice time after time indulged in provocative acts.Anderson testi-fied on this as follows :"Q. Now, I will ask you what was the attitude and action ofthe state police after they were placed on duty with referenceto the people on the picket line?"A. Their attitude continually has been very, very aggra-vating toward our people. I recall the first time I met SergeantPettengill,ss the first time ' I had met him in that area, he hadstopped me and very sarcastic about-in his line of talk, andcontinually he would stop me in the line for the least littlething, if one of our people had their foot over on the sidewalk,they would immediately say, `Get your foot off and get back onthat lot where you belong, or we will run you in'. That wasdone time after time, that that aggravation was used against ourpeople, and it rather surprised me to see that their attitudethat they would use, because from all observations that I had,the state police in Middleton done more, as I saw it, in a strike-breaking attitude than any of the thugs that were ever'broughtinto the plant."Q. Those actions took place not only by' Pettengill, but byothers?'"A. By several of the state police . . .Why, they wouldcome along with their clubs, and if your foot was sticking overthey would give it a knock, and `get back on the lot'. Time aftertime it was done there continually ..."On October 29, a special commission of the National Social Laborand Religious Foundation 87 reported to the Governor that the statepolice were guilty of "brutally and unnecessarily clubbing" strikersand that "while the purpose of calling out the state police was tomaintain order, this purpose was perverted into their use as a strikebreaking agency". It should not be overlooked that in Middletown,as elsewhere, the respondent was continually striving to obtain largeforces of police assigned to its plants.The respondent also madecertain that the flow of complaints against the unions was main-tained.On July 1, Howland made four complaints; on July 7,Howland and Ellis made four complaints; Ellis made a complainton July 8; Howland, on July 14, made a complaint, stating he had"received information that the Noiseless Plant was going to be dyna-mited tonight", etc.And at the same time the respondent was stead-80His brother was a guard employed in the plant at that timesr The group included a number of prominent Connecticut citizens 716NATIONALLABOR RELATIONS BOARDily refusing even to meet with the union leaders and was operating itsfactory.with strikebreakers.The union members must be judged byhuman standards-their response to the respondent's provocativeconduct and its adamant refusal to bargain collectively was theresponse of the normal human being goaded beyond endurance andimpotent in the face of sheer immobility..There is thus no question that the respondent deliberately setinmotion a train of events that could only end in violence.Therecord also raises the suspicion that much of the violence for whichthe unions received the blame was directly committed by agents ofthe respondent.The respondent, and not the unions, stood to gainby a wave of disorders. It was acknowledged that the union leaderswere opposed to violence of any sort.On the other hand, the re-spondent had hired strikebreaking agencies who admittedly indulgein the tactics of using "agents provocateurs" and of committing actsof violence to turn public opinion against unions.""After repeatedrequests from Anderson, the state police finally searched the carsof some of the strikebreakers and in one found 45 revolvers. Thestrikebreakerswould incite stonings through acts of provocation,such as throwing paint at pickets. Several of the strikebreakers andguards were arrested by the police for acts of violence. Some ofthese were defended by Ellis. In addition, much of the disorderwas of the type that would arouse suspicion in persons familiarwith the work of strikebreaking agencies : stones thrown at night,stones thrown from behind bushes, stones thrown from an unidenti-fied figure in a crowd of strikers, etc. It is significant that in Nor-wood the police arrested eight guards employed by the respondentfor carrying concealed weapons and one for shooting to kill.Thepolice charged that the "guards were aggravating the strike dis-orders".In Middletown a guard was also arrested for firing atstrikers.Itmight be well to consider the type of guard employed by therespondent.Rand and Harding throughout this period were hurlingepithets at the union leaders and characterizing them by referringconstantly to "brigandage" and "atrocities".But quietly, unknownto the public at the time, they were employing on their part asguards persons such as Sam "C'howderhead" Cohen.This profes-sional guard and strikebreaker who has practiced his trade for over20 years has, through the prominence received as a result of his ap-pearance at a Senate Committee investigation of labor espionage andstrikebreaking,"a come justifiably to typify the class of persons whomcertain of our leaders of industry, such as Rand, consort and deal84Hearings before a Subcommittee of the Senate Committee on Education and Labor,74th Congress,2nd Sess., Pursuant to S. Res. 266; Levinson(1935),1 Beak Strikes.89 See note,88,supra. DECISIONS AND ORDERS717with when they determine to break strikes.Chowderhead's longpolice record includes terms spent at the Elmira Reformatory for re-ceiving stolen goods, Sing Sing Prison for grand larcency and againfor burglary, and the U. S. Penitentiary.Related to this record isthe following portion of his testimony :"Q. Nov, when you went up and saw Mr. Howland at thattime Mr. Cohen, did the company ask you for any references?"A. No, sir."Q. Did you give them any?"A. No, sir."Q. Tell them what your qualifications were?"A. You see, in this line of work they never asked for noreferences."Finally, Bergoff himself said :"A. I told Rand to avoid as much violence as he possiblycould.Well, Rand is Rand."Q.What do you mean by that, he didn't pay any attention?"A. He went along the line he thought was best, I presume."Bergoff had elsewhere in his testimony stated that "Rand is veryaggressive and pretty much likes to do things his own way".Hisbrief characterization of Rand in the testimony quoted above-"Well, Rand is Rand"-speaks volumes.At this point reference might appropriately be made to anotheraspect of the Middletown situation which was kept from the knowl-edge of the public.Rand had a number of spies and undercovermen at work all through this period.One was Oscar Fortis.Underthe name of Burke he had appeared in Middletown after the 1934strike claiming to represent a corporation investigating conditionsat the Middletown plant for a group of -Remington Rand stock-holders.At that time he contacted union members and requestedthem, in return for monetary payments, to provide from time to timeinformation that would prevent another strike from occurring atthe plant.Duane, an employee to whom he spoke, was to be his"contact man" and to keep him informed on conditions at the plant.Any one who is familiar with the mechanics of labor espionage, asrevealed in the Senate Committee investigation of that matter, wouldat once recognize this-the typical approach of a labor spy attempt-ing to "hook" a union member without the latter being aware of whatis actually taking place.Burke appeared again in Middletown inJune, 1936, and once more approached Duane, stated he was stillconnected with the "same outfit", and spoke to him about the eventsleading up to the strike and the strength of the unions.Unfortu-nately for Burke, he stated this time that his name was Carter, and 718NATIONALLABOR RELATIONS BOARDupon Duane's commenting' on the -change from 1934, attempted tocover the slip by stating it was. "Burke Carter."When the Mlddle-town,police checked the matter at Duane's request the name turnedout to be Oscar Fortis of Pennsylvania, believed by police at Pitts-burgh to be a labor spy.Another was Joseph Germain.He hadbeen a member of one of the Middletown unions.When the strikewas called lie volunteered for strike duty and -by some adroitmanoeuvres obtained the assignment of answering the telephone, atthe union headquarters.In this position he was able to check on allcalls.Later, in July or August, he returned to work as night super-intendent.In conversation with him Harris, one of the guardsemployed inside the factory and who testified at the hearing, learnedthat all the time he had been attending union meetings and servingthe unions he had been paid by the respondent and was reporting toit.A third was Captain Nathaniel Shaw, known to the professionas "Crying Nat Shaw", and described elsewhere as the "Prince ofProvocateurs." 90In July he had contacted Harding, who wantedhim' to supply "missionaries" for some of the plants.But Shawinformed him he was not active in that field', his forte was "radi-calism."Rand then employed him to visit Middletown to determine,according to Shaw, if there were any "agitators" and "radicals" inthe union leadership.This was the third week in July. Shawstayed in Middletown for three days.While at Middletown hereported daily to Rand by telephone.The high spot of that tripwas his attempt to bribe Shea, president of the State Federation ofLabor.Then he reported back to Rand that he could find no radi-cals among the Union leaders. This report displeased Rand greatly,since he insisted that the Union leaders were "radicals" and "com-munists".Shaw was next employed to gather together a group ofmachinists to work at Elmira.Through advertisements-reading,"Men wanted, mechanics, shopmen, machinists, aligners for out oftown, labor trouble"-Shaw obtained people in New York, Phila-delphia, and Jersey City and these came to a hotel room in NewYork in response to telegrams from Rand. By this time it was de-cided to send them to Middletown, where aligners were needed, anda foreman from that plant came down to assist in the selection. Themen were then interviewed, questioned as to whether they belongedto a union, and "dry cleaned". Shaw testified on this practice asfollows :"A. The way I do is to take three men and put them togetherin a room with one of my men and my man starts the con-versation with them. `Well, we don't want to go to work. Idon't think I want to go to work. I think there is trouble overB°Levinson,I Break Shades(1935), p. 257et seq. DECISIONS AND ORDERS719there', and the other fellow will say `I have to go to work,trouble or not, if there is plenty of protection'.The other fel-low turns around and says `Well, there is a strike over there. Idon't think we ought to go there', and all that kind of stuff.The other men would say, `Why did you come here in the firstplace?' `I just wanted to find out all about it.'"Q. That is the third man?"A. Yes. Then the party comes around and says, `You tookup all this time of mine to find out. these things?'And hesays, `Who are you finding these things out for?'And we geta little peeved and just knock them out. .. ."Q.What is the technical name for such examinations in in-dustrial matters and industrial service?What is-the technicalword applied to such an examination by you in your business?"A.Why, examining, that is all."Q. Just examining?"A. Yes."Q. Have you heard the words `dry cleaning'?"A. Sometimes some of them use that expression."Q.What is the full meaning of the words `dry cleaning'?"A.Well, `dry cleaning', what they mean by that is, that heis not a radical.He has been cross-examined to such an extent,he is marked 0. K."Q. That goes for Union men too?"A. Yes, sir."Shaw, in the end, did not take these men to Middletown, for he re-fused to take them across a state line in interstate commerce,9" de-spite Rand's offer of $5,000 for the job. Shaw was to "survey" theother plants in addition to Middletown, but after his refusal to takethemen to Middletown his relations with Rand ceased. Finally,Captain Foster testified that he had two undercover men in Middle-town, as well as one apiece at Ilion and Syracuse, while Burns hadtwo`-operatives acting as undercover men at Tonawanda and one atIlion or Syracuse.92The union leaders themselves had uncovered aspy at Ilion who had been in the plant for two months prior to thestrike.It should be, noted that all of these agencies, such as Bergoffand Foster, send a few people in advance to "get the atmosphere .. .by mixing in on .the outside . . . as regular pedestrians around thetown, getting public opinion and so forth".By December, there were, about 1150 employees at work in theplant.The, respondent had thus, during the months in which. thisB1 Shaw was thinking of the Byrnes Act, 49 Stat.1899,which forbids_the Interstatetransportation of strikebreakers In certain Instances.'12Bergoff had six men doingescort''duty'at Tonawanda: 720NATIONALLABOR RELATIONS BOARDscreen of violence was maintained, employed nearly a' thousandstrikebreakers.A public fully informed of this fact and not prej-udiced by the respondent's propaganda, would resent this sweepingdisplacement of former employees.The importance to the respond-ent of the screen of violence it had created is thus clear.But interms of the union members, it meant that nearly a thousand werestill on strike in December, the time of the hearings in this case atMiddletown.E.Norwood and MariettaThe situation at Norwood and Marietta 93 is not covered in therecord in the detailed fashion that the other plants are treated, sincemuch of the.evidence was said to be merely cumulative by counselfor the Board.Several aspects of the Norwood situation are worthmention, however.There were about 1,500 production and main-tenance employees at the Norwood plant, and all of these were onstrike on May 26. In the month of June the respondent attemptedto create a "back to work" psychology, but without the medium of anassociation as at the other, plants.As part of this campaign, therewere the customary advertisements.On June 12, in the CincinnatiPost, and.on June 13, in the Cincinnati Enquirer, there appeared anadvertisement signed by the respondent containing, in part, the fol-lowing statements :"We have received written assurances from a substantial per-centage of our 1700 employees that they are anxious and will-ing to return whenever we see fit to reopen the plant, but ithas been suggested that we provide an easier, more confidentialmethod for the hundreds of others who also want to return."That suggestion has been followed, and those so inclined areasked to call PArkway 7666, between 9 A. M. and 9 P. M.,and give their name and clock number."Everyone so calling has positive assurance their identity willnot be revealed to anyone.When an overwhelming majorityhas indicated a desire to return, and not until then, they will beduly notified when the plant will reopen."The technique is thus identical with that followed by associationsin the places where those agencies were utilized.The advertisementalso contained the following interesting statement :"Marietta employees have returned and the plant is operating100% normal.85%of the employees of Plants 1 and 2, at Ilionvoluntarily returned to work this week, and the balance of thejobs available have been filled with new applicants.°a On May 26, the 125 employees in the Marietta plant went on strike.They allreturned to work on June 8. DECISIONS AND ORDERS721"Strikebreakers were not used to open either of the aboveplants.Employees at Tonawanda and Syracuse are also start-ing to return and it is expected these plants will be fully mannedvery shortly." (Bd. Exs. 279h, i.)On June 15, there appeared in the Cincinnati Enquirer a full pageof excerpts from the Utica newspapers relating to the events at Ilionon June 10 and 11. The citizens of Norwood were thus made fa-miliar with the Mohawk Valley Formula evolved at Ilion.On June23, a full page advertisement in the same paper presented the "realfacts of the situation".Included in these "real facts" were the An-derson telegram of April 24 to substantiate the claim that Andersonhad full authority to act for the respondent, reliance on the respond-ent's ballot to prove that the number supporting a strike was "insig-nificant" and references to a "radical minority" and "professionalpaid agitators".On the next day another advertisement containeda threat to move the plant from Norwood and the astounding state-ment that "the only strike confronting us today is in our Norwoodplant"-this on June 24.On June 29, an advertisement of the re-spondent in the Cincinnati Enquirer contained excerpts from articlesin the Syracuse Journal relating to a report by a committee of Syra-cuse citizens on the Ilion situation and,mirabile dictu,an impassionedplea for "TRUTH".About this time the Norwood unions obtained approximately 800signatures to a petition pledging the signatories not to return towork "until the strike now in progress is settled by an agreementbetween Remington Rand, Inc., and the officials in charge of thestrike for the unions of which we are members".On July 3, in answer to that petition, two advertisements appearedin the Cincinnati Times-Star.The first stated :"NOTICE"To all former Remington-Rand employees who have signedagreements not to return to their jobs with this company untilthe present strike at our Norwood plant is settled on Unionterms :"You are requested to call for your tools and any other per-sonal property on our premises in Norwood, Ohio, on Sundaymorning, July 5, 1936, between the hours of nine A. M. andtwelve noon.We cannot be responsible for such property notcalled for and removed after the time specified. ."REMINGTON-RAND,INC."(Bd.Ex.279a.) 722NATIONAL LABOR RELATIONS BOARD"Call for your tools", of course, means "discharge". 94The secondstated :"NOTICE"To all Remington-Rand employees who havenotsigned anyagreement not to return to their jobs .with this company untilthe strike in progress at our Norwood plant is settled onunion terms : '"We are gratified by your response to the opening of ourNorwood Plant this morning."Your loyalty and courage will be an inspiration to those ofyou who wanted to report but who waited to see what wouldhappen.You HAVE SHOWN THE WAY. At 9 P. M. today 228employees, or approximately25%of our total requirements,had reported for work. To avoid all misunderstanding thisfigure does not include guards . . ." (Bd. Ex. 279c.)Despite this statement, the plant closed again on July 7. It re-opened for a short time in the middle of August, at which time anadvertisement was inserted, stating, "Wanted-Machine tool opera-tors of all kinds".However, the plant was again closed at theend of August and the equipment moved to Ilion and Elmira.Removal was completed by September 15 and the plant advertisedfor sale.The respondent, in a report to the Securities and Exchange'Commission dated September 21, 1936, thus stated that "the plantat Norwood, Ohio, has recently been closed, the equipment movedto, and the manufacturing concentrated in, the plants at Ilion andElmira, N. Y." because of "labor difficulties".But in weighingthe reasons for the move, the following two items would seem im-portant: First, a statement by Mayor Rouclebush of Norwood, inreply to demands for additional police protection made by a vice-president of the respondent :"With five plants in three different states (Ohio, New Yorkand Connecticut) in this labor controversy, you have no right toask Norwood or any other city to settle your disputes by armedforce' when our government has set up machinery by which labordisputes may be worked out."Until I am persuaded that. Mr. Rand (J. H. Rand, Jr.) thehead, representing your national, units, ' has x i tde 'every 'sincereeffort to` mediate with Iabor in ' this matter, Ir at not willing thatNorwood should be made, a seething pot 'of disorder when, in theend, only, a charitable understanding'as to the rights' of both-sides 'will bring real'peace." `(Bd: Ex.'236 000.)°' No general offer of reinstatement was made to these men ; a few received telegramsattempting to induce their return to work by means of bonus payments. DECISIONS AND ORDERS723And second, the testimony of Shaw :"Q.What plant worried Mr. Rand most when you first spoketo him?"A. Out in Norwood."Q. The Norwood plant worried him most?"A. Yes sir."Q. From what point of view?.. ."A. The reason that worried him was because the Governorwouldn't give him any protection out there."Q.What was the situation he told you about?"A.He was very sore at the Governor of Ohio. He told.me hewouldn't give him the protection he wanted.He wouldn't haveno trouble in opening the plant if he could get the protectionhe wanted."F. Efforts at mediationWhile the respondent was thus resorting to the methods describedabove to defeat the strike on all fronts, there were agencies and per-sons that were attempting to settle the strike through mediation.Wenow turn to a consideration of their experiences with the respondent.We have already adverted to the inability of the Federal Conciliatorsto accomplish that purpose because of Rand's refusal to meet with theJoint Board.On May 27, the second day of the strike, CommissionerAndrews of the New York State Department of Labor, in a telegram,requested Rand to meet with representatives of his workers and ofthe State Department of Labor in order to effect an amicable settle-ment of the controversy.Rand's secretary replied as follows thatsame day :"IN MR RAND ABSENCE WILL UNDERTAKE TO ANSWER YOUR TELE-GRAM BY INFORMING YOU THAT A TWO DAY CONFERENCE BETWEENREPRESENTATIVES OF EMPLOYEES AND DULY AUTHORIZED REPRESENTA-TIVE OF COMPANY HAS ALREADY BEEN HELD IN SYRACUSE TO NOAVAIL"(Bd. Ex. 131.)This answer was deliberately misleading, inasmuch as it obviously.implied that the conference both had been held recently and haddealt immediately with the strike issues, whereas it had been heldmore than a month before the answer and even before a strike votehad been taken.Andrews called this to Rand's attention the next dayin another telegram :"I AM ADVISED BY WORKERS REPRESENTATIVES THAT STRIKE HASTAKEN PLACE INVOLVING NEW ISSUES SINCE TWO DAY CONFERENCEMENTIONED YOUR TELEGRAM TWENTY SEVENTH WHICH MAKES ITNECESSARY YOU MEET WORKERS COMMITTEE BEFORE SETTLEMENT CANBE REACHED STOP I THEREFORE RENEW REQUEST . . ." (Bd. Ex. 132.)5727-37-vol it47 724NATIONAL LABOR RELATIONS BOARDHarding answered this request, and in his reply continued the tacticsof deliberately misleading Andrews :'"REPLYING YOUR TELEGRAM TO MR RAND IF YOU REFER TO STRIKEIN SYRACUSE PERMIT ME TO INFORM YOU THAT PLANT WAS CLOSEDBY THE COMPANY FOR PURPOSE OF MOVING TO MORE DESIRABLE LOCA-TION AND WAS NOT CLOSED BY WORKERS STOP AVE ARE INFORMEDTHAT ILION WALKOUT WAS ORDERED BY UNION OFFICIALS IN ATTEMPTTO COMPEL COMPANY TO REFRAIN FROM MOVING SYRACUSE MACHIN-ERY STOP THIS IS.A MATTER WHICH CANNOT BE ARBITRATED WITH-OUT WAIVING THE COMPANY'S CONSTITUTIONAL RIGHT AND TITLE TOITS PROPERTY WHICH OF COURSE THE COMPANY IS NOT CALLED UPONTO DO STOP THOSE PERSONS SEEKING TO REPRESENT OUR EMPLOYEESHAVE NOT BEEN AUTHORIZED BY BALLOT AND UNDER RECENT GUFFEYCOAL DECISION BY SUPREME COURT CANNOT LEGALLY ASSUME TOREPRESENT THE BODY OF WORKERS IN THE COMPANY'SEMPLOY"(Bd. Ex. 133.)Finally, after several telephone calls and another telegram, Andrewsfinally arranged for a conference between the respondent and `Doyle;Supervising Mediator in the State Department of Labor.On June2, in New York, Harding talked to Doyle for ten minutes, the con-ference being twice interrupted in that time by Harding's leavingto attend to other engagements, and finally being terminated byHarding, so that he could meet with the committee of the JointValley Board from Ilion.Doyle the next day again met Harding,who conferred with him for about twenty minutes.This conferencelikewise consisted of disjointed conversations due to Harding's prac-tice of attending to other engagements.Finally,Harding stated,"I am sorry, Mr. Doyle, we will have to call this conference to aclose inasmuch as I have to prepare a news release for the Tona-wanda papers . . . If your department desires to be of assistancein this matter I suggest you get in touch with the Mayor's Com-mittee ... the Mayors of Ilion, Herkimer, Frankfort and Mohawk."After the failure of these conferences, Andrews wrote to Rand onJune 4, the letter stating, in part, after a review of his first telegramto Rand :"The reply to that telegram and also to subsequent telegramsand to several telephone messages to assistants of your companywas, I am sorry to say, very evasive and most unsatisfactory ..."The Labor Law makes it mandatory upon me to inquire intothe cause of all strikes, lockouts and other industrial controversiesin an effort to bring about a peaceful settlement. In the instanceof the Remington-Rand dispute I have faithfully attempted toperform my duty. So far, due to lack of your co-operation, my DECISIONS' AND ORDERS r725attempt has been futile both in clearly determining the cause ofthe controversy and in approaching a peaceful settlement."The workers' committee is willing and ready to go into aconference of the disputed question and I now feel obliged toadvise you that further neglect on your part to avail yourselfof the good offices of The Industrial Commissioner of New'YorkState places the responsibility for prolongation of this contro-versy squarely upon you." (Bd. Ex. 135a.)But Rand'and his advisors were quite willing to assume that responsi-bility, since, as we have seen, they had other methods of meeting a.strike.Harding therefore replied as follows, after referring to hisconferences with Doyle:"Further, I suggested to Mr. Doyle as your representative thatthe services of your department might well be placed at the dis-posal of the, Mayors of New York communities who are trying toorganize effective protection for their working population.Bythis I mean protection against intimidation, humiliation ofworkers, their wives and children, and threats of bodily injury, aswell as bodily injury itself."You state in your letter to Mr. Rand that `the workers' com-mittee' is willing and ready to go into conference on disputedquestions.By what right do you assume that a committee fromunions comprising only a small minority of Remington Rand'semployees is `the workers' committee'? Is it a function of theState of New York to insist that a small minority, organized andencouraged by outside agitators, must be permitted to force theirwill upon the great majority of this company's workers? .. ."While you complain to the press that we are not conferringwith them, Remington Rand management has been busy everyday meeting with employee representatives from each of itsplants.The door is open here at all times to those who reallyrepresent this company's employees." (Bd. Ex. 135b.)Andrews could do nothing more.The Connecticut State Board of Mediation and Arbitration like-wise attempted to mediate the strike at the Middletown plant.On June 4, the Chairman of that Board wrote to both Anderson,the Joint Board member for Middletown, and Rand, stating thatthe Board desired to meet with them on June 8 in an attempt tosettle the dispute.No answer was received from the respondent.The Board met with Anderson on June 8, but in view of Rand's re-fusal to meet with it and the union leaders, could accomplish nothing.As we have seen, the Citizens Committee of Middletown failed forthe same reason. In July, Governor Cross of Connecticut intervened 726NATIONALLABORRELATIONS BOARDin an attempt to settle the strike.On July 23, he telegraphed per-sonalinvitations to Rand, as follows:"I WANT TO ARRANGE FOR A CONFERENCETO CONSIDER THE SETTLE-MENT OF THE STRIKEOF YOUR EMPLOYEESWITH YOU THE GOVERNORSOF NEW YORK AND OHIO AND A REPRESENTATIVEOF THE EMPLOYEESOF YOUR CORPORATION" (Bd. Ex. 235g.)Rand's reply, obviously written with an eye to the public, requiresquotation to do justice to its arrogant tone:"I have received through The Press the text of your telegraminvitingme to a conference with yourself, Governor Lehmanand Governor Davey. Since your invitation has been publishedbefore I received it, I am making public my reply. If I havebeen correctly informed as to the attitude of the Governor ofOhio, there is nothing to be gained through a conference withhim °I understand that he stated recently that he had nevercalled out the Ohio Militia and never would do so in a labordispute, which amounts to boasting that he would not live up tohis oath as governor to uphold the law of his State and to pre-serve law and order and, the right of citizens to work unmolested.It would be a waste of time to confer with any official who ad-mits that his word and his oath of office are not to be takenseriously and who by his actions has condoned the violencetolerated by the Mayor of Norwood."The Press summary of your invitation ... indicates that `therepresentative of the employees' to be invited would be a Unionman.There is no outside Union nor any Union official author-ized to represent the 10,000 nonunion men and women now work-ing in Remington Rand Manufacturing plants ... it would beunjust for an officer of Remington Rand to enter into a dis-cussion with Union Officials representing only a minority of ourworkers.I have stated to you that the two-day discussion withUnion representatives in Syracuse April 23rd-24th wasfinal andthat never again will our Company discuss with outsiders ademand to enforcea closedshop and pay tribute for the rightto work.°° . . . For my part, I will not be a party to the injusticeoa Earlier in the day,in a telephone interview on the invitation, Rand had said,"Gover-nor Davey of Ohio is a total loss.Ile is not a man of his word"(13dEx 235g )96Here,and elsewhere,the respondent gave the impression that the sole issue of thestrikewas the"closed shop",in order to turn uninformed public opinion against thestrikers.For example,in a report to the Securities and Exchange Commission,it stated,"The Corporation has had labor difficulties in its plants at Tonawanda, NorthTonawanda,Syracuse and Ilion,N Y, Middletown,Conn,and Marietta and Norwood,Ohio.These difficulties involving primasily the question of open or closed shop havebeeir largely overcome except minor difficulties " (Bd Ex 51 )The "closed shop;",however,was not an issue in this strikeWhile it is true that theDistrict Council on July 20,1930,stated in a letter soliciting funds from other labororganizations that the respondent's employees had been on strike for "a closed shop agree- DECISIONS AND ORDERS727of using official positions to impose the will of a minority uponamajority of our workers by permitting the unlawful mobviolence, rock-throwing and brigandage which have character-ized this strike in Middletown and Norwood. - We will not com-promise with Communism nor with those who use the methodsof the Communists."By tolerating the mob violence which has taken possessionof the plant at Norwood, Governor Davey countenances a pro-cedure every red blooded American employer and employeealike will resist because it is the beginning of the end of libertyin the United States. If you will continue to enforce the -lawin Connecticut and put an end to rock throwing and other vio-lence as you have tried to do recently, and which has been doneby the cities of Ilion, Marietta and Tonawanda, you will helpput an end to the greatest menace to our American system ofgovernment-namely, an organized system of mob violence. IfRemington Rand were not paying the highest wages in its in-dustry and would not provide working conditions conducive toemployees' welfare, there might be proper ground for discus-sion.But there is only one issue and that is the issue of theUnAmerican Closed Shop with compulsory, deductions of Uniondues from the pay envelope.On this there will be no com-promise by Remington Rand."I shall be glad to talk over the situation with you and Gov-ernor Lehman in New York on Monday and will place myselfat your disposal as to the time and place in New York City."JAMES H. RAND, Jr." (Bd., Ex. 235h.)The very next day, July 24, the respondent gave to three news agen-cies, the United Press, Associated Press, and International NewsService, the following telegram signed by Rand :"THIS IS TO NOTIFY YOU THAT YOU MAY AT ALL TIMES INFORMYOUR CORRESPONDENTS THAT ANY RUMOR TO THE EFFECT THATREMINGTON RAND IS NEGOTIATING DIRECTLY OR INDIRECTLY WITHANY UNION OFFICIAL EITHER LOCAL OR OTHERWISE TOWARD SETTLE-MENT OF LABOR TROUBLES IS ABSOLUTELY FALSE NOT ONE CENT FORTRIBUTE"(Bel.Ex. 235i.)ment and wage increases" (Resp.Ex 1), that is the only indication in the record thatthe "closed shop"was involved and its presence in such it letter is understandableTheJoint Board had never made such a demand of the respondent nor was it one of the issueson which the strike ballot was basedThe respondent's attacks on the closed shop producedan interesting inconsistencyDuring the strike IIaiding stated in a radio talk:"Mr. Rand has dealt with unions and has not discuminated against themBut hedoes deny the right of unions to coerce and intimidate and compel employees to joina union and pay tribute for the right to work.That he will never do.An open shop,he believes,is the American way, and a closed shop is tyranny." (Bd Ex. 104.)Yet the Polishers'Union had maintained a closed shop status at the Ilion plant for thepast 20 years, and at Middletown for the last 10 years 728NATIONAL LABOR RELATIONS BOARDGovernor Cross, stating publicly that Randwas "a damneddifficultman to deal with", did not hold the conference he had contemplated.The Mayor of Norwood was also attempting in July to achievea solution through negotiations.To his attempt on July 12, therespondent's attorney in Cincinnati replied, "There is nothing tonegotiate.Employees have no complaints and the union will not berecognized."The` Connecticut Mediation Board then offered itsservices oncemore,in a letter dated August 5, in which Rand was requested tomeet with it.At first Rand's assistantreplied, on August 10, re-ferring the letter to Howland, "the executive of the company incharge of our Middletown plant".Previously,Howland had in-formed a representative of the Mediation Board that "he could takeno action upon the strike without the direct sanction of Mr. Rand".The reply continued :"At this time, the latest report from Middletown would seemto indicate the plant is now in full operation and there is nowno need for additional workers at that location. I would alsosay it is certain that workers who have been working regularlyin the Middletown plant for the past six weeks will not be dis-charged to make room for workers who deliberately walked outon their jobs and left the employ of the company." (Bd. Ex.251.)On August 17, Rand himself replied to the Board's letter :"Replying to your letter of August 6th, facts and circum-stances,which Mr. Howland will give you in more detail, andthe interstate nature of the situation preclude the possibility ofyour Board being able to accomplish anything in the matter.For this reason I find it necessary to decline your invitation."(Bd. Ex.252.) 97Howlandalsoanswered on the same day :"If there were anything to mediate I would be mostpleasedto accept your invitation.However, I am exceptionally busyhere supervising production, and could ill afford any time fromthe plant.Under no circumstances will any of the present loyalemployees be laid off to make room for others.Neither willany agreement be made with the unions.A vote of our em-ployees in this plant taken prior to the walkout showed thatapproximately90%did not desire to leave their work." (Bd.Ex. 253.)m We may contrast with this statement the position taken by the respondent in its suitto enjoin a hearing by-this Board on the ground,among others,that all matters involvedrelated to intrastate and not interstate commerce,so that this Board had no jurisdiction. DECISIONS AND ORDERS729After these replies, the Connecticut Board reported to the Governoron August 20. Referring to the causes of the strike, as stated by theunions, the Board reported :"The strike occurred because of the failure of representativesof the employees to obtain a conference with a representative ofthe Company who could speak with authority, as had beenpromised by the Company. The union desired this conferencefor the purpose of obtaining assurance from the Company thatthe Elmira plant, in which no union agreement existed, wouldnot be built up at the expense of the other plants where suchunion agreements did exist.The union feared, according to itsstatement, that the business would gradually be shifted to theElmira plant, at which time the workers in other plants wouldfind themselves helpless.It was solely to prevent such a situa-tion that the strike was called.The dismissal of the Syracuseemployees had nothing to do with the calling of the strike, andin no sense was the strike a sympathetic one."The Board then summarized its correspondence with the respondentand stated :"The Board wishes to bring to your attention the fact that thefailure of the company to reply to its letter of June 4th, andthe lapse of 12 days before replying to its letter of August 5this unprecedented in its experience of fifteen months.Duringthat period a total of 32 cases have come to the attention of theBoard, and in each other case not only were replies receivedpromptly from those persons to whom the Board addressed itscommunications but conferences between such individuals andthe Board ensued."The Board then addressed itself to the final results of its efforts tomediate the controversy:"Although the law of its creation confers upon the Board theright to subpoena witnesses and to compel testimony under oath,the members of the Board have to date been of the opinion thatthe exercise of this power would probably serve no useful pur-pose in attempting a solution of this controversy.This opinionis based mainly upon the fact that the dispute is interstate innature.The past experience of the Board has convinced it thatmediation will inevitably be unsuccessful unless both parties areresponsive to compromise. In the case under consideration eachparty in its public statements has maintained a position irrecon-cilable with that of the other.The company in its public state-ments has refused categorically to negotiate with the union; andthe strikers likewise have refused to negotiate excepting through 730NATIONAL LABOR RELATIONS BOARDtheir own labor organization.For this reason also, the Boardseriously doubts the advisability of using its power to subpoena.".(Bd. Ex. 254.)The Board's statement of the deadlock is unfortunate.a$The viewthat the union members had contributed to the deadlock because theyrefused to negotiate except through their chosen representatives, andwere therefore partly at fault, presents an entirely false picture ofthe situation.Moreover, it is a denial of the fundamental right ofemployees, given expression to in Section 7 of the Act, "to bargaincollectively through representatives of their own choosing."Thedeadlock existed because, and only because, the respondent refused"categorically" to negotiate with the unions, and through them Withits employees 99IV. CONCLUSIONFrom the thousands of pages of testimony in this proceeding theremay be distilled two very plain facts : the unwavering refusal of therespondent to bargain collectively with its employees, and the cold,deliberate ruthlessness with which it fought the strike which itsrefusal to bargain had precipitated. If the provisions of the Actever required justification, one need go no further than the facts ofthis case.Over 6,000 employees, with their families and depend-ents, are subjected to the miseries of a prolonged strike, the peopleof six communities experience the economic hardships that in-evitably result when an accustomed source of income is suddenlywithdrawn, these same communities are turned into warring campsand unreasoning hatreds are created that lead to abuses alien to asane civilization-all because the respondent refused to recognizethe rights of six thousand employees.A decent respect for therights of human beings demands that no employer be free to ignorehis employees in such fashion, but that, as provided by the Act, theybe entitled through the procedure of collective bargaining to have avoice in shaping their destinies.Human rights aside, even a cal-08The Middletown Citizens Committee had also made the same error.00 On August 28, a few days after the Mediation Boaid's report, the respondent circu-lated a statement in its Middletown plant,in which the following was contained :"A number of rumors have been circulated recently by former union employeesInorder that there may be no misunderstanding we want to make it perfectly clear thatthe company will make no agreement whatsoever with any outside union organization.Wednesday,Mr Simson,Corporation Attorney,while representing the company in acourt action near Syracuse,listened patiently to a statement by an attorney for theunionThere was no discussion of a settlement and there will not be any discussionwith officers of the union..."There will not be any more union shop committees in this plant...The unionswill never come back into control of affairs in the(Middletown)Noiseless Plant."JH RAND,Pres"G.K. HOWLAND,General Superintendent"(BdEx 237 ) DECISIONS AND ORDERS731culating dollars and cents approach to the situation would requirethat an employer confer with the representatives of his employees,for here six manufacturing plants are rendered idle and the channelsof commerce dislocated, at a cost of millions of dollars, simply be-cause the respondent could not bring itself to meet with its em-ployees.100In the legal phraseology of the Act, the respondent, fromApril, 1936, to the strike on May 26, and again from the strike tothe time of the hearings in this case, has continuously refused tobargain collectively with the representatives of its employees asrequired by Section 8, subdivision (5). In the language of theaverage person, the respondent, through Rand, its president, hasexhibited a callous, imperturbable disregard of the rights of itsemployees that is mediaeval in its assumption of power over thelives of men and shocking in its concept of the status of the modernindustrial worker.To draw attention from its determinedrefusalsto bargain col-lectively with the representatives of its employees and as part ofits "back to work" movements, the respondent secretly formed em-ployees' associations which it exhibited to the public as genuineemployee organizations dealing with the respondentat arm'slength.These associations-the Middletown Remrand Employees' Back-to-Work Association, the Ilion Typewriter Employes Protective Asso-ciation, and the Syracuse Employes' Independent Association-were"labor organizations" within the technical definition given thatphrase in Section 2, subdivision (5) of the Act, for they were or-ganizations in which employees participated, and which existed forthe purpose of dealing with employers concerning labor disputesand conditions of work, here the reopening of the plant.101 In viewof that status, the respondent was forbidden by Section 8, sub-100Rand apparently recognizes the wisdomof the majorityrule provisionof the Act forhe stated in a releaseof August 28, 1936:"Any reasonable-minded person will agreethat a Democraticform of collectivebargaining necessarily means the rule of the majority of the workers in a plant"(Bd. Ex. 234h )But evidently his attorneys disagreewith him, forin the complaint in the respondent'ssuit to enjointhisBoard from hearing the case it isstated that:"the said National Labor RelationsAct, in thus providingfor a majority repre-sentationto the exclusion of minority employees,as aforesaid,deprives this com-plainant ofits rightsto lawfully and freely contract with all of its employees forwork and labor,..and . . is unconstitutional."101As we saidIntheMatter ofInternationalHai vesterCompany and Local UnionNo. 57,InternationalUnion, United AutomobileWorkers of America,Case No. C-41,decided November12, 1936(supra,term `labororganization'isnot usedin its ordinary meaning but in a specialand technical sensesolely forthe purposeof statutorydraftsmanshipand to makethe prohibition ofSection 8,subdivision(2) all inclusive.That prohibitionwas intendedto apply to anydevice which would tend to displace,ormasquerade as, a genuine labor organization,whether it was itself such a genuine organizationor not." 732NATIONAL LABORRELATIONS BOARDdivision (2) to dominate or interfere with their formation or ad-ministration or to contribute financial or other support to them.From the facts found above, the conclusion is inescapable that therespondent has deliberately flouted that provision of the Act.All-three associations were nothing more than dummy organizationsoperated by the respondent to further the "back to work" 'movementand break the strike.All three associations operated in an iden-ticalmanner-advertisements, offices, telephone numbers, requests tothe respondent to open the plant, mass meetings, and celebrations ofemployees at such openings. In each city where the associationsoperated the advertisements were in the same pattern-and more-over,were skillfully written.Moreover, in Norwood, where therespondent did not choose to create such an association, but insteadconducted the "back to work" movement entirely in its own name,the mechanics were nevertheless identical.The appearance of eachassociation coincided with a drive on the respondent's part to createa "back to work" breach in union ranks, and they were admirablysuited to that end.The use of telephones, while permitting therespondent to ascertain the number of employees ready to return towork, as pointed out before, also enabled it to keep secret the num-ber of such employees, and, through the fear occasioned by suchsecrecy, prompt many more to telephone. In addition, the verypresence of these associations would induce the public to believe thatthere was a large body of employees who did not belong to theunions, and that the strike was supported by only a small minorityof employees.The associations also offered a basis for requests forheavy police protection and a medium for the dissemination ofpropaganda, which, if handed out by the respondent in its ownname, might be held suspect by the public. It is apparent that, theseassociations had many expenses-offices, telephones, advertisements,printed literature, offers of trips to Ilion, etc.Yet there is no in-dication of any means whereby the associations themselves obtainedthe large funds necessary to defray such expenses.There were nodues, no requests for contributions.The money obviously camefrom the respondent.Bergoff's testimony in regard to the Ilionassociation and Ellis' activities on behalf of the Middletown asso-ciation,would in themselves indicate that these associations werealter egosof the respondent. It should be noted that at the Board'shearing in this case, Ellis was introduced by Simson as the "attor-ney for the Remington Rand at Middletown".Ellis had, as pointedout above, represented both strikebreakers employed by the respond-ent and the respondent itself in legal proceedings arising during thestrike, so that his intimate relationship to the respondent is beyondquestion.Yet we also find Ellis preparing application blanks for theMiddletown association and attempting to secure office space for it. DECISIONSAND ORDERS733We therefore find that the respondent organized and operated theseassociations and defrayed their expenses in violation of Section 8,subdivision (2).At Ilion, and later at Middletown, there was anattempt to capitalize on the results of these "back to work" associationsby using them as a basis in the formation of company-controlledorganizations -among the employees that had'returned to work.Thesesuccessor organizations are tainted with the illegality of their prede-cessors and are likewise in violation of the Act.102We turn to a consideration of the other unfair labor practices.The strike was caused by the respondent's unqualified and deter-mined refusal to meet with the representatives of its employees.Thus, when the strike came the respondent knew it was not to besettled by collective bargaining or mediation.Outside agencies, un-aware of the quality of the respondent's determination, and seeingonly a costly and bitter strike, would make efforts to mediate thedispute.Governors, Industrial Commissioners, Mayors, State Media-tion Boards, Federal Conciliators would attempt in turn to end thestrike by the peaceful method of conference. But all were predestinedto failure in the face of that unyielding resolve to fight the strikerather than to compromise ever so little through the concession of aconference.And in the execution of that resolve the respondentexhibited even a greater disregard for human rights and values thanthat which characterized its earlier refusals to bargain. It immedi-ately engaged not one, but four strikebreaking agencies, and withtheir aid charted its campaign.That campaign, as we have shown,was built- around "back to work" movements, created systematicallyby the respondent and operated for the most part through associationsformed by it, which culminated in some cases in reopenings of theplants attended by celebrations and the return of massed groups ofemployees or'thugs masquerading as such.These movements werebuilt up through an intensive propaganda drive, openly in adver-tisements and, news articles, covertly through the work of "mis-sionaries".They were buttressed by threats to move the plants, andin some cases by actual movements of machinery, designed to createfear of loss of employment on the part of employees and fear ofeconomic starvation on the part of whole communities. These threatspresented a bewildering maze to both the employee and the manin the street-the Norwood, and Syracuse plants were moving toIlion, yet the Ilion plant was for sale.The Tonawanda and Middle-town plants were also to be -moved, and yet -where could they be307 At Ilion,the organization was known as the Remington-Rand Employes'Association ;at Middletown it was the Middletown Remington Rand Employees Association.It shouldbe noted that in 1933 and 1934 at both Ilion and Tonawanda the respondent had intro-duced identical company-controlled employee representation plans to counteract the organi-zation by its employees-of a genuine labor organization,but the attempt failed- of itspurpose.Apparently the same thing was attempted at Elmira in 1936. 734NATIONAL LABOR RELATIONS BOARDmoved 'to if the other plants were also in the process of being trans-ferred?The answer of course is that such confusion best served therespondent's interests, for no one community could feel sure of notbeing the victim.Keeping pace with these "back to work" move-ments was the respondent's constant drive to obtain the presence oflarge forces of police and guards, not only for the intimidation thattheir presence would work upon the average employee, but also be-cause of the psychological effect such forces possess to turn the aver-age citizen against a strike and the tendency of police and guardsto indulge in excesses of force and arrest against employees on strike:Where the "back to work" movements did not result in inducing asufficient number of employees to return, the respondent hired thou-sands of strikebreakers to operate its plants, describing them to thepublic as "loyal employees".Such was the main attack. It was supported by a variety of ma-noeuvres and devices.Spieswere planted in the various towns.The company attempted to bribe union leaders and to influence pub-lic officials.Individual bargaining was resorted to through bonuses,personal telegrams, and visits of foreman and "missionaries" in orderto undermine the solidarity of the union members.Union leaderswere discharged and others arrested for the purpose of demoralizingthe union.We- have previously discussed in detail these dischargesof union leaders at Ilion, Syracuse, and Tonawanda.All of the indi-viduals discharged, whose names appear in the Conclusions of Law,were discharged because of their union membership and activity, andtheir discharges, and each of them, thus constitute discrimination inregard to hire and tenure of employment to discourage membershipin a labor organization contrary to Section 8, subdivision (3) of theAct.These individuals, who were employees at the time of theirdischarges, thus ceased work as a consequence of unfair labor prac-tices on the part of the respondent and therefore continued to be em-ployees of the respondent within the meaning of the Act.103 Scenesioa The duties and weekly pay at the time of the discharges of these employees were :Crofoot: toolmaker___________________________________________$34.80LaBranche:inspector_________________________________________24 00Dunn:toolmaker_____________________________________________34.80Bunnell: stock chaser_________________________________________23.00Linnyak: metal polisher_______________________________________30.00Slade: set-up man____________________________________________25.20Bowen: set-up man-------------------------------------------25 20Reyene: group leader ---------------------------------------28.00Palmenter.aligner____________________________________________33.00Boyle:inspector----------------------------------------------24.40Galipeau:inspector___________________________________________25.50Smith : toolmaker____________________________________________34. 80Estey: aligner------------------------------------------------30.00Witcher: group leader________________________________________Sickler: chief tool inspector____________________________________39.00-Bellows: repairman--------------------------------------------- DECISIONS AND ORDERS735of disorder and violence, to be described to the public as riots, werestaged so that they could serve as the basis for injunctions, requestsfor police protection, and "law and order" tirades in the press. Inthe planning of these disorders, the respondent exhibited the smallvalue it placed on human life, for with even-handedness it stood will-ing to sacrifice the lives of the men whom it hired to break the strikeas well as those of the strikers.Likewise, in having its agents com-mit acts of violence in such a fashion as to ascribe the guilt to thestrikers and in its deliberate provocation of disorders by the strikers,itwas not deterred by the knowledge that innocent men would be ar-rested and fined, that a citizenry, made almost hysterical through therespondent's subtle playing on its emotions and thoughts, would in-flict excessive punishment upon men acting under infuriating provo-cation.Nor did the, respondent stop at making dupes of the civil au-thorities or the leading citizens, as at Ilion, so that they would do thejob for the respondent.-But all of these stratagems demanded for their success a publicopinion favorable to the respondent and opposed to the strikers.The respondent appreciated that today the success or failure of astrike of such magnitude may ultimately depend upon the reaction ofthe public.It also recognized that a public fully informed of thetactics the respondent was employing and of its firm refusal to meetwith its employees would in all probability condemn their use.Finally, it realized that the public is nearly entirely dependent uponthe press and the radio for its information.Consequently, therespondent proceeded to wage a publicity campaign designed bothto cloak its ruthlessness toward its employees and the public and toswing opinion against the unions.To this end numerous advertise-ments in the names of the respondent and its "back to work" associa-tions were inserted in which the facts were distorted or completelyfalsified, the unions and their leaders maligned, and the communities.'dependence upon the respondent's payrolls stressed.Radio speeches.of the same nature were made at frequent intervals.Release afterrelease was handed out by the respondent from its executive officesand from its various plants, such practice to be varied at times byFootnote103--ContinuedMcCoy: toolmaker---------------------------------------------$34.80Lozo: acetylene welder________________________________________35 00Gaul: shipping department____________________________________26 00Todd : electilcian---------------------------------------------33. 00Young: brake press operator__________________________________35-40Monmer: stock room clerk___________________________________Townsend: punch press operator_______________________________31-32Cooper: spot welder------------------------------------------34-35Klossshipping department_____________________________________25-27Quenneville:shipping department_______________________________25-28Demmin: punch press operator and inspector____________________17.00Smith- punch press operator and inspector______________________17. 50 736NATIONALLABOR RELATIONS BOARDsuddenly shutting off that source of news and forcing the papers toturn to the advertisements or to the associations when such sourcesbetter served the respondent's immediate needs.Harding kept con-stant watch over the various press association reports so that therespondent could remedy impressions in the reports contrary to itsends, or supply through' releases and advertisements informationwhich it thought the public ' should be handed and which those re-ports did not carry.Replies to offers of mediation were so framedas to be no more than a means of conveying to the public someparticular item of propaganda that the respondent was desirous ofspreading.Aspects that were sure to evoke a desired response werecontinually stressed, such' as violence and threats of the likelihood ofloss of a particular plant through closing and moving elsewhere.Itmust be remembered that by striking the, employees did notsever' their status as such with the respondent.Section 2, subdi-vision (3) of the Act defines the term "employee" to include "anyindividual whose work has ceased as a consequence of, or in con-nection with, any current labor dispute or because of any unfairlabor practice".Here the strike was caused by the respondent'srefusal to bargain collectively, and hence the employees ceased workas a consequence of an unfair labor practice.Moreover, the strikewas obviously a "labor dispute" within the meaning of Section 2,subdivision (9) of the Act, since it was a controversy concerningconditions of employment and the association and representation ofpersons seeking to arrange terms and conditions of employment, andhence the employees also ceased work in connection with a currentlabor dispute.Thus, those employees who have not returned towork, but who have remained on strike and who have not obtainedemployment elsewhere (between three and four thousand at the timeof the hearing) '104 have been, since May 26, and still are, the em-ployees of the respondent in view of the unfair labor practice thatcaused the strike and the currency of the labor dispute.These em-ployees were, of course, within their rights in striking, for Section13 of the Act declares that "Nothing in this Act shall be construedso as to interfere with or impede or diminish in any way the rightto strike".Under Section 8, subdivision (1) of the Act, the respond-ent was forbidden to interfere, restrain or coerce these employees inthe exercise of their rights guaranteed in Section 7-among others, tobargain collectively and to engage in concerted activities for thatpurpose and for mutual aid and protection.The activities of therespondent which we have described in detail were all designed toand did in fact interfere with, coerce and restrain its employees in101 These are divided approximately as follows : Syracuse-1200;Middletown-1000;Norwood-800; Ilion-500;Tonawanda-180. DECISIONS AND ORDERS737the exercise of their rights.To put it concisely, those activities wereemployed to defeat the strike, to end the strike by breaking it, ratherthan by settling it through collective bargaining.As the strike wasin the first instance directly caused by the respondent's refusal tobargain collectively in violation of Section 8, subdivision (5), andwas thereafter perpetuated through further refusals, also in viola-tion of that Section, all of those activities must be regarded as con-trary to Section 8, subdivision (1).While many, if not all, of thoseactivitieswould likewise constitute unfair labor practices eventhough the strike and its continuation were not themselves the re-sults of unfair labor practices, such a determination need not be madein this proceeding.Here, by its illegal refusal to bargain collec-tively, the respondent caused and perpetuated a strike, and conse-quently any activities on its part designed to end that strike by,defeating it, in contrast to settling it by the method of collectivebargaining, are in violation of Section 8, subdivision (1).Each steptaken so to defeat the strike constituted an assertion that the respond-ent would illegally continue to refuse to settle the strike throughcollective bargaining as provided by the Act-they were but theopposite faces of the same coin.We find that by its refusal to bar-gain collectively, and by its other acts, the respondent interferedwith, coerced and restrained its employees in the exercise of therights guaranteed in Section 7 of the Act.V. THE REMEDYOur previous decisions point the general remedy for these illegalacts.We have required in cases of strikes caused by a refusal tobargain collectively that the employer both bargain collectively withthe representatives of his employees, and restore as far as possible thestatics quothat existed at the time of the strike.Normally, suchrestoration of thestatus quois accomplished by the reinstatement ofall employees on the payroll at the time of the strike, any new em-ployees hired since that date to be dismissed if such action is neces-sary.If, because of curtailed production or other reasons, there arenot a sufficient number of positions available to take care of all of theemployees on the payroll at the time of the strike, the initial reinstate-ment is to be made on the basis of seniority by classifications, andthose not reinstated are to be placed, on a similar basis, on a prefer-ential list.105However, the respondent's acts of closing one of itsplants, the Norwood plant, opening another, the Elmira plant, andshifting the equipment of still other plants, have introduced factors105Matter of Columbian Enameling4Stamping Co. and EnamelingciStamping MillEmployees Union,No. 196911,1 N. L. R.B 181;Matter of Rabhor Company,Inc. and Inte,-nationalLadies Garment Workers Union, 1N. L. R. B. 470;Matter of S. L. Allen c Com-pany, Inc. and Federal Labor Union, Local No. 18526,1 N. L.R.B. 714. 738NATIONAL LABOR RELATIONS BOARDwhich make solution of the problem more difficult.While the totalnumber of individuals now employed is approximately equal to thenumber employed at the date the strike was called,'06 there has been aradical alteration in the location of the jobs for these employees.Thus, the Norwood plant has been closed and its equipment moved tothe Ilion and Elmira plants, so that while no jobs are available atNorwood, additional jobs are available at Ilion and Elmira. Simi-larly, 45 per cent of the Syracuse operations, and a substantial per-centage of the Middletown operations have been transferred to El-mira, so that although the number of available positions in Syracuseand Middletown has been greatly reduced, a corresponding numberof positions is now available at Elmira.Consequently, if all of theemployees on the payroll of May 26, 1936, are to be reinstated, manywill find it necessary to move from their present homes to othertowns where positions are available.With nearly 4,000 employees tobe reinstated under such conditions, the complexity of the problemcreated by the respondent's acts is readily realized. ,The respondent will be ordered to reinstate all those productionand maintenance employees involved who were employed on May 26,1936, and who have not since received regular and substantiallyequivalent employment elsewhere.As the first step in carrying outthis general order, such production and maintenance employees shallbe reinstated to their former classifications, on the basis of seniorityby classifications, where positions in such classifications are now openor have been filled by individuals employed since May 26, 1936, whowere not employed on that date, the respondent dismissing such indi-viduals if that is necessary to accomplish the reinstatement so or-dered.In this fashion as far as possible employees will be reinstatedin the plants in their own towns and will not be required to moveelsewhere.But after such reinstatement there will still be a largegroup of employees, composed almost exclusively of Norwood, Syra-cuse, and Middletown employees, who will have to ,move to othercities in order to obtain reinstatement.Consequently, all such pro-duction and maintenance employees not reinstated in the plant intheir own towns shall be grouped together, regardless of the plantin which they were previously employed, on a single preferential liston the basis of seniority by classifications, to be offered the positionsat the Elmira plant, and any positions still available at any of theother plants after those who struck at such plants have been rein-stated.At Elmira, as well as elsewhere, individuals employed sinceMay 26, 1936, who were not employed on that date must be dismissed100A report of the respondent to the Securities and Exchange Commission,made Septem-ber 22,1936,states : "All of the Company's plants are now in operation and the totalnumber of employees now employed approximately equals the number employed before thestrike was called."(Bd. Ex. 50.) DECISIONS AND ORDERS739iif such action is necessary to effectuate such reinstatement.There-after, this list shall be drawn upon whenever further employees are,needed at any of the plants involved, including the Elmira plant,,preference being given to employees on the list then residing in thelocality in which employment is available.The respondent will beordered to pay the transportation expenses of any employee and hisfamily who is forced to move in order to obtain reinstatement underthese conditions. 117As can be gathered, the Board has attempted tokeep such moving to a minimum by ordering that available positionsat each plant be filled by employees residing in the locality.Finally,as many of the employees who had, prior to the strike, designatedthe Joint Board as their representative for collective bargaining will.thus be reinstated to the Elmira plant instead of to the plants wherethey had worked on May 26, 1936, we will include the Elmira planttogether with the other plants in the unit which we have found to be,appropriate for collective bargaining.The employees who were individually discharged will be rein-stated to their former positions, and in addition be awarded backpay on the following basis : (1) those who were discharged whenthey sought reinstatement during the continance of the strike, desig-nated as Group A in the Conclusions of Law, will receive back payfrom the date of such discharge; (2) those who were dischargedbefore the strike commenced or during the continuance of the strike,but not as a consequence of applications for reinstatement, designated,as Group B in the Conclusions of Law, will receive back pay fromthe date of discharge to the date of the strike if the plant was oper-ating in that period, and again from the date on which operations,in their departments began after the reopening of the plants involvedto the date of offer of reinstatement-108VI. EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThat, in the words of the Act, "the denial by employers of the rightof employees to organize and the refusal by employers to accept theprocedure of collective bargaining leads to strikes ... which havethe intent or the necessary effect of burdening or obstructing com-merce", is abundantly clear from the respondent's own statements.At the very beginning, in a full-page advertisement in The Post107 The respondent,in a statement to the Securities and Exchange Commission,statedthat among the expenses it suffered because of the strike were those"incident to themoving of machinery,materials and the families of employees,and the re-establishment ofoperations in the new locations", indicating that it recognized an obligation to employeesthus forced to move their homes108CfMatter of Alaska Juneau Gold Mining Company and International Union of Mine,Mill and Smelter Workers, Local No. 203,Case No. C-91, decided July 21, 1936(supra,p125).5727-37-vol 11-48 740NATIONAL LABOR RELATIONS BOARDStandard of Syracuse on May 30, 1936, the respondent asserted thatthe strike of its employees :"diverts manufacture for the export trade,which is 25 per centof the company's total business, to branch plants in London,England, and Hamilton, Ontario, that will be doubled in pro-ductive capacity ... work that thousands of Americans have beendoing will be given to Britains and Canadians . . .The decisionof the company to enlarge their branch factories in England andCanada is an even harder blow to the workers, it will mean thatmany of their members will lose their jobs permanently. Therewill be less to do for the domestic plants and half our men needed.It will mean that their work will be done by workers of otherlands." (Bd. Ex. 98; emphasisas inoriginal.)On June 1, 1936, one day later, the United Press reported,"Operations of the huge office equipment supply company havebeen virtually paralyzed by a six day strike of employees in sixcompany plants in three states." (Bd. Ex. 236g.)The testimony of Straub, factory manager at Syracuse, called as awitness ,in an injunction suit about July 13, 1936, tersely indicatesthe extent of that paralysis at Syracuse :"Q. Now Mr. Straub, prior to the strike, how many typewriterswere you turning out?"A. 3230 per week; that is finished typewriters, and 750 partsfor our assembly plants."Q. Since the strike started, how many have been turned out?"A. None." 109Several months later the extent of the dislocation of the normalchannels of commerce was vividly indicated by the respondent, re-porting to the Securities and Exchange Commission on September2111936:"The labor difficulties have accelerated a plan to abandon someof the plants in part or whole and move the equipment to andconcentrate manufacturing in other plants.The plant at Nor-109Railway statistics for the strike period present the effect of such cessation of produc-tion on thenormal flow of commerce.In June, 1936, at Tonawanda and North Tona-wanda, demurrage and storage on inbound rail freight mounted in sharp contrast to thesame months in the year1935.(Bd. Exs.115, 117, 119, 146, 147;see also Bd. Exs. 148-149.)Therewas no demurrage,however, on outbound shipments.(Bd. Exs.114, 118;Resp. Exs.9, 10.)At Iliondemurrage debits marked against the respondent by the rail-road for the months of May, June, and July,1936, were twice the amount for the samemonthsof 1935. (Bd. Exs 199,200-204.(Bd Ex. No. 199was erroneuosly recorded asnumber 191 in the originalof theBoard's Decision.This error was corrected by anAmendmentof Decision issued March16, 1937.))The localfreight agent of the railroadat Ilion, New,York, could recall onlyone occasion prior to.1936 thatrespondent haddemurrage charges either on inbound or outbound railfreight. DECISIONS AND ORDERS741wood, Ohio, has recently been closed, the equipment moved to,and the manufacturing concentrated in the plants at Ilion andElmira, New York. In addition approximately 45 per cent of theoperations formerly carried on at the Syracuse, New York, plant,together with the required equipment, have been transferred tothe plant at Elmira, New York." (Bd. Ex. 51.)The respondent also recognized that the integrated character of itsbusiness,lio the diversified location of its plants, and the organizationof the unions," made this paralyzing strike a national and not alocal problem.Exercising the ghost of mediation, Rand, on August17, 1936, wrote to the Connecticut Board of Mediation and Arbitra-tion as follows :"Replying to your letter of August 6th, facts and circum-stances . . . and the interstate nature of the situation precludethe possibility of your Board being able to accomplish anythingin the matter.For this reason I find it necessary to decline yourinvitation."(Bd. Ex. 252.)The respondent's advertisements spoke of "this national strike".Governor Cross of Connecticut, attempting to arrange a conference ofthe Governors of three'States, declared to the press that "Everyoneconcerned seems to feel that it is an interstate matter."The reportof the Connecticut Mediation Board expressed the same view of thestrike, characterizing the dispute as "interstate in character".The cost of this strike to the employees and the public is perhapsincapable of reasonable estimates.As for the respondent-it stated110 Integration of manufacturing activities among the respondent'svarious plants indifferent states cuts into bold relief the interstate character of its enterprise and the dis-tortion of the normal channels of commerce consequent upon an industrial controversy.The Middletown,Conn., plant,for example,supplies type to Syracuse,N. Y., without whichtype the products at Syracuse could not be'finished;the Ilion,N. Y., plant manufacturesscrews and castings for other plants, including the plant at Norwood,Ohio ; the Norwood,Ohio, plant manufactures,packing-washers for the Ilion,N. Y., plant; and so on.A state-ment of the respondent printed in the public press on or about October 10, 1936, reads inpart as follows :"The production of finished machines is now at the pre-strike level of May and inaddition the plant (Middletown) is now supplying large quantities of complete sets ofparts to the new assembly plants in London,Calcutta and Sidney,Australia.TheIlion plant is also producing some parts for Noiseless(Middletown)typewriters ..."The respondent sought, and obtained,an injunction in Middletown on the ground thatits business was endangered by a nation-wide combination,its pleadings stating:"On or about the 26th day of May, 1936, the Defendants entered into a combinationwith other local unions located at various points throughout the United States . . . andconspired to injure and destroy the good will,trade and business of the Plaintiff inorder to prevent it from conducting its business...On account of the aforesaidcombination and conspiracy and the aforesaid acts tend to interference thereof, whichcombination,conspiracy and acts are still continuing,and for which there is noadequate remedy at law, and Plaintiff has suffered and is still suffering,irremediableloss and damage to its good will, trade and business."(Bd. Ex. 53.) 742NATIONAL LABOR RELATIONS BOARDto the Securities and Exchange Commission on October 30, 1936, asfollows :"The management of registrant estimates that the earningsof registrant during the four months ended September 30, 1936,have absorbed non-recurring items of approximately $982,000 ofwhich $325,259.77 was direct-expense of the labor difficulties andthe balance was unabsorbed burden due to interruption of pro-duction caused partly by the labor difficulties and partly by themoving and the abnormal expenses incident to the moving ofmachinery, materials and the families of employees, and the re-establishment of operations in the new locations." 112We find that the aforesaid acts of the respondent lead and tendto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLTISIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.The District Council Office Equipment Workers, Federal LaborUnions No'No. 18344, 18486, and 19401, Machinists Local Unions Nos.849, 381, 635, 706, 616, 782, 851, 162, 729, and 789, Polishers LocalUnions No. 46, 60, and 68, Molders' Local UnionNo. 57, Draftsmen'sLocal Union No. 50, and Sheet Metal Workers' Local Union No. 75,are each labor organizations, within the meaning of Section 2, sub-division (5) of the Act.2.The production and maintenance employees employed by therespondent in its Ilion, N. Y., Tonawanda, N. Y., North Tonawanda,N.Y., Syracuse, N. Y., Elmira, N. Y., Middletown, Conn., andMarietta, Ohio, plants and those employed in its former Norwood,Ohio, plant constitute a unit appropriate for the purpose of col-lective bargaining, within the meaning of Section 9 (b) of the Act.3.By virtue of Section 9 (a) of the Act, the Remington RandJoint Protective Board of the District Council Office EquipmentWorkers, having been designated on or before April 1, 1936, by amajority of the employees in an appropriate unit as their representa-tive for the purposes of collective bargaining, has been at all timessince said date the exclusive representative of all said employees forthe purposes of collective bargaining.4.By refusing and continuing to refuse to bargain collectivelywith the Joint Board as the exclusive representative of the employeesin an appropriate unit, the respondent has engaged in and is en-'- It will be noted that this statement is so phrased as to be inconclusiveThus,$982,000 has been "absoi bed"-whether there were items in addition,not yet absorbed,does not appear. DECISIONS AND ORDERS743gaging in unfair labor practices, within the meaning of Section 8,subdivision (5) of the Act..5.The Associations-the Middletown Remrand Employees' Back-to-Work Association, and its successor, the Middletown RemingtonRand Employes Association, the Ilion Typewriter Employes Protec-tiveAssociation and its successor, the Ilion Remington-Rand Em-ployes' Association, and the Syracuse Employes' Independent Asso-ciation-are labor organizations, within the meaning of Section 2,subdivision (5) of the Act.6.By its domination and interference with the formation and ad-ministration of the Associations, and by its contribution of financialand other support thereto, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8,subdivision (2) of the Act.7.By discriminating in regard to the hire and tenure of employ-ment of Alfred L. Kloss, Ernest Quenneville, Joseph Dreyer, ViolaRose Demmin and Blanche Smith (referred to later as Group A),Harold Beer, Clair Bellows, Vernon Crofoot, Earl LaBranche, Ken-neth C. Bunnell, William Dunn, August Lingyak, George Slade, Bur-ton Reyone, George Bowen, Eugene Palmenter, Walter J. Boyle, Al-bert Galipeau, Alexander Smith, Stephen Estey, Peter Witcher, JohnSickler, Edward J. McCoy, David Lozo, Walter G. Gaul, Walter J.Todd, Floyd J. Young, Felix Monnier, William Townsend andCharles Cooper (referred to later as Group B), and each of them,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8, subdivision (3) of the Act.8.By its activities to defeat the strike, as described in the Find-ings of Fact, including its employment of strikebreaking agencies,its use of spies, "missionaries", and armed guards, its threats to moveits various plants, its attempts to turn civil, authorities and businessand'other interests in the various cities involved in the strike againstthe unions, its "back to work" movements, its attempts at individualbargaining, its intensive publicity and propaganda campaign basedupon deliberate falsehoods and exaggerations, its use of' agents tocommit acts of disorder and to provoke others to commit such acts,and the other acts described' in the Findings of Fact, by its persistentand continuing refusals to bargain collectively, by its discharges asstated above, and by its activities in connection with. the Associa-tions as stated above, and' by each of such acts, the respondent has'interfered with, restrained and coerced its, employees in the exerciseof the rights guaranteed in Section 7-of the Act, and has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8, subdivision (1) of the At.9.The strike was a labor dispute, within the meaning of Section-2, subdivision (9) of the Act. 744NATIONAL LABOR RELATIONS BOARD10.The persons employed by the respondent in the unit describedabove, including the persons named in Paragraph 7 above, were, onMay 26, 1936, and continued thereafter to be employees of the re-spondent, except in so far as they obtained regular and substantiallyequivalent employment elsewhere, within the meaning of Section 2,subdivision (3) of the Act.11.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce, within the meaning of Section 2, subdivi-sions (6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Remington Rand, Inc., and its officers and agents,shall :1.Cease and desist :(a)From in any manner interfering with, restraining or coerc-ing its employees in the exercise of their rights to self-organization,.to form, join or assist labor orginizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining andother mutual aid or protection;(b)From dominating or interfering with the formation or ad-ministration of any labor organization of its employees or contribut-ing financial or other support thereto;(c)From discouraging membership in any of the labor organiza-tions affiliated with the Remington Rand Joint Protective Board ofthe District Council Office Equipment Workers, or, any other labororganization of its employees, by discharging and refusing to rein-state employees, or otherwise discriminating in regard to hire ortenure of employment or any form or condition of employment, orby threats of such discrimination;(d)From refusing to bargain collectively with the RemingtonRand Joint Protective Board of the District Council Office EquipmentWorkers as the exclusive representative of the production and main-tenance employees of the respondent employed at its Ilion, N. Y.,Tonawanda, N. Y., and North Tonawanda, N. Y., Syracuse, N. Y.,Elmira, N. Y., Middletown, Conn., Marietta, Ohio, plants and at itsformer Norwood, Ohio, plant.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Ilion Remington-RandEmployes' Association and the Middletown Remington-Rand- Em- DECISIONS AND ORDERS745ployes' Association as representatives of its employees at its Ilion andMiddletown plants, respectively, for the purpose of dealing with re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work; and completely disestab-lish those Associations as such representatives;(b)Offer to Alfred L. Kloss, Ernest Quenneville, Joseph Dreyer,Viola Rose Demmin, and Blanche Smith (referred to later as GroupA), Harold Beer, Clair Bellows, Vernon Crofoot, Earl LaBranche,Kenneth C. Bunnell, William Dunn, August Lingyak, George Slade,Burton Reyone, George Bowen, Eugene Palmenter, Walter J. Boyle,Albert Galipeau, Alexander Smith, Stephen Estey, Peter Witcher,John Sickler, Edward J. McCoy, David Lozo, Walter G. Gaul, WalterJ.Todd, Floyd J. Young, Felix Monnier, William Townsend, andCharles Cooper (referred to later as Group B), and each of them,immediate and full reinstatement, respectively, to their former posi-tions, without prejudice to their seniority or other rights and privi-leges previously enjoyed;(c)Make, whole the, persons named in Paragraph 2 (b) above, andeach of them, for any losses of pay they have suffered by reason oftheir discharge, by payment to them, respectively, of a sum of moneyequal to that which each of them would normally have earned aswages during the period, in the case of Group A from the date of dis-charge to the date of such offer of reinstatement, and in the case ofGroup B from the date operations in their departments began afterthe plants had reopened to the date of such offer of reinstatement,and in addition in the case of Cooper from May 21 to May 26, 1936,computed at the weekly wage earned by each on May 26, 1936, less theamounts, if any, which each earned during such period ;(d)Offer reinstatement to all persons-who were production andmaintenance employees in its Ilion, N. Y., Tonawanda, N. Y., NorthTonawanda, N. Y., Syracuse, N. Y., Middletown, Conn., and Marietta,Ohio, plants and in its former Norwood, Ohio, plant on May 26,1936, who have not since received regular and substantially equivalentemployment elsewhere.The detailed execution of this Paragraph ofthe Order shall be in accordance with the conditions prescribed in thesection of the Decision entitled "The Remedy";(e)Upon request, bargain collectively with the Remington RandJoint Protective Board of the District Council Office EquipmentWorkers as the exclusive representative of the production and main-tenance employees in its Ilion, N. Y., Tonawanda, N. Y., North Tona-wanda, N. Y., Syracuse, N. Y., Elmira, N. Y., Middletown, Conn.,and Marietta, Ohio, plants and in its former Norwood, Ohio, plant,with respect to rates of pay, wages, hours of employment, and otherconditions of employment; 746NATIONAL LABOR RELATIONS BOARD(f)Post notices in conspicious places throughout its Ilion, N. Y.,Tonawanda, N. Y., North Tonawanda, N. Y., Syracuse, N. Y., El-mira, N. Y., Middletown,. Conn., and Marietta, Ohio, plants stating(1). that the respondent will cease and desist as provided above,(2) that such notices will remain posted for a period of at leastthirty (30) consecutive clays from the date of posting, and (3) inthe case of the Ilion, N. Y., and Middletown, Conn., plants that the'Ilion Remington-Rand Employes Association and the MiddletownRemingtonRand Employes Association are so disestablished,respectively, and that respondent will refrain from any recognitionthereof.3.The allegations in the complaint relating to the discharges ofDaisy Johnson, Dolores Greene, Freda Ferris, and Susan Ferrisand of the Norwood, Ohio, employees are hereby dismissed.